Executive Version

Exhibit 10.1

 

 

 

THIRD AMENDED AND RESTATED LOAN

 

AND SECURITY AGREEMENT

 

by and among

 

FRESHPET, INC.

 

as Borrower,

 

THE LENDERS THAT ARE SIGNATORIES HERETO

 

as the Lenders,

 

and

 

CITY NATIONAL BANK,

 

together with its successors and assigns

 

as the Arranger and Administrative Agent

 

 

Dated as of September 21, 2017

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

 

1.

DEFINITIONS AND CONSTRUCTION.2

 

1.1

Definitions2

 

 

1.2

Accounting Terms30

 

 

1.3

Code31

 

 

1.4

Construction31

 

 

1.5

Schedules and Exhibits32

 

2.

LOAN AND TERMS OF PAYMENT.32

 

2.1

Revolver Advances.32

 

 

2.2

[Intentionally Omitted.]32

 

 

2.3

Borrowing Procedures.32

 

 

2.4

Payments.38

 

 

2.5

Promise to Pay; Promissory Notes.41

 

 

2.6

Interest Rates and Letter of Credit Fee:  Rates, Payments, and Calculations.41

 

 

2.7

Cash Management.43

 

 

2.8

Crediting Payments44

 

 

2.9

Designated Account44

 

 

2.10

Maintenance of Loan Account; Statements of Obligations45

 

 

2.11

Fees45

 

 

2.12

Letters of Credit.46

 

 

2.13

LIBOR Option.52

 

 

2.14

Capital Requirements.55

 

 

2.15

Accordion.56

 

3.

CONDITIONS; TERM OF AGREEMENT.58

 

3.1

Conditions Precedent to the Initial Extension of Credit58

 

 

3.2

Conditions Subsequent to the Initial Extension of Credit59

 

 

3.3

Conditions Precedent to all Extensions of Credit60

 

 

3.4

Term60

 

 

3.5

Effect of Termination60

 

 

3.6

Early Termination by Borrower61

 

4.

CREATION OF SECURITY INTEREST.61

 

4.1

Grant of Security Interest61

 

 

4.2

Negotiable Collateral61

 

 

4.3

Collection of Accounts, General Intangibles, and Negotiable Collateral61

 

 

4.4

Filing of Financing Statements; Commercial Tort Claims; Delivery of Additional
Documentation Required.62

 

 

4.5

Power of Attorney63

 

 

4.6

Right to Inspect63

 

 

4.7

Control Agreements63

 

5.

REPRESENTATIONS AND WARRANTIES.63

 

5.1

No Encumbrances64

 

 

5.2

[Intentionally Omitted].64

 

 

5.3

[Intentionally Omitted].64

 

i



--------------------------------------------------------------------------------

 

 

5.4

Equipment64

 

 

5.5

Location of Inventory and Equipment64

 

 

5.6

Inventory Records64

 

 

5.7

State of Incorporation; Location of Chief Executive Office; Organizational
Identification Number; Commercial Tort Claims.64

 

 

5.8

Due Organization and Qualification; Subsidiaries.65

 

 

5.9

Due Authorization; No Conflict.65

 

 

5.10

Litigation66

 

 

5.11

No Material Adverse Change66

 

 

5.12

Fraudulent Transfer.66

 

 

5.13

Employee Benefits67

 

 

5.14

Environmental Condition67

 

 

5.15

Brokerage Fees67

 

 

5.16

Intellectual Property67

 

 

5.17

Leases67

 

 

5.18

Deposit Accounts and Securities Accounts67

 

 

5.19

Complete Disclosure67

 

 

5.20

Indebtedness68

 

 

5.21

Margin Stock68

 

 

5.22

Governmental Regulation68

 

 

5.23

OFAC68

 

 

5.24

Patriot Act68

 

6.

AFFIRMATIVE COVENANTS.69

 

6.1

Accounting System69

 

 

6.2

Collateral Reporting69

 

 

6.3

Financial Statements, Reports, Certificates69

 

 

6.4

Guarantor Reports70

 

 

6.5

[Intentionally Omitted].71

 

 

6.6

Maintenance of Properties71

 

 

6.7

Taxes71

 

 

6.8

Insurance.71

 

 

6.9

Location of Inventory and Equipment72

 

 

6.10

Compliance with Laws72

 

 

6.11

Leases72

 

 

6.12

Existence72

 

 

6.13

Environmental72

 

 

6.14

Disclosure Updates73

 

 

6.15

Formation of Subsidiaries73

 

 

6.16

Canadian Subsidiary74

 

7.

NEGATIVE COVENANTS.74

 

7.1

Indebtedness74

 

 

7.2

Liens75

 

 

7.3

Restrictions on Fundamental Changes.75

 

 

7.4

Disposal of Assets75

 

 

7.5

Change Name75

 

ii



--------------------------------------------------------------------------------

 

 

7.6

Nature of Business76

 

 

7.7

Prepayments and Amendments76

 

 

7.8

Change of Control76

 

 

7.9

Consignments76

 

 

7.10

Distributions76

 

 

7.11

Accounting Methods76

 

 

7.12

Investments77

 

 

7.13

Transactions with Affiliates77

 

 

7.14

Suspension77

 

 

7.15

[Intentionally Omitted.]77

 

 

7.16

Use of Proceeds77

 

 

7.17

[Intentionally Omitted.]77

 

 

7.18

Financial Covenants.77

 

8.

EVENTS OF DEFAULT.77

9.

THE LENDER GROUP’S RIGHTS AND REMEDIES.80

 

9.1

Rights and Remedies80

 

 

9.2

Remedies Cumulative82

 

10.

TAXES AND EXPENSES.82

11.

WAIVERS; INDEMNIFICATION.83

 

11.1

Demand; Protest; etc83

 

 

11.2

The Lender Group’s Liability for Borrower Collateral83

 

 

11.3

Indemnification83

 

12.

NOTICES.84

13.

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.85

14.

ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.88

 

14.1

Assignments and Participations.88

 

 

14.2

Successors91

 

15.

AMENDMENTS; WAIVERS.91

 

15.1

Amendments and Waivers91

 

 

15.2

Replacement of Holdout Lender.92

 

 

15.3

No Waivers; Cumulative Remedies93

 

16.

AGENT; THE LENDER GROUP.93

 

16.1

Appointment and Authorization of Agent93

 

 

16.2

Delegation of Duties94

 

 

16.3

Liability of Agent94

 

 

16.4

Reliance by Agent94

 

 

16.5

Notice of Default or Event of Default95

 

 

16.6

Credit Decision95

 

iii



--------------------------------------------------------------------------------

 

 

16.7

Costs and Expenses; Indemnification95

 

 

16.8

Agent in Individual Capacity96

 

 

16.9

Successor Agent96

 

 

16.10

Lender in Individual Capacity97

 

 

16.11

Withholding Taxes.97

 

 

16.12

Collateral Matters.100

 

 

16.13

Restrictions on Actions by Lenders; Sharing of Payments.101

 

 

16.14

Agency for Perfection101

 

 

16.15

Payments by Agent to the Lenders101

 

 

16.16

Concerning the Collateral and Related Loan Documents102

 

 

16.17

Field Examinations and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information102

 

 

16.18

Several Obligations; No Liability103

 

 

16.19

Bank Product Providers103

 

 

16.20

[Intentionally Omitted.]103

 

 

16.21

Legal Representation of Agent103

 

17.

GENERAL PROVISIONS.103

 

17.1

Effectiveness103

 

 

17.2

Section Headings104

 

 

17.3

Interpretation104

 

 

17.4

Severability of Provisions104

 

 

17.5

Counterparts; Electronic Execution104

 

 

17.6

Revival and Reinstatement of Obligations; Certain Waivers.104

 

 

17.7

Confidentiality105

 

 

17.8

Integration105

 

 

17.9

Amendment and Restatement105

 

 

17.10

Keepwell106

 

 

Exhibits

Exhibit A-1

Form of Assignment and Acceptance

Exhibit C-1

Form of Compliance Certificate

Exhibit L-1

Form of LIBOR Notice

Exhibit N-1

Form of Notice of Borrowing

Schedules

Schedule A-1

Agent’s Account

Schedule C-1

Commitments

Schedule D-1

Designated Account

Schedule P-1

Permitted Liens

Schedule P-2

Permitted Holders

Schedule R-1

Real Property Collateral

Schedule 2.7(a)

Cash Management Banks

Schedule 5.5

Locations of Inventory and Equipment

Schedule 5.7(a)

States of Organization

iv



--------------------------------------------------------------------------------

 

Schedule 5.7(b)

Chief Executive Offices

Schedule 5.7(c)

Organizational Identification Numbers

Schedule 5.7(d)

Commercial Tort Claims

Schedule 5.8(c)

Capitalization of Borrower’s Subsidiaries

Schedule 5.8(d)

Subscriptions, Options, Warrants or Calls Relating to Shares of Borrower’s
Subsidiaries’ Capital Stock

Schedule 5.10

Litigation

Schedule 5.14

Environmental Matters

Schedule 5.16

Intellectual Property

Schedule 5.18

Deposit Accounts and Securities Accounts

Schedule 5.20

Permitted Indebtedness

 

 

v



--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED LOAN AND

SECURITY AGREEMENT

THIS THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”),
is entered into as of September 21, 2017, by and among the lenders identified on
the signature pages hereof (such lenders, together with their respective
successors and permitted assigns, are referred to hereinafter each individually
as a “Lender” and collectively as the “Lenders”), CITY NATIONAL BANK, a national
banking association (“CNB”), as the arranger and administrative agent for the
Lenders (in such capacity, together with its successors and assigns in such
capacity, “Agent”), and FRESHPET, INC., a Delaware corporation (“Borrower”).

WHEREAS, Borrower, CNB, and CIT Bank, N.A., formerly known as OneWest Bank N.A.,
are parties to that certain Second Amended and Restated Loan and Security
Agreement, dated as of November 13, 2014, as amended by that certain (i)
Amendment Number One to Second Amended and Restated Loan and Security Agreement,
dated as of December 22, 2014, (ii) Amendment Number Two to Second Amended and
Restated Loan and Security Agreement and Consent, dated as of February 10, 2015,
(iii) Amendment Number Three to Second Amended and Restated Loan and Security
Agreement and Consent, dated as of March 11, 2015, (iv) Amendment Number Four to
Second Amended and Restated Loan and Security Agreement and Consent, dated as of
April 11, 2015, (v) Amendment Number Five to Second Amended and Restated Loan
and Security Agreement and Consent, dated as of May 14, 2015, and (vi) Amendment
Number Six to Second Amended and Restated Loan and Security Agreement, dated as
of October 26, 2016 (as amended, restated, supplemented, or otherwise modified
from time to time prior to the date hereof, the “Existing Loan Agreement”)
pursuant to which the Lenders have made available to the Borrower the following
credit facilities: (i) a delayed draw term loan facility in the aggregate
maximum principal amount of $30,000,000, with an aggregate outstanding principal
amount of $5,500,000 as of the date hereof and (ii) a revolving loan and letter
of credit facility in the aggregate maximum principal amount of $10,000,000,
with an aggregate outstanding principal amount of $2,000,000 as of the date
hereof;

WHEREAS, Borrower has requested that the Existing Loan Agreement be amended and
restated to (i) payoff (using the proceeds from loans made hereunder) and remove
the term loan facilities thereunder, (ii) increase the revolving loan facility
to $30,000,000, and (iii) make other changes to the Existing Loan Agreement as
set forth herein; and

WHEREAS, the Agent and the Lenders party hereto have agreed to amend and restate
the Existing Loan Agreement as set forth in this Agreement, on the terms and
subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree to amend and restate the Existing Loan
Agreement as follows, without constituting a novation:



--------------------------------------------------------------------------------

1.DEFINITIONS AND CONSTRUCTION.

1.1Definitions

.   As used in this Agreement, the following terms shall have the following
definitions:

“ACH Transactions” means any cash management or related services (including the
Automated Clearing House processing of electronic fund transfers through the
direct Federal Reserve Fedline system) provided by a Bank Product Provider for
the account of Borrower or its Subsidiaries.

“Account” means an account (as that term is defined in the Code).

“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a General Intangible.

“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).

“Acquisition” means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger, consolidation, or otherwise) by a Person or its
Subsidiaries of all of the Stock of any other Person.

“Additional Documents” has the meaning set forth in Section 4.4(c).

“Adjusted EBITDA” means, with respect to any fiscal period, Borrower’s and its
Subsidiaries’ consolidated gross revenue, minus the cost of goods sold, minus
selling, general, and administrative expenses (but excluding: (a) any costs
associated with the installation of refrigerators in new locations and marketing
expenses incurred in connection with the introduction of new locations, provided
that the aggregate amount excluded pursuant to this clause (a) with respect to
any location shall not exceed $2,000, (b) all non-cash expenses or losses,
including any depreciation and amortization expense, (c) non-recurring fees,
charges and other one-time start-up costs in connection with any real property
(including all buildings, fixtures, integrated equipment or other improvements
located thereon) now, hereafter or heretofore owned, leased, operated or used by
Borrower for the purpose of developing, manufacturing and marketing pet food,
and (d) other non-recurring fees, charges and other expenses that have been
approved by Agent and the Lenders, such approval not to be unreasonably
withheld), plus, any costs or expenses incurred pursuant to any stock option
plan or any other management or employee benefit plan, agreement or any stock
subscription or stockholders agreement.

“Advances” has the meaning set forth in Section 2.1.

“Affiliate” means, as applied to any Person, any other Person who, directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common

- 2 -



--------------------------------------------------------------------------------

control with, such Person.  For purposes of this definition, “control” means the
possession, directly or indirectly through one or more intermediaries, of the
power to direct the management and policies of a Person, whether through the
ownership of Stock, by contract, or otherwise; provided, however, that, for
purposes of Section 7.13 hereof:  (a) any Person which owns directly or
indirectly 10% or more of the Stock having ordinary voting power for the
election of directors or other members of the governing body of a Person or 10%
or more of the partnership or other ownership interests of a Person (other than
as a limited partner of such Person) shall be deemed an Affiliate of such
Person, (b) each director (or comparable manager) of a Person shall be deemed to
be an Affiliate of such Person, and (c) each partnership or joint venture in
which a Person is a partner or member of a joint venture shall be deemed an
Affiliate of such Person.

“Agent” has the meaning set forth in the preamble to this Agreement.  

“Agent Advances” has the meaning set forth in Section 2.3(f)(i).

“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1.

“Agent’s Liens” means the Liens granted by Borrower or its Subsidiaries to Agent
under this Agreement or the other Loan Documents.

“Agreement” has the meaning set forth in the preamble hereto.

“Applicable Cross-Default Amount” means $500,000.

“Applicable Margin” means, as of any date of determination and with respect to
Base Rate Loans or LIBOR Rate Loans, as applicable, the applicable margin set
forth in the following table that corresponds to the most recent Leverage Ratio
calculation delivered to Agent pursuant to Section 6.3 of the Agreement (the
“Leverage Ratio Calculation”); provided, that for the period from the
Restatement Effective Date through and including the first day of the month
following the date on which Agent receives the Leverage Ratio Calculation in
respect of the testing period ending September 30, 2017, the Applicable Margin
shall be set at the margin in the row styled “Level I”; provided further, that
any time an Event of Default has occurred and is continuing, the Applicable
Margin shall be set at the margin in the row styled “Level I”:

Level

Leverage Ratio

Applicable Margin Relative to                 Base Rate Loans                  
(the “Base Rate Margin”)

Applicable Margin      Relative to                                 LIBOR Rate
Loans            (the “LIBOR Rate Margin”)

- 3 -



--------------------------------------------------------------------------------

I

Greater than 2.50:1.00

1.25 percentage points

2.25 percentage points

II

Greater than 1.25:1.00
and less than or equal to 2.50:1.00

1.00 percentage points

2.00 percentage points

III

Less than or equal to              1.25:1.00

0.75 percentage points

1.75 percentage points

 

Except as set forth in the foregoing proviso, the Applicable Margin shall be
based upon the most recent Leverage Ratio Calculation, which will be calculated
as of the end of each fiscal quarter.  Except as set forth in the foregoing
proviso, the Applicable Margin shall be re determined quarterly on the first day
of the month following the date of delivery to Agent of the certified
calculation of the Leverage Ratio pursuant to Section 6.3 (each such date, a
“Redetermination Date”); provided, however, that if Borrower fails to provide
such certification when such certification is due, the Applicable Margin shall
be set at the margin in the row styled “Level I” as of the first day of the
month following the date on which the certification was required to be delivered
until the date on which such certification is delivered (on which date (but not
retroactively), without constituting a waiver of any Default or Event of Default
occasioned by the failure to timely deliver such certification, the Applicable
Margin shall be set at the margin based upon the calculations disclosed by such
certification.  In the event that the information regarding the Leverage Ratio
contained in any certificate delivered pursuant to Section 6.3 of the Agreement
is shown to be inaccurate, and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin actually applied for such Applicable Period,
then (i) Borrower shall promptly deliver to Agent a correct certificate for such
Applicable Period, (ii) the Applicable Margin shall be determined as if the
correct Applicable Margin (as set forth in the table above) were applicable for
such Applicable Period, and (iii) Borrower shall promptly deliver to Agent full
payment in respect of the accrued additional interest as a result of such
increased Applicable Margin for such Applicable Period, which payment shall be
promptly applied by Agent to the affected Obligations.

“Application Event” means the occurrence of (a) a failure by Borrower to repay
all of the Revolver Obligations in full on the Revolver Maturity Date or (b) an
Event of Default and the election by Agent or the Required Lenders to require
that payments and proceeds of Collateral be applied pursuant to Section 2.4(b)
of this Agreement.

“Assignee” has the meaning set forth in Section 14.1(a).

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1.

“Authorized Person” means any officer or employee of Borrower.

- 4 -



--------------------------------------------------------------------------------

“Availability” means, as of any date of determination, the amount that Borrower
is entitled to borrow as Advances hereunder (after giving effect to all then
outstanding Obligations (other than Bank Product Obligations) and all sublimits
and reserves then applicable hereunder).

“Available Increase Amount” means, as of any date of determination, an amount
equal to the result of (a) $10,000,000 minus (b) the aggregate principal amount
of Increases to the Revolver Commitments previously made pursuant to Section
2.15 of this Agreement.

“Bank Product” means any financial accommodation extended to Borrower or its
Subsidiaries by a Bank Product Provider (other than pursuant to this Agreement)
including:  (a) credit cards, (b) credit card processing services, (c) debit
cards, (d) purchase cards, (e) ACH Transactions, (f) cash management, including
controlled disbursement, accounts or services, or (g) transactions under Hedge
Agreements.

“Bank Product Agreements” means those agreements entered into from time to time
by Borrower or its Subsidiaries with a Bank Product Provider in connection with
the obtaining of any of the Bank Products.

“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers in an amount determined by Agent as
sufficient to satisfy the reasonably estimated credit exposure with respect to
the then existing Bank Product Obligations.

“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by Borrower or its
Subsidiaries to any Bank Product Provider pursuant to or evidenced by the Bank
Product Agreements and irrespective of whether for the payment of money, whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, and including all such amounts that Borrower or its
Subsidiaries are obligated to reimburse to Agent or any member of the Lender
Group as a result of Agent or such member of the Lender Group purchasing
participations from, or executing indemnities or reimbursement obligations to, a
Bank Product Provider with respect to the Bank Products provided by such Bank
Product Provider to Borrower or its Subsidiaries.

“Bank Product Provider” means any Person that at the time it enters into a Bank
Product Agreement, is a Lender or an Affiliate of a Lender, in its capacity as a
party to such Bank Product Agreement.

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

“Base LIBOR Rate” means a rate per annum, rounded upwards, if necessary, to the
nearest 1/16 of 1.00%, equal to the rate of interest which is identified and
normally published by Bloomberg Professional Service page USD-LIBOR-BBA (BBAM)
as the offered rate for loans in United States dollars for the applicable
Interest Period; provided that, if the Base LIBOR Rate shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement.  The rate is set
by the ICE Benchmark Administration or any successor determining administrator
as

- 5 -



--------------------------------------------------------------------------------

of 11:00 a.m. (London time) on the second Business Day preceding the first day
of each Interest Period.  If Bloomberg Professional Service (or another
nationally-recognized rate reporting source acceptable to the Agent) no longer
reports such rate or the Agent determines in good faith that the rate so
reported no longer accurately reflects the rate available to the Agent in the
London Interbank Market or if such index no longer exists or if page
USD-LIBOR-BBA (BBAM) no longer exists or accurately reflects the rate available
to the Agent in the London Interbank Market, “Base LIBOR Rate” shall be
determined by reference to such other comparable publicly available service for
displaying eurodollar rates as may be selected by the Agent in its discretion.

“Base Rate” means the greatest of (a) the Federal Funds Rate plus 0.50%, (b) the
LIBOR Rate (which rate shall be calculated based upon an Interest Period of 1
month and shall be determined on a daily basis), plus 1 percentage point, and
(c) the rate most recently announced by Agent at its principal office in Los
Angeles, California as its “Prime Rate”, with the understanding that the “prime
rate” is one of Agent’s base rates (not necessarily the lowest of such rates)
and serves as the basis upon which effective rates of interest are calculated
for those loans making reference thereto and is evidenced by the recording
thereof after its announcement in such internal publications as Agent may
designate.

“Base Rate Loan” means the portion of the Advances that bears interest at a rate
determined by reference to the Base Rate.

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which Borrower or any Subsidiary or ERISA Affiliate of Borrower has
been an “employer” (as defined in Section 3(5) of ERISA) within the past six
years.

“Board of Directors” means the board of directors (or comparable managers) of
Borrower or any committee thereof duly authorized to act on behalf of the board
of directors (or comparable managers).

“Books” means all of Borrower’s and its Subsidiaries’ now owned or hereafter
acquired books and records (including all of their Records indicating,
summarizing, or evidencing their assets (including the Collateral) or
liabilities, all of Borrower’s and its Subsidiaries’ Records relating to their
business operations or financial condition, and all of their goods or General
Intangibles related to such information).

“Borrower” has the meaning set forth in the preamble to this Agreement.

“Borrower Collateral” means all of Borrower’s now owned or hereafter acquired
right, title, and interest in and to each of the following:

(a)all of its Accounts,

(b)all of its Books,

(c)all of its commercial tort claims described on Schedule 5.7(d),

(d)all of its Deposit Accounts,

- 6 -



--------------------------------------------------------------------------------

(e)all of its Equipment,

(f)all of its General Intangibles,

(g)all of its Inventory,

(h)all of its Investment Property (including all of its securities and
Securities Accounts),

(i)all of its Negotiable Collateral,

(j)all of its Supporting Obligations,

(k)money or other assets of Borrower that now or hereafter come into the
possession, custody, or control of any member of the Lender Group, and

(l)the proceeds and products, whether tangible or intangible, of any of the
foregoing, including proceeds of insurance covering any or all of the foregoing,
and any and all Accounts, Books, Deposit Accounts, Equipment, General
Intangibles, Inventory, Investment Property, Negotiable Collateral, Real
Property, Supporting Obligations, money, or other tangible or intangible
property resulting from the sale, lease, license, exchange, collection, or other
disposition of any of the foregoing, or any portion thereof or interest therein,
and the proceeds thereof; provided that “Borrower Collateral” shall not include
the Excluded Property; provided, further, that if and when any property shall
cease to be Excluded Property, “Borrower Collateral” shall include such property
and a Lien on and security interest in such property shall be deemed granted
therein.

“Borrowing” means a borrowing hereunder consisting of Advances made on the same
day by the Lenders (or Agent on behalf thereof), or by Agent in the case of an
Agent Advance.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of California,
except that, if a determination of a Business Day shall relate to a LIBOR Rate
Loan, the term “Business Day” also shall exclude any day on which banks are
closed for dealings in Dollar deposits in the London interbank market.

“Canadian Subsidiary” means Professor Connors Canada, Inc., a company organized
under the laws of the province of Ontario.

“Canadian Subsidiary Dissolution” means any of the consolidation, combination or
merger of the Canadian Subsidiary with and into Borrower or the liquidation,
wind up, dissolution or other similar transaction reasonably approved by the
Agent, of the Canadian Subsidiary (in each case, including any similar
transaction under local law governing of such Subsidiary); provided, that if the
aggregate Net Cash Proceeds received from all such transactions are in an amount
greater than $1,000,000, the remaining assets of the Canadian Subsidiary (if
any) and any proceeds of any of the foregoing shall be transferred to Borrower.

- 7 -



--------------------------------------------------------------------------------

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed excluding (a) interest
capitalized during such period, (b) any expenditure described above to the
extent such expenditure is part of the aggregate amounts payable as
consideration for any Permitted Acquisition consummated during or prior to such
period, (c) to the extent permitted by this Agreement, a reinvestment of the Net
Cash Proceeds of any Disposition by Borrower or any of its Subsidiaries,
(d) expenditures of proceeds of insurance settlements, condemnation awards and
other settlements in respect of lost, destroyed, damaged or condemned assets,
equipment or other property to the extent such expenditures are made to replace
or repair such lost, destroyed, damaged or condemned assets, equipment or other
property or otherwise to acquire, maintain, develop, construct, improve, upgrade
or repair assets or properties useful in the business of the Borrower and the
Subsidiaries, (e) expenditures that are accounted for as capital expenditures of
such person and that actually are paid for by, or for which the Borrower or any
Subsidiary receives reimbursement in cash from, a third party and for which none
of the Borrower or any Subsidiary has provided or is required to provide or
incur, directly or indirectly, any consideration or obligation to such third
party or any other person (whether before, during or after such period), and (f)
other expenditures that Agent determines in its discretion to exclude from this
definition of “Capital Expenditures”.

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.  Notwithstanding anything else set
forth herein, any lease that was or would have been treated as an operating
lease under GAAP as in effect on the Restatement Effective Date that would be
treated as a capital lease solely as a result of a change in GAAP after the
Restatement Effective Date shall always be treated as an operating lease for all
purposes and at all times under this Agreement.

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within 1 year from the date of acquisition thereof and, at the time of
acquisition, having one of the two highest ratings obtainable from either
Standard & Poor’s Rating Group (“S&P”) or Moody’s Investor Service,
Inc.  (“Moody’s”), (c) commercial paper maturing no more than 270 days from the
date of creation thereof and, at the time of acquisition, having a rating of at
least A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit or
bankers’ acceptances maturing within 1 year from the date of acquisition thereof
issued by any bank organized under the laws of the United States or any state
thereof having at the date of acquisition thereof combined capital and surplus
of not less than $250,000,000, (e) Deposit Accounts maintained with (i) any bank
that satisfies the criteria described in clause (d) above, or (ii) any other
bank organized under the laws of the United States or any state thereof so long
as the amount maintained with any such other bank is less than or equal to
$100,000 and is insured by the Federal Deposit Insurance

- 8 -



--------------------------------------------------------------------------------

Corporation, and (f) Investments in money market funds substantially all of
whose assets are invested in the types of assets described in clauses (a)
through (e) above.

“Cash Management Account” has the meaning set forth in Section 2.7(a).

“Cash Management Agreements” means those certain cash management agreements, in
form and substance reasonably satisfactory to Agent, each of which is among
Borrower or one of its Subsidiaries, Agent, and one of the Cash Management
Banks.

“Cash Management Bank” has the meaning set forth in Section 2.7(a).

“CFC” means a controlled foreign corporation (as that term is defined in the
IRC).  

“Change of Control” means:

(a)any Person or two or more Persons acting in concert (other than Permitted
Holders), shall have acquired beneficial ownership, directly or indirectly, of
Stock of Borrower (or other securities convertible into such Stock) representing
35% or more of the combined voting power of all Stock of Borrower entitled
(without regard to the occurrence of any contingency) to vote for the election
of members of the Board of Directors of Borrower; or

(b)any Person or two or more Persons acting in concert (other than Permitted
Holders), shall have acquired by contract or otherwise, or shall have entered
into a contract or arrangement that, upon consummation thereof, will result in
its or their acquisition of the power to exercise, directly or indirectly, a
controlling influence over the management or policies of Borrower or control
over the Stock of such Person entitled to vote for members of the Board of
Directors of Borrower on a fully-diluted basis (and taking into account all such
Stock that such Person or group has the right to acquire pursuant to any option
right) representing 35% or more of the combined voting power of such Stock.

“Change in Law” means the occurrence after the date of the Agreement
of:  (a) the adoption or effectiveness of any law, rule, regulation, judicial
ruling, judgment or treaty, (b) any change in any law, rule, regulation,
judicial ruling, judgment or treaty or in the administration, interpretation,
implementation or application by any Governmental Authority of any law, rule,
regulation, guideline or treaty, or (c) the making or issuance by any
Governmental Authority of any request, rule, guideline or directive, whether or
not having the force of law; provided that notwithstanding anything in the
Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities shall,
in each case, be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

“Chillers” means a refrigerated unit out of which Borrower’s products are sold.

“Code” means the California Uniform Commercial Code, as in effect from time to
time; provided, however, , that in the event that, by reason of mandatory
provisions of law, any

- 9 -



--------------------------------------------------------------------------------

or all of the attachment, perfection, priority, or remedies with respect to
Agent’s Lien on any Collateral is governed by the Uniform Commercial Code as
enacted and in effect in a jurisdiction other than the State of California, the
term “Code” shall mean the Uniform Commercial Code as enacted and in effect in
such other jurisdiction solely for purposes of the provisions thereof relating
to such attachment, perfection, priority, or remedies.

“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by Borrower or its Subsidiaries in or upon which a
Lien is granted under any of the Loan Documents.

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in Borrower’s or its Subsidiaries’ Books, Equipment, or Inventory, in each case,
in form and substance reasonably satisfactory to Agent.

“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, proceeds of cash sales, rental proceeds,
and tax refunds).

“Commercial Tort Claim Assignment” has the meaning set forth in Section 4.4(b).

“Commitment” means, with respect to each Lender, its Revolver Commitment and,
with respect to all Lenders, their Revolver Commitments, in each case as such
Dollar amounts are set forth beside such Lender’s name under the applicable
heading on Schedule C-1 or in the Assignment and Acceptance pursuant to which
such Lender became a Lender hereunder, as such amounts may be reduced or
increased from time to time pursuant to assignments made in accordance with the
provisions of Section 14.1.

“Commodity Exchange Act”:  the Commodity Exchange Act (7 U.S.C. § 1 et seq.) as
amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 delivered by the chief financial officer of Borrower to Agent.

“Consolidated Funded Indebtedness” means, with respect to any Person at any
date, all Indebtedness for borrowed money of such Person, determined on a
consolidated basis in accordance with GAAP (other than Subordinated Debt and
Permitted Preferred Stock), including, in any event, but without duplication,
with respect to Borrower and its Subsidiaries, the Advances, Purchase Money
Indebtedness, and the amount of their Capitalized Lease Obligations, in each
case exclusive of Indebtedness owed by one Loan Party to another Loan Party and
any Indebtedness in respect of any of the foregoing.

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by Borrower or one of its
Subsidiaries, Agent, and the applicable securities intermediary (with respect to
a Securities Account) or bank (with respect to a Deposit Account), including
without limitation, that certain Deposit Account Control Agreement, dated as of
May 18, 2015, among the Borrower, the Agent and Bank of

- 10 -



--------------------------------------------------------------------------------

America, N.A, in each case, as the same may be amended, restated, supplemented,
or otherwise modified from time to time in accordance to the terms thereof and
hereof.

“Daily Balance” means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.

“Daily Revolver Unused Line Fee” means, as of any date, the product of (a) the
difference between (i) the aggregate amount of Revolver Commitments on such date
minus (ii) the Revolver Usage on such date times (b) the Unused Line Fee
Percentage for such date (calculated in accordance with the provisions of
Section 2.11(b)).

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed to fund any amounts
required to be funded by it under the Agreement on the date that it is required
to do so under the Agreement (including the failure to make a required payment
in connection with a Letter of Credit Disbursement), (b) notified the Borrower,
Agent, or any Lender in writing that it does not intend to comply with all or
any portion of its funding obligations under the Agreement, (c) has made a
public statement to the effect that it does not intend to comply with its
funding obligations under the Agreement or under other agreements generally (as
reasonably determined by Agent) under which it has committed to extend credit,
(d) failed, within 1 Business Day after written request by Agent, to confirm
that it will comply with the terms of the Agreement relating to its obligations
to fund any amounts required to be funded by it under the Agreement,
(e) otherwise failed to pay over to Agent or any other Lender any other amount
required to be paid by it under the Agreement on the date that it is required to
do so under the Agreement, or (f) (i) becomes or is insolvent or has a parent
company that has become or is insolvent or (ii) becomes the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, or custodian or appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment.

“Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, the interest
rate then applicable to Advances that are Base Rate Loans (inclusive of the Base
Rate Margin applicable thereto).

“Deposit Account” means any deposit account (as that term is defined in the
Code).

“Designated Account” means the Deposit Account of Borrower identified on
Schedule D-1.

“Designated Account Bank” has the meaning ascribed thereto on Schedule D-1.

- 11 -



--------------------------------------------------------------------------------

“Disbursement Letter” means an instructional letter executed and delivered by
Borrower to Agent regarding the extensions of credit to be made on the
Restatement Effective Date, the form and substance of which is reasonably
satisfactory to Agent.

“Disposition” means any transaction, or series of related transactions, pursuant
to which any Person or any of its Subsidiaries sells, assigns, transfers or
otherwise disposes of any property or assets (whether now owned or hereafter
acquired) to any other Person, in each case, whether or not the consideration
therefor consists of cash, securities or other assets owned by the acquiring
Person, whether voluntary or involuntary and including any casualty losses or
condemnations or other loss or destruction of any property of Borrower or any of
its Subsidiaries.

“Distribution” has the meaning ascribed thereto in Section 7.10.  

“Dollars” or “$” means United States dollars.

“Eligible Equipment” means (a) the purchase of refrigerators, and (b) the
purchase of Equipment to be used at new or existing production facilities of
Borrower.

“Environmental Actions” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other communication from any Governmental
Authority, or any third party involving violations of Environmental Laws or
releases of Hazardous Materials from (a) any assets, properties, or businesses
of Borrower, its Subsidiaries, or any of their predecessors in interest,
(b) from adjoining properties or businesses, or (c) from or onto any facilities
which received Hazardous Materials generated by Borrower, its Subsidiaries, or
any of their predecessors in interest.

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on
Borrower or its Subsidiaries, relating to the environment, the effect of the
environment on employee health, or Hazardous Materials, including the
Comprehensive Environmental Response Compensation and Liability Act, 42 USC
§9601 et seq.; the Resource Conservation and Recovery Act, 42 USC §6901 et seq.;
the Federal Water Pollution Control Act, 33 USC §1251 et seq.; the Toxic
Substances Control Act, 15 USC §2601 et seq.; the Clean Air Act, 42 USC §7401 et
seq.; the Safe Drinking Water Act, 42 USC §3803 et seq.; the Oil Pollution Act
of 1990, 33 USC §2701 et seq.; the Emergency Planning and the Community
Right-to-Know Act of 1986, 42 USC §11001 et seq.; the Hazardous Material
Transportation Act, 49 USC §1801 et seq.; and the Occupational Safety and Health
Act, 29 USC §651 et seq. (to the extent it regulates occupational exposure to
Hazardous Materials); any state and local or foreign counterparts or
equivalents, in each case as amended from time to time.

“Environmental Liabilities and Costs” means all liabilities, monetary
obligations, losses, damages, punitive damages, consequential damages, treble
damages, costs and expenses

- 12 -



--------------------------------------------------------------------------------

(including all reasonable fees, disbursements and expenses of counsel, experts,
or consultants, and costs of investigation and feasibility studies), fines,
penalties, sanctions, and interest incurred as a result of any claim or demand,
or Remedial Action required, by any Governmental Authority or any third party,
and which relate to any Environmental Action.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.

“Equipment” means equipment (as that term is defined in the Code) and includes
machinery, machine tools, motors, furniture, furnishings, fixtures, vehicles
(including motor vehicles), computer hardware, tools, parts, and goods (other
than consumer goods, farm products, or Inventory), wherever located, including
all attachments, accessories, accessions, replacements, substitutions,
additions, and improvements to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of Borrower or its
Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of Borrower or its Subsidiaries under IRC Section 414(c), (c) solely
for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of
which Borrower or any of its Subsidiaries is a member under IRC Section 414(m),
or (d) solely for purposes of Section 302 of ERISA and Section 412 of the IRC,
any Person subject to ERISA that is a party to an arrangement with Borrower or
any of its Subsidiaries and whose employees are aggregated with the employees of
Borrower or its Subsidiaries under IRC Section 414(o).

“Event of Default” has the meaning set forth in Section 8.

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

“Excluded Deposit Account” means a deposit account used solely for (i) 401(k) or
other employee benefit plans, (ii) tax deposits, (iii) trust or escrow or
fiduciary accounts, (iv) petty cash accounts or (v) zero balance accounts.

“Excluded Hedge Obligations” means, with respect to any Guarantor, any Hedge
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest pursuant to
the Loan Documents to secure, such Hedge Obligation (or any guarantee thereof)
is or would otherwise have become illegal or unlawful under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder (determined after giving effect to Section 17.10 hereof
and any other “keepwell, support or other agreement” for the benefit of such
Loan Party and any and all guarantees of such Loan Party’s Hedge Obligations by
other Loan Parties) at the time the Guaranty of such Guarantor or the grant of
such security

- 13 -



--------------------------------------------------------------------------------

interest would otherwise have become effective with respect to such related
Hedge Obligation.  If a Hedge Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Hedge Obligation that is attributable to swaps for which such Guaranty or
security interest is or becomes excluded in accordance with the first sentence
of this definition.

“Excluded Property” means (i) voting Stock of any CFC, solely to the extent that
such Stock represents more than 65% of the outstanding voting Stock of such CFC,
(ii) any rights or interest in any contract, lease, permit, license, or license
agreement covering real or personal property of Borrower if under the terms of
such contract, lease, permit, license, or license agreement, or applicable law
with respect thereto, the grant of a security interest or Lien therein is
prohibited as a matter of law or under the terms of such contract, lease,
permit, license, or license agreement and such prohibition or restriction has
not been waived or the consent of the other party to such contract, lease,
permit, license, or license agreement has not been obtained (provided, that, (A)
the foregoing exclusions of this clause (ii) shall in no way be construed (1) to
apply to the extent that any described prohibition or restriction is
unenforceable under Section 9-406, 9-407, 9-408, or 9-409 of the Code or other
applicable law, or (2) to apply to the extent that any consent or waiver has
been obtained that would permit Agent’s security interest or Lien
notwithstanding the prohibition or restriction on the pledge of such contract,
lease, permit, license, or license agreement and (B) the foregoing exclusions of
clauses (i) and (ii) shall in no way be construed to limit, impair, or otherwise
affect any of Agent’s, any other member of the Lender Group’s or any Bank
Product Provider’s continuing security interests in and Liens upon any rights or
interests of any Borrower in or to (1) monies due or to become due under or in
connection with any described contract, lease, permit, license, license
agreement, or Stock (including any Accounts or Stock), or (2) any proceeds from
the sale, license, lease, or other dispositions of any such contract, lease,
permit, license, license agreement, or Stock) and (iii) any United States
intent-to-use trademark applications to the extent that, and solely during the
period in which, the grant of a security interest therein would impair the
validity or enforceability of such intent-to-use trademark applications under
applicable federal law, provided that upon submission and acceptance by the
United States Patent and Trademark Office of an amendment to allege use pursuant
to 15 U.S.C. Section 1060(a) (or any successor provision), such intent-to-use
trademark application shall not be considered Excluded Property.

“Fee Letter” means that certain Amended and Restated Fee Letter, dated as of
even date herewith, between Borrower and Agent, as the same may be amended,
restated, supplemented, or otherwise modified from time to time in accordance to
the terms thereof and hereof.

“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New

- 14 -



--------------------------------------------------------------------------------

York, or, if such rate is not so published for any day which is a Business Day,
the average of the quotations for such day on such transactions received by
Agent from three Federal funds brokers of recognized standing selected by it.

“Fixed Charges” means with respect to Borrower and its Subsidiaries for any
period, the sum, without duplication, of (a) Interest Expense and (b) principal
payments required to be paid during such period in respect of Indebtedness,
which, in the case of the Revolving Loans, shall be deemed to be the Imputed
Amortization.

“Fixed Charge Coverage Ratio” means, with respect to Borrower and its
Subsidiaries for any period, the ratio of (i) TTM EBITDA for such period minus
the sum of (A) Maintenance Capital Expenditures made (to the extent not already
incurred in a prior period) or incurred during such period plus (B) all federal,
state, and local income taxes paid in cash during such period, plus (C) all
Distributions made during such period, to (ii) Fixed Charges for such period.

“Funding Date” means the date on which a Borrowing occurs.  

“Funding Losses” has the meaning set forth in Section 2.13(b)(ii).

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

“General Intangibles” means general intangibles (as that term is defined in the
Code), including payment intangibles, contract rights, rights to payment, rights
arising under common law, statutes, or regulations, choses or things in action,
goodwill, patents, trade names, trade secrets, trademarks, servicemarks,
copyrights, blueprints, drawings, purchase orders, customer lists, monies due or
recoverable from pension funds, route lists, rights to payment and other rights
under any royalty or licensing agreements, infringement claims, computer
programs, information contained on computer disks or tapes, software,
literature, reports, catalogs, insurance premium rebates, tax refunds, and tax
refund claims, and any other personal property other than Accounts, Deposit
Accounts, goods, Investment Property, and Negotiable Collateral.

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body.

“Guarantors” means each Subsidiary of Borrower that executes, or otherwise
becomes a party to, a Guaranty, including pursuant to the provisions of Section
6.15 of this Agreement, and “Guarantor” means any one of them.

“Guarantor Security Agreement” means one or more security agreements executed
and delivered by each Guarantor in favor of Agent, in each case, in form and
substance reasonably satisfactory to Agent, including without limitation, that
certain Guarantor Security

- 15 -



--------------------------------------------------------------------------------

Agreement, dated as of October 5, 2016, by and between FP Foods Realty PA, LLC,
a Delaware limited liability company, and the Agent.

“Guaranty” means that certain general continuing guaranty executed and delivered
by each Guarantor in favor of Agent, in form and substance reasonably
satisfactory to Agent, including without limitation, that certain General
Continuing Guaranty, dated as of October 5, 2016, by FP Foods Realty PA, LLC, a
Delaware limited liability company, in favor of the Agent.

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

“Hedge Agreement” means any and all agreements or documents now existing or
hereafter entered into by Borrower or any of its Subsidiaries that provide for
an interest rate, credit, commodity or equity swap, cap, floor, collar, forward
foreign exchange transaction, currency swap, cross currency rate swap, currency
option, or any combination of, or option with respect to, these or similar
transactions, for the purpose of hedging Borrower’s or any of its Subsidiaries’
exposure to fluctuations in interest or exchange rates, loan, credit exchange,
security, or currency valuations or commodity prices.

“Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of a Borrower or its Subsidiaries arising under, owing pursuant to, or existing
in respect of any Hedge Agreements.

“Holdout Lender” has the meaning set forth in Section 15.2(a).

“Imputed Amortization” means, as of any date of determination, an amount equal
to the aggregate principal balance of Revolver Usage on such date divided by 7.

“Increase” shall have the meaning ascribed thereto in Section 2.15.

“Increase Date” shall have the meaning ascribed thereto in Section 2.15.  

“Increase Joinder” shall have the meaning ascribed thereto in Section 2.15.

“Indebtedness” means (a) all obligations for borrowed money (and Prohibited
Preferred Stock), (b) all obligations evidenced by bonds, debentures, notes, or
other similar instruments and all reimbursement or other obligations in respect
of letters of credit, bankers acceptances, interest rate swaps, or other
financial products, (c) all obligations as a lessee under

- 16 -



--------------------------------------------------------------------------------

Capital Leases, (d) all obligations or liabilities of others secured by a Lien
on any asset of a Person or its Subsidiaries, irrespective of whether such
obligation or liability is assumed, (e) all obligations to pay the deferred
purchase price of assets (other than trade payables, deferred rent, taxes or
compensation incurred in the ordinary course of business and repayable in
accordance with customary trade practices), (f) all Hedge Obligations, and (g)
any obligation guaranteeing or intended to guarantee (whether directly or
indirectly guaranteed, endorsed, co-made, discounted, or sold with recourse) any
obligation of any other Person that constitutes Indebtedness under any of
clauses (a) through (f) above.

“Indemnified Liabilities” has the meaning set forth in Section 11.3.  

“Indemnified Person” has the meaning set forth in Section 11.3.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

“Installed Store” means a store or other place of business not owned, leased or
operated by a Loan Party or any of its Affiliates in which Borrower’s products
are maintained and sold.

“Intercompany Subordination Agreement” means that certain Amended and Restated
Intercompany Subordination Agreement, dated as of November 13, 2014, executed
and delivered by the Borrower and each of its Subsidiaries and Agent, as
supplemented by (i) that certain Joinder Agreement, dated as of October 5, 2016,
by and among FP Foods Realty PA, LLC, a Delaware limited liability company, the
Borrower and the Agent and (ii) that certain Joinder Agreement, dated as of even
date herewith, by and among Freshpet Europe LTD, a United Kingdom private
limited company, the Borrower and the Agent, and as the same may be further
amended, restated, supplemented, or otherwise modified from time to time in
accordance to the terms thereof and hereof.

“Interest Expense” means, for any period, the aggregate of the cash interest
expense of Borrower and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, 3 or 6 months thereafter; provided, however,
that (a) if any Interest Period would end on a day that is not a Business Day,
such Interest Period shall be extended (subject to clauses (c)-(e) below) to the
next succeeding Business Day, (b) interest shall accrue at the applicable rate
based upon the LIBOR Rate from and including the first day of each Interest
Period to, but excluding, the day on which any Interest Period expires, (c) any
Interest Period that would end on a day that is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
another calendar month, in which case such Interest Period shall end on the

- 17 -



--------------------------------------------------------------------------------

next preceding Business Day, (d) with respect to an Interest Period that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period), the Interest Period shall end on the last Business Day of the calendar
month that is 1, 2, or 3 months after the date on which the Interest Period
began, as applicable and (e) Borrower may not elect an Interest Period with
respect to any Advances which will end after the Revolver Maturity Date.

“Inventory” means inventory (as that term is defined in the Code).

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, or capital contributions (excluding (a) commission, travel, and
similar advances to officers and employees of such Person made in the ordinary
course of business, and (b) bona fide Accounts arising in the ordinary course of
business consistent with past practice), purchases or other acquisitions of
Indebtedness, Stock, or all or substantially all of the assets of such other
Person (or of any division or business line of such other Person), and any other
items that are or would be classified as investments on a balance sheet prepared
in accordance with GAAP.

“Investment Property” means investment property (as that term is defined in the
Code).

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

“Issuing Lender” means CNB or any other Lender that, at the request of Borrower
and with the consent of Agent, agrees, in such Lender’s sole discretion, to
become an Issuing Lender for the purpose of issuing Letters of Credit pursuant
to Section 2.12.

“L/C Disbursement” means a payment made by the Issuing Lender pursuant to a
Letter of Credit.

“Lender” and “Lenders” have the respective meanings set forth in the preamble to
this Agreement, and shall include any other Person made a party to this
Agreement in accordance with the provisions of Section 14.1.

“Lender Group” means, individually and collectively, each of the Lenders
(including the Issuing Lender) and Agent.

“Lender Group Expenses” means all (a) documented costs or expenses (including
taxes, and insurance premiums) required to be paid by Borrower or its
Subsidiaries under any of the Loan Documents that are paid, advanced, or
incurred by the Lender Group, (b) fees or charges paid or incurred by Agent in
connection with the Lender Group’s transactions with Borrower or its
Subsidiaries, including, fees or charges for photocopying, notarization,
couriers and messengers, telecommunication, public record searches (including
tax lien, litigation, and UCC searches and including searches with the patent
and trademark office, the copyright office, or the department of motor
vehicles), filing, recording, publication, appraisal (including periodic
collateral appraisals or business valuations to the extent of the fees and
charges (and up to the amount of any limitation) contained in this Agreement),
real estate surveys, real estate title policies and endorsements, and
environmental examinations, (c) costs and expenses incurred by

- 18 -



--------------------------------------------------------------------------------

Agent in the disbursement of funds to Borrower or other members of the Lender
Group (by wire transfer or otherwise), (d) charges paid or incurred by Agent
resulting from the dishonor of checks, (e) documented reasonable costs and
expenses paid or incurred by the Lender Group to correct any default or enforce
any provision of the Loan Documents, or in gaining possession of, maintaining,
handling, preserving, storing, shipping, selling, preparing for sale, or
advertising to sell the Collateral, or any portion thereof, irrespective of
whether a sale is consummated, (f) documented audit fees and expenses of Agent
related to audit examinations of the Books to the extent of the fees and charges
(and up to the amount of any limitation) contained in this Agreement, (g)
documented reasonable costs and expenses of third party claims or any other suit
paid or incurred by the Lender Group in enforcing or defending the Loan
Documents or in connection with the transactions contemplated by the Loan
Documents or the Lender Group’s relationship with Borrower or any its
Subsidiaries, (h) Agent’s and each Lender’s documented reasonable costs and
expenses (including attorneys fees of one primary counsel and one local counsel
in each relevant jurisdiction) incurred in advising, structuring, drafting,
reviewing, administering, syndicating, or amending the Loan Documents, and (i)
Agent’s and each Lender’s documented reasonable costs and expenses (including
attorneys, accountants, consultants, and other advisors fees and expenses)
incurred in terminating, enforcing (including attorneys, accountants,
consultants, and other advisors fees and expenses incurred in connection with a
“workout,” a “restructuring,” or an Insolvency Proceeding concerning Borrower or
its Subsidiaries or in exercising rights or remedies under the Loan Documents),
or defending the Loan Documents, irrespective of whether suit is brought, or in
taking any Remedial Action concerning the Collateral.

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.

“Letter of Credit” has the meaning set forth in Section 2.12(a).

“Letter of Credit Collateralization” means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent, including
provisions that specify that the Letter of Credit Fees and all commissions,
fees, charges and expenses provided for in Section 2.12(d) of this Agreement
(including any fronting fees) will continue to accrue while the Letters of
Credit are outstanding) to be held by Agent for the benefit of the Revolving
Lenders in an amount equal to 105% of the then existing Letter of Credit Usage,
(b) delivering to Agent documentation executed by all beneficiaries under the
Letters of Credit, in form and substance reasonably satisfactory to Agent and
Issuing Lender, terminating all of such beneficiaries’ rights under the Letters
of Credit, or (c) providing Agent with a standby letter of credit, in form and
substance reasonably satisfactory to Agent, from a commercial bank acceptable to
Agent (in its sole discretion) in an amount equal to 105% of the then existing
Letter of Credit Usage (it being understood that the Letter of Credit Fee and
all fronting fees set forth in the Agreement will continue to accrue while the
Letters of Credit are outstanding and that any such fees that accrue must be an
amount that can be drawn under any such standby letter of credit).

“Letter of Credit Exposure” means, as of any date of determination with respect
to any Lender, such Lender’s Pro Rata Share of the Letter of Credit Usage on
such date.

- 19 -



--------------------------------------------------------------------------------

“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit.

“Leverage Ratio” means, as of any date of determination, the ratio of
(a) Consolidated Funded Indebtedness of Borrower and its Subsidiaries as of such
date of determination to (b) TTM EBITDA of Borrower and its Subsidiaries as of
such date of determination.

“LIBOR Deadline” has the meaning set forth in Section 2.13(b)(i).

“LIBOR Notice” means a written notice in the form of Exhibit L-1.

“LIBOR Option” has the meaning set forth in Section 2.13(a).

“LIBOR Rate” means, for each Interest Period for each LIBOR Rate Loan, the rate
per annum determined by Agent (rounded upwards, if necessary, to the next 1/16th
of one percent) by dividing (a) the Base LIBOR Rate for such Interest Period, by
(b) 100% minus the Reserve Percentage.  The LIBOR Rate shall be adjusted on and
as of the effective day of any change in the Reserve Percentage.

“LIBOR Rate Loan” means each portion of an Advance that bears interest at a rate
determined by reference to the LIBOR Rate.

“Lien” means any interest in an asset securing an obligation owed to, or a claim
by, any Person other than the owner of the asset, irrespective of whether (a)
such interest is based on the common law, statute, or contract, (b) such
interest is recorded or perfected, and (c) such interest is contingent upon the
occurrence of some future event or events or the existence of some future
circumstance or circumstances.  Without limiting the generality of the
foregoing, the term “Lien” includes the lien or security interest arising from a
mortgage, deed of trust, encumbrance, pledge, hypothecation, assignment, deposit
arrangement, security agreement, conditional sale or trust receipt, or from a
lease, consignment, or bailment for security purposes and also includes
reservations, exceptions, encroachments, easements, rights-of-way, covenants,
conditions, restrictions, leases, and other title exceptions and encumbrances
affecting Real Property.  For the avoidance of doubt, the term “Lien” shall not
be deemed to include any nonexclusive intellectual property license.

“Loan Account” has the meaning set forth in Section 2.10.

“Loan Documents” means this Agreement, the Master Reaffirmation Agreement, the
Cash Management Agreements, the Control Agreements, the Fee Letter, any
Guarantor Security Agreement, each Guaranty, the Intercompany Subordination
Agreement, the Mortgages, the Stock Pledge Agreement, the Trademark Security
Agreement, the Warrant Agreement, any note or notes executed by Borrower in
connection with this Agreement and payable to a Lender, and any other agreement
entered into, now or in the future, by Borrower and Agent or any Lender in
connection with either this Agreement or the Existing Loan Agreement.

“Loan Parties” means Borrower and each Guarantor, and “Loan Party” means any one
of them.

- 20 -



--------------------------------------------------------------------------------

“Maintenance Capital Expenditures” means, for any period, the sum of (without
duplication) (a) Capital Expenditures made during such period on account of the
maintenance of the Equipment of Borrower and its Subsidiaries, and (b) the
higher of (i) actual amount spent on Capital Expenditures made during such
period on account of maintenance of the Chillers and (ii) Capital Expenditures
made during such period on account of maintenance of the Chillers, calculated as
the product of (x) the total number of Installed Stores as of the end of such
period multiplied by (y) $16.

“Margin Stock” means “margin stock” as defined in Regulation U of the Board of
Governors of the Federal Reserve System of the United States (or any successor)
as in effect from time to time.

“Master Reaffirmation Agreement” means that certain Master Reaffirmation
Agreement, dated as of even date herewith, executed and delivered by Borrower,
each of its Subsidiaries, and Agent, as the same may be amended, restated,
supplemented, or otherwise modified from time to time in accordance to the terms
thereof and hereof.

“Material Adverse Change” means (a) a material adverse change in the business,
operations, results of operations, assets, liabilities or condition (financial
or otherwise) of Borrower and its Subsidiaries, taken as a whole, (b) a material
impairment of Borrower’s and its Subsidiaries’ ability to perform their
respective obligations under the Loan Documents to which they are parties or of
the Lender Group’s ability to enforce the Obligations or realize upon the
Collateral, or (c) a material impairment of the enforceability or priority of
the Agent’s Liens with respect to the Collateral as a result of an action or
failure to act on the part of Borrower or its Subsidiaries.

“Material Contract” means, with respect to any Person, (a) each contract or
agreement to which such Person or any of its Subsidiaries is a party involving
aggregate consideration payable to or by such Person or such Subsidiary of
$2,500,000 or more (other than purchase orders in the ordinary course of the
business of such Person or such Subsidiary and other than contracts that by
their terms may be terminated by such Person or Subsidiary in the ordinary
course of its business upon less than 60 days’ notice without penalty or
premium), and (b) all other contracts or agreements, the loss or termination of
which could reasonably be expected to result in a Material Adverse Change.

“Maximum Revolver Amount” means $30,000,000, increased by the amount of any
Increase of the Revolver Commitments made in accordance with Section 2.15
hereof.

“Mortgages” means, individually and collectively, (i) that certain Open-End
Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing,
dated as of October 5, 2016, made by and from FP Foods Realty PA, LLC, a
Delaware limited liability company, to Agent, and recorded with the Recorder of
Deeds, Northampton County, Pennsylvania, in Book 2016-1, Starting Page 231021,
as the same may be amended, restated, supplemented, or otherwise modified from
time to time in accordance to the terms thereof and hereof, (ii) that certain
Open-End Mortgage, Assignment of Leases and Rents, Security Agreement and
Fixture Filing, dated as of October 5, 2016, made by and from Borrower to Agent,
and recorded with the Recorder of Deeds, Northampton County, Pennsylvania, in
Book

- 21 -



--------------------------------------------------------------------------------

2016-1, Starting Page 231055, in each case, as the same may be amended,
restated, supplemented, or otherwise modified from time to time in accordance to
the terms thereof and hereof, and (iii) any other mortgages, deeds of trust, or
deeds to secure debt, executed and delivered by Borrower or its Subsidiaries in
favor of Agent, in form and substance reasonably satisfactory to Agent, that
encumber the Real Property Collateral.

“Negotiable Collateral” means letters of credit, letter of credit rights,
instruments, promissory notes, drafts, documents, and chattel paper (including
electronic chattel paper and tangible chattel paper).

“Net Cash Proceeds” means, (i) with respect to any Disposition by any Person or
any of its Subsidiaries, the amount of cash received (directly or indirectly)
from time to time (whether as initial consideration or through the payment or
disposition of deferred consideration) by or on behalf of such Person or such
Subsidiary, in connection therewith after deducting therefrom only (A) the
amount of any Indebtedness secured by any Permitted Lien on any asset (other
than Indebtedness assumed by the purchaser of such asset) which is required to
be, and is, repaid in connection with such Disposition (other than Indebtedness
under this Agreement), (B) reasonable expenses related thereto incurred by such
Person or such Subsidiary in connection therewith, (C) transfer taxes paid to
any taxing authorities by such Person or such Subsidiary in connection
therewith, and (D) net income taxes to be paid in connection with such
Disposition (after taking into account any tax credits or deductions and any tax
sharing arrangements) and (ii) with respect to the issuance or incurrence of any
Indebtedness by any Person or any of its Subsidiaries, or the sale or issuance
by any Person or any of its Subsidiaries of any shares of its Stock, the
aggregate amount of cash received (directly or indirectly) from time to time
(whether as initial consideration or through the payment or disposition of
deferred consideration) by or on behalf of such Person or such Subsidiary in
connection therewith, after deducting therefrom only (A) reasonable expenses
related thereto incurred by such Person or such Subsidiary in connection
therewith, (B) transfer taxes paid by such Person or such Subsidiary in
connection therewith and (C) net income taxes to be paid in connection therewith
(after taking into account any tax credits or deductions and any tax sharing
arrangements); in each case of clause (i) and (ii) to the extent, but only to
the extent, that the amounts so deducted are properly attributable to such
transaction or to the asset that is the subject thereof.

“Non-Defaulting Lender” means, at any time, a Lender that at such time is not a
Defaulting Lender.

“Obligations” means (a) all loans, Advances, debts, principal, interest
(including any interest that accrues after the commencement of an Insolvency
Proceeding, regardless of whether allowed or allowable in whole or in part as a
claim in any such Insolvency Proceeding), contingent reimbursement obligations
with respect to outstanding Letters of Credit, premiums, liabilities (including
all amounts charged to Borrower’s Loan Account pursuant hereto), obligations
(including indemnification obligations), fees (including the fees provided for
in the Fee Letter), charges, costs, Lender Group Expenses (including any fees or
expenses that accrue after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), lease payments, guaranties, covenants, and duties
of any kind and description owing by Borrower to the Lender Group pursuant to or
evidenced by the Loan Documents and irrespective of whether for the

- 22 -



--------------------------------------------------------------------------------

payment of money, whether direct or indirect, absolute or contingent, due or to
become due, now existing or hereafter arising, and including all interest not
paid when due and all Lender Group Expenses that Borrower is required to pay or
reimburse by the Loan Documents, by law, or otherwise, and (b) all Bank Product
Obligations; provided that, notwithstanding the foregoing, the Obligations shall
exclude any Excluded Hedge Obligations.  Any reference in this Agreement or in
the Loan Documents to the Obligations shall include all extensions,
modifications, renewals, or alterations thereof, both prior and subsequent to
any Insolvency Proceeding.

“Originating Lender” has the meaning set forth in Section 14.1(e).

”Overadvance” has the meaning set forth in Section 2.4(e)(i).

“Participant” has the meaning set forth in Section 14.1(e).  

“Permitted Acquisition” means any Acquisition so long as:

(a)no Default or Event of Default shall have occurred and be continuing or would
result from the consummation of the proposed Acquisition and the proposed
Acquisition is consensual,

(b)Borrower has provided Agent with written confirmation, supported by
reasonably detailed calculations, that on a pro forma basis (including pro forma
adjustments arising out of events which are directly attributable to such
proposed Acquisition, are factually supportable, and are expected to have a
continuing impact, in each case, determined as if the combination had been
accomplished at the beginning of the relevant period; such eliminations and
inclusions to be mutually and reasonably agreed upon by Borrower and Agent)
created by adding the historical combined financial statements of Borrower
(including the combined financial statements of any other Person or assets that
were the subject of a prior Permitted Acquisition during the relevant period) to
the historical consolidated financial statements of the Person to be acquired
(or the historical financial statements related to the assets to be acquired)
pursuant to the proposed Acquisition, Borrower and its Subsidiaries would have
been in compliance with the financial covenants in Section 7.18 of the Agreement
for the 4 fiscal quarter period ended immediately prior to the proposed date of
consummation of such proposed Acquisition,

(c)Borrower has provided Agent with its due diligence package relative to the
proposed Acquisition, consisting of, to the extent reasonably available,
forecasted balance sheets, profit and loss statements, and cash flow statements
of the Person or assets to be acquired, together with appropriate supporting
details and a statement of underlying assumptions for the 1 year period
following the date of the proposed Acquisition, on a quarter by quarter basis),

(d)[Intentionally Omitted],

(e)Borrower has provided Agent with written notice of the proposed Acquisition
at least 5 Business Days prior to the anticipated closing date of the proposed
Acquisition, copies of the acquisition agreement and other material documents
relative to the proposed Acquisition, which agreement and documents must be
reasonably acceptable to Agent,

- 23 -



--------------------------------------------------------------------------------

(f)the assets being acquired (other than a de minimis amount of assets in
relation to Borrower’s and its Subsidiaries’ total assets), or the Person whose
Stock is being acquired, are useful in or engaged in, as applicable, the
business of Borrower and its Subsidiaries or a business reasonably related
thereto,

(g)the assets being acquired (other than a de minimis amount of assets in
relation to the assets being acquired) are located within the United States or
Canada, or the Person whose Stock is being acquired is organized in a
jurisdiction located within the United States or Canada,

(h)the subject assets or Stock, as applicable, are being acquired directly by
Borrower or a Subsidiary, and, in connection therewith, such Borrower or
Subsidiary shall have provided such documents and instruments as requested are
required by Section 6.15 of the Agreement), and

(i)the consideration payable in respect of the proposed Acquisition shall be
composed solely of (i) common Stock of Borrower, (ii) proceeds of equity
contributions made to the Borrower by a Permitted Holder for the purpose of
funding, in whole or in part, a proposed Acquisition, or (iii) Subordinated Debt
permitted under this Agreement.

“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured lender) business judgment.

“Permitted Dispositions” means (a) sales or other dispositions of Equipment that
is substantially worn, damaged, or obsolete in the ordinary course of business
or no longer used or useful, (b) sales of Inventory to buyers in the ordinary
course of business, (c) the use or transfer of money or Cash Equivalents in a
manner that is not prohibited by the terms of this Agreement or the other Loan
Documents, (d) the licensing, on a non-exclusive basis, of patents, trademarks,
copyrights, and other intellectual property rights in the ordinary course of
business, or the lapse of intellectual property that is immaterial or no longer
used in or necessary to its business, (e) any Dispositions of any property by
any Subsidiary to the Borrower to the extent (i) any resulting Investment
constitutes a Permitted Investment, (ii) the foregoing constitutes a
distribution permitted pursuant to Section 7.10, or (iii) the foregoing
constitutes a transaction permitted by Section 7.3, (f) any Disposition or
issuance by the Borrower of its own equity interests to the extent that any such
issuance does not result in a Change of Control, (g) any other Disposition of
property of Borrower; provided that the aggregate consideration received during
any fiscal year of the Borrower for all such Dispositions shall not exceed
$1,000,000, (h) Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar property or (ii) the
proceeds of such Disposition are promptly applied to the purchase price of such
similar property, (i) Dispositions of accounts receivables in connection with
the collection or compromise thereof in the ordinary course of business, (j) the
granting of a Permitted Lien, and (k) Dispositions resulting from property loss
events or takings and transfers of property that has suffered a property loss
event or a taking (constituting a total loss or constructive total loss of such
property) upon receipt of the Net Cash Proceeds of such property loss event or
taking.

“Permitted Holders” means the Persons identified on Schedule P-2 hereto.

- 24 -



--------------------------------------------------------------------------------

“Permitted Investments” means (a) Investments in cash and Cash Equivalents,
(b) Investments in negotiable instruments for collection, (c) advances made in
connection with purchases of goods or services in the ordinary course of
business, (d) loans and advances to officers, managers, directors and employees
of any Loan Party in the ordinary course of business for reasonable and
customary business-related travel, entertainment, relocation and analogous
ordinary business purposes (including employee payroll advances), (e)
Investments resulting from entering into any Hedge Agreements, (f) Investments
received in settlement of amounts due to Borrower or any of its Subsidiaries
effected in the ordinary course of business or owing to Borrower or any of its
Subsidiaries as a result of Insolvency Proceedings involving an Account Debtor
or upon the foreclosure or enforcement of any Lien in favor of Borrower or its
Subsidiaries, (g) Permitted Acquisitions, (h) Investments by a Loan Party in
another Loan Party, (i) other Investments in an aggregate outstanding amount not
to exceed $1,000,000 at any time, (j) any Investment owned by a Person at the
time such Person is acquired and becomes a Subsidiary pursuant to a Permitted
Acquisition; provided that such Investment was not made in connection with or in
contemplation of such Permitted Acquisition, (k) any Investments made from
casualty insurance proceeds in connection with the replacement, substitution,
restoration or repair of assets on account of an insurable event to the extent
such assets were covered by casualty insurance maintained by the Borrower or a
Subsidiary, (l) Investments consisting of purchases and acquisitions of
inventory, supplies, material or equipment, in each such case in the ordinary
course of business, and (m) any other Investments (other than an Investment that
constitutes an Acquisition) made with the proceeds of equity interests issued by
the Borrower to a Permitted Holder.  For purposes of covenant compliance, the
amount of any Permitted Investment shall be the amount actually invested less
cash returns on such Investment.

“Permitted Liens” means (a) Liens held by Agent, (b) Liens for unpaid taxes that
either (i) are not yet delinquent, or (ii) do not constitute an Event of Default
hereunder and are the subject of Permitted Protests, (c) Liens set forth on
Schedule P-1, (d) the interests of lessors under operating leases, (e) purchase
money Liens or the interests of lessors under Capital Leases to the extent that
such Liens or interests secure Permitted Purchase Money Indebtedness and so long
as such Lien attaches only to the asset purchased or acquired and the proceeds
thereof, (f) Liens arising by operation of law in favor of warehousemen,
landlords, carriers, mechanics, materialmen, laborers, or suppliers, incurred in
the ordinary course of business and not in connection with the borrowing of
money, and which Liens either (i) are for sums not yet delinquent by more than
30 days, or (ii) are the subject of Permitted Protests, (g) Liens on amounts
deposited in connection with obtaining worker’s compensation or other
unemployment insurance, (h) Liens on amounts deposited in connection with the
making or entering into of bids, tenders, or leases in the ordinary course of
business and not in connection with the borrowing of money, (i) Liens on amounts
deposited as security for surety or appeal bonds in connection with obtaining
such bonds in the ordinary course of business, (j) Liens resulting from any
judgment or award that is not an Event of Default hereunder, (k) with respect to
any Real Property, easements, rights of way, and zoning restrictions that do not
materially interfere with or impair the use or operation thereof and (l) Liens
securing Subordinated Debt.

“Permitted Preferred Stock” means and refers to any Preferred Stock issued by
the Borrower (and not by one or more of its Subsidiaries) that is not Prohibited
Preferred Stock.

- 25 -



--------------------------------------------------------------------------------

“Permitted Protest” means the right of Borrower or any of its Subsidiaries to
protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien), or rental payment, provided that (a) a reserve with respect
to such obligation is established on the Books in such amount as is required
under GAAP, (b) any such protest is instituted promptly and prosecuted
diligently by Borrower or any of its Subsidiaries, as applicable, in good faith,
and (c) Agent is satisfied that, while any such protest is pending, there will
be no impairment of the enforceability, validity, or priority of any of the
Agent’s Liens.

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Purchase Money Indebtedness that does not constitute Subordinated Debt and that
is incurred after the Restatement Effective Date in an aggregate amount
outstanding at any one time not in excess of $2,000,000, plus any Purchase Money
Indebtedness used to finance the purchase of Chillers.

“Post-Increase Revolver Lenders” has the meaning specified therefor in
Section 2.15 of this Agreement.

“Pre-Increase Revolver Lenders” has the meaning specified therefor in
Section 2.15 of this Agreement.

“Preferred Stock” means, as applied to the Stock of any Person, the Stock of any
class or classes (however designated) that is preferred with respect to the
payment of dividends, or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of such Person, over shares of Stock of
any other class of such Person.

“Prohibited Preferred Stock” means any Preferred Stock that by its terms is
mandatorily redeemable or subject to any other payment obligation (including any
obligation to pay dividends, other than dividends of shares of Preferred Stock
of the same class and series payable in kind or dividends of shares of common
stock) on or before a date that is less than 6 months after the Revolver
Maturity Date, or, on or before the date that is less than 6 months after the
then extant Revolver Maturity Date, is redeemable at the option of the holder
thereof for cash or assets or securities (other than distributions in kind of
shares of Preferred Stock of the same class and series or of shares of common
stock).

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

“Projections” means Borrower’s forecasted (a) balance sheets, (b) profit and
loss statements, (c) cash flow statements, and (d) statement of projected
capital expenditures, all prepared on a basis consistent with Borrower’s
historical financial statements, together with appropriate supporting details
and a statement of underlying assumptions.

“Pro Rata Share” means, as of any date of determination:

- 26 -



--------------------------------------------------------------------------------

(a)with respect to a Lender’s obligation to make Advances and receive payments
of principal, interest, fees, costs, and expenses with respect thereto, (i)
prior to the Revolver Commitments being terminated or reduced to zero, the
percentage obtained by dividing (y) such Lender’s Revolver Commitment, by (z)
the aggregate Revolver Commitments of all Lenders, and (ii) from and after the
time that the Revolver Commitments have been terminated or reduced to zero, the
percentage obtained by dividing (y) the aggregate outstanding principal amount
of such Lender’s Advances by (z) the aggregate outstanding principal amount of
all Advances,

(b)with respect to a Lender’s obligation to participate in Letters of Credit, to
reimburse the Issuing Lender, and to receive payments of fees with respect
thereto, (i) prior to the Revolver Commitments being terminated or reduced to
zero, the percentage obtained by dividing (y) such Lender’s Revolver Commitment,
by (z) the aggregate Revolver Commitments of all Lenders, and (ii) from and
after the time that the Revolver Commitments have been terminated or reduced to
zero, the percentage obtained by dividing (y) the aggregate outstanding
principal amount of such Lender’s Advances by (z) the aggregate outstanding
principal amount of all Advances,

(c)[Intentionally Omitted],

(d)[Intentionally Omitted],

(e)with respect to all other matters as to a particular Lender (including the
indemnification obligations arising under Section 16.7), the percentage obtained
by dividing (i) (x) prior to the termination or the reduction to zero of the
Revolver Commitments, such Lender’s Revolver Commitment, or (y) from and after
the termination or the reduction to zero of the Revolver Commitments, the sum of
the outstanding principal amount of such Lender’s Advances plus such Lender’s
ratable portion of the Risk Participation Liability with respect to outstanding
Letters of Credit, by (ii) (x) prior to the termination or the reduction to zero
of the Revolver Commitments, the aggregate amount of Revolver Commitments of all
Lenders, or (y) from and after the termination or the reduction to zero of the
Revolver Commitments, the sum of outstanding principal amount of all Advances
plus the aggregate amount of the Risk Participation Liability with respect to
all outstanding Letters of Credit.

“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
90 days after, the acquisition of any fixed assets for the purpose of financing
all or any part of the acquisition cost thereof.

“Qualified ECP Guarantor” shall mean, in respect of any Hedge Obligation, each
Guarantor with total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant security interest becomes effective with
respect to such Hedge Obligation or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

- 27 -



--------------------------------------------------------------------------------

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by Borrower or any of its Subsidiaries and the improvements
thereto.

“Real Property Collateral” means the Real Property identified on Schedule R-1
and any Real Property hereafter acquired by Borrower or any of its Subsidiaries.

“Record” means information that is inscribed on a tangible medium or which is
stored in an electronic or other medium and is retrievable in perceivable form.

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials authorized by Environmental Laws.

“Replacement Lender” has the meaning set forth in Section 15.2(a).  

“Report” has the meaning set forth in Section 16.17.

“Required Lenders” means, at any time, (a) if there are more than two Lenders
who are not Affiliates of one another, at least two Lenders who are not
Affiliates of one another whose aggregate Pro Rata Shares (calculated under
clause (e) of the definition of Pro Rata Shares) exceed 50%, and (b) otherwise,
all of the Lenders.

“Reserve Percentage” means, on any day, for any Lender, the maximum percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor Governmental Authority) for determining the reserve requirements
(including any basic, supplemental, marginal, or emergency reserves) that are in
effect on such date with respect to eurocurrency funding (currently referred to
as “eurocurrency liabilities”) of that Lender, but so long as such Lender is not
required or directed under applicable regulations to maintain such reserves, the
Reserve Percentage shall be zero.

“Restatement Effective Date” means September 21, 2017.

“Revolver Commitment” means, with respect to each Lender, its Revolver
Commitment, and, with respect to all Lenders, their Revolver Commitments, in
each case as such Dollar amounts are set forth beside such Lender’s name under
the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender hereunder, as such amounts may be
reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 14.1.

“Revolver Maturity Date” means September 21, 2020.

- 28 -



--------------------------------------------------------------------------------

“Revolver Obligations” all Obligations in respect of or relating to the
Advances, Letters of Credit and Bank Product Obligations (including principal,
interest, premiums, if any, fees, costs, and expenses (including Lender Group
Expenses) in respect thereof).

“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Advances, plus (b) the amount of the Letter of Credit
Usage.

“Revolving Loan Exposure” means, with respect to any Lender, as of any date of
determination (a) prior to the termination of the Revolver Commitments, the
amount of such Lender’s Revolver Commitment, and (b) after the termination of
the Revolver Commitments, the aggregate outstanding principal amount of the
Advances of such Lender.

“Risk Participation Liability” means, as to each Letter of Credit, all
reimbursement obligations of Borrower to the Issuing Lender with respect to such
Letter of Credit, consisting of (a) the amount available to be drawn or which
may become available to be drawn, (b) all amounts that have been paid by the
Issuing Lender with respect thereto to the extent not reimbursed by Borrower,
whether by the making of an Advance or otherwise, and (c) all accrued and unpaid
interest, fees, and expenses payable with respect thereto.

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

“Securities Account” means a securities account (as that term is defined in the
Code).

“Solvent” means, with respect to any Person on a particular date, that, at fair
valuations, the sum of such Person’s assets is greater than all of such Person’s
debts.

“Specified Loan Party”:  any Loan Party that is not then a Qualified ECP
Guarantor.

“Stock” means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act).

“Stock Pledge Agreement” means that certain Amended and Restated Stock Pledge
Agreement, dated as of November 13, 2014, executed and delivered by Borrower to
Agent with respect to the pledge of the Stock owned by Borrower, as supplemented
by that certain (i) Joinder Agreement, dated as of October 5, 2016, by and among
FP Foods Realty PA, LLC, a Delaware limited liability company, the Borrower and
the Agent, (ii) Pledged Interests Addendum, dated as of October 5, 2016, by the
Borrower and (iii) Pledged Interests Addendum, dated as of March 8, 2017, by the
Borrower, and as the same may be otherwise amended, restated, supplemented, or
otherwise modified from time to time in accordance to the terms thereof and
hereof.

- 29 -



--------------------------------------------------------------------------------

“Subordinated Debt” means Indebtedness of Borrower that is on terms and
conditions (including payment terms, interest rates, covenants, remedies,
defaults and other material terms) satisfactory to the Agent and which (a) has
been expressly subordinated in right of payment to all Obligations by the
execution and delivery of a subordination agreement, in form and substance
satisfactory to Agent and (b) if such Indebtedness is secured by a Lien, such
Lien is expressly subordinated to the Liens granted to Lender by the execution
and delivery of a subordination agreement, in form and substance satisfactory to
Agent.

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.

“Supporting Obligation” means a letter-of-credit right or secondary obligation
that supports the payment or performance of an Account, chattel paper, document,
General Intangible, instrument, or Investment Property.

“Taxes” has the meaning set forth in Section 16.11.  

“Trademark Security Agreement” means that certain Second Amended and Restated
Trademark Security Agreement, dated as of even date herewith, executed and
delivered by Borrower and Agent, and any other trademark security agreement from
time to time executed by Borrower and Agent, in form and substance reasonably
satisfactory to Agent, in each case, as the same may be amended, restated,
supplemented, or otherwise modified from time to time in accordance to the terms
thereof and hereof.

“TTM EBITDA” means, as of any date of determination, Adjusted EBITDA of Borrower
determined on a consolidated basis in accordance with GAAP, for the 12 month
period most recently ended.

“United States” means the United States of America.  

“Unused Line Fee Percentage” means, as of any date of determination, 0.30%.

“Voidable Transfer” has the meaning set forth in Section 17.6.

“Warrant Agreement” means that certain Common Stock Warrant Agreement dated as
of October 5, 2006 by and between Borrower and CNB.

1.2Accounting Terms

.  All accounting terms not specifically defined herein shall be construed in
accordance with GAAP; provided, that if Borrower notifies Agent that Borrower
requests an amendment to any provision hereof to eliminate the effect of any
Accounting Change occurring after the Restatement Effective Date or in the
application thereof on the operation of such provision (or if Agent notifies
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such Accounting Change or in the application thereof, then Agent and
Borrower agree that they will negotiate in good faith amendments to the
provisions of this Agreement that are

- 30 -



--------------------------------------------------------------------------------

directly affected by such Accounting Change with the intent of having the
respective positions of the Lenders and Borrower after such Accounting Change
conform as nearly as possible to their respective positions as of the date of
this Agreement and, until any such amendments have been agreed upon and agreed
to by the Required Lenders, the provisions in this Agreement shall be calculated
as if no such Accounting Change had occurred.  When used herein, the term
“financial statements” shall include the notes and schedules thereto.  Whenever
the term “Borrower” is used in respect of a financial covenant or a related
definition, it shall be understood to mean Borrower and its Subsidiaries on a
consolidated basis unless the context clearly requires
otherwise.  Notwithstanding anything to the contrary contained herein, (a) all
financial statements delivered hereunder shall be prepared, and all financial
covenants contained herein shall be calculated, without giving effect to any
election under the Statement of Financial Accounting Standards No. 159 (or any
similar accounting principle) permitting a Person to value its financial
liabilities or Indebtedness at the fair value thereof, and (b) the term
“unqualified opinion” as used herein to refer to opinions or reports provided by
accountants shall mean an opinion or report that is (i) unqualified, and (ii)
does not include any explanation, supplemental comment, or other comment
concerning the ability of the applicable Person to continue as a going concern
or concerning the scope of the audit.

1.3Code

.  Any terms used in this Agreement that are defined in the Code shall be
construed and defined as set forth in the Code unless otherwise defined herein;
provided, however, that to the extent that the Code is used to define any term
herein and such term is defined differently in different Articles of the Code,
the definition of such term contained in Article 9 shall govern.

1.4Construction

.  Unless the context of this Agreement or any other Loan Document clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the terms “includes” and “including” are not
limiting, and the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.” The words “hereof,” “herein,”
“hereby,” “hereunder,” and similar terms in this Agreement or any other Loan
Document refer to this Agreement or such other Loan Document, as the case may
be, as a whole and not to any particular provision of this Agreement or such
other Loan Document, as the case may be.  Section, subsection, clause, schedule,
and exhibit references herein are to this Agreement unless otherwise
specified.  The words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties.  Any reference in this Agreement or in the other Loan Documents
to any agreement, instrument, or document shall include all alterations,
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, joinders, and supplements, thereto and thereof, as applicable
(subject to any restrictions on such alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements set forth herein).  Any reference herein to the satisfaction or
repayment in full of the Obligations shall mean the repayment in full in cash
(or cash collateralization in accordance with the terms hereof) of all
Obligations other than contingent indemnification Obligations as to which no
claim as been asserted and other than any Bank Product Obligations that, at such
time, are allowed by the applicable Bank Product Provider to remain outstanding
and are not required to be repaid or cash collateralized pursuant to the
provisions of this Agreement, and the termination of all Commitments of the
Lenders.  Any reference herein to any Person shall be construed to include such
Person’s successors and

- 31 -



--------------------------------------------------------------------------------

assigns.  Any requirement of a writing contained herein or in the other Loan
Documents shall be satisfied by the transmission of a Record and any Record
transmitted shall constitute a representation and warranty as to the accuracy
and completeness of the information contained therein.

1.5Schedules and Exhibits

.  All of the schedules and exhibits attached to this Agreement shall be deemed
incorporated herein by reference.

2.LOAN AND TERMS OF PAYMENT.

2.1Revolver Advances.

(a)Effective as of the Restatement Effective Date, all “Revolving Loans” (as
defined in the Existing Loan Agreement) and any “Letters of Credit” (as defined
in the Existing Loan Agreement) outstanding under the Existing Loan Agreement
shall be deemed outstanding under this Agreement.  All “LIBOR Rate Loans” (as
defined in the Existing Loan Agreement) that are “Revolving Loans” (as defined
in the Existing Loan Agreement) shall be “broken” immediately prior to the
effectiveness of this Agreement and any “LIBOR Rate Loans” (as defined in the
Existing Loan Agreement) that are “Revolving Loans” (as defined in the Existing
Loan Agreement) that are outstanding immediately prior to the effectiveness of
this Agreement shall be converted by the Borrower in accordance with the terms
and conditions of the Credit Agreement.  Effective as of the Restatement
Effective Date, all “Capex Term Loans” (as defined in the Existing Loan
Agreement) outstanding under the Existing Loan Agreement shall be converted to
Revolving Loans hereunder.  All “LIBOR Rate Loans” (as defined in the Existing
Loan Agreement) that are “Capex Term Loans” (as defined in the Existing Loan
Agreement) shall be “broken” immediately prior to the effectiveness of this
Agreement.

(b)Subject to the terms and conditions of this Agreement, and during the term of
this Agreement, each Lender with a Revolver Commitment agrees (severally, not
jointly or jointly and severally) to make additional advances (“Advances”) to
Borrower in an amount at any one time outstanding not to exceed such Lender’s
Pro Rata Share of an amount equal to the Maximum Revolver Amount less the Letter
of Credit Usage.

(c)The Lenders with Revolver Commitments shall have no obligation to make
additional Advances hereunder to the extent such additional Advances would cause
the Revolver Usage to exceed the Maximum Revolver Amount.

(d)Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject to
the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement.

2.2[Intentionally Omitted.]

2.3Borrowing Procedures.

(a)Procedure for Borrowing.  Each Borrowing shall be made by an irrevocable
written request in substantially the form of Exhibit N-1 hereto (a “Notice of
Borrowing”) by an Authorized Person delivered to Agent.  In the case of a
request for a Base

- 32 -



--------------------------------------------------------------------------------

Rate Loan, such notice must be received by Agent no later than 10:00 a.m.
(California time) on the Business Day prior to the date that is the requested
Funding Date or, in the case of a request for a LIBOR Rate Loan, no later than
10:00 a.m. (California time) at least 3 Business Days prior to the date that is
the requested Funding Date, in each case, specifying (i) the amount of such
Borrowing, and (ii) the requested Funding Date, which shall be a Business
Day.  At Agent’s election, in lieu of delivering the above-described written
request, any Authorized Person may give Agent telephonic notice of such request
by the required time (promptly confirmed in writing by the delivery of the
Notice of Borrowing).  In such circumstances, Borrower agrees that any such
telephonic notice will be confirmed in writing within 24 hours of the giving of
such telephonic notice, but the failure to provide such written confirmation
shall not affect the validity of the request.

(b)[Intentionally Omitted.]

(c)Making of Loans.

(i)Promptly after receipt of a request for a Borrowing pursuant to Section
2.3(a), Agent shall notify the Lenders, not later than 1:00 p.m. (California
time) on the Business Day immediately preceding the Funding Date applicable
thereto, by telecopy, telephone, or other similar form of transmission, of the
requested Borrowing.  Each Lender shall make the amount of such Lender’s Pro
Rata Share of the requested Borrowing available to Agent in immediately
available funds, to Agent’s Account, not later than 10:00 a.m. (California time)
on the Funding Date applicable thereto.  After Agent’s receipt of the proceeds
of such Advances, Agent shall make the proceeds thereof available to Borrower on
the applicable Funding Date by transferring immediately available funds equal to
such proceeds received by Agent to Borrower’s Designated Account; provided,
however, that, subject to the provisions of Section 2.3(j), Agent shall not
request any Lender to make, and no Lender shall have the obligation to make, any
Advance if Agent shall have actual knowledge that (1) one or more of the
applicable conditions precedent set forth in Section 3 will not be satisfied on
the requested Funding Date for the applicable Borrowing unless such condition
has been waived, or (2) the requested Borrowing would exceed the Availability on
such Funding Date.

(ii)Unless Agent receives notice from a Lender on or prior to the Restatement
Effective Date or, with respect to any Borrowing after the Restatement Effective
Date, prior to 9:00 a.m. (California time) on the date of such Borrowing, that
such Lender will not make available as and when required hereunder to Agent for
the account of Borrower the amount of that Lender’s Pro Rata Share of the
Borrowing, Agent may assume that each Lender has made or will make such amount
available to Agent in immediately available funds on the Funding Date and Agent
may (but shall not be so required), in reliance upon such assumption, make
available to Borrower on such date a corresponding amount.  If and to the extent
any Lender shall not have made its full amount available to Agent in immediately
available funds and Agent in such circumstances has made available to Borrower
such amount, that Lender shall on the Business Day following such Funding Date
make such amount available to Agent, together with interest at the Defaulting
Lender Rate for each day during such period.  A notice submitted by Agent to any
Lender with respect to amounts owing under this subsection shall be conclusive,
absent manifest error.  If such amount is so made available, such payment to
Agent shall constitute such Lender’s Advance on the date of Borrowing for all
purposes of this

- 33 -



--------------------------------------------------------------------------------

Agreement.  If such amount is not made available to Agent on the Business Day
following the Funding Date, Agent will notify Borrower of such failure to fund
and, upon demand by Agent, Borrower shall pay such amount to Agent for Agent’s
account, together with interest thereon for each day elapsed since the date of
such Borrowing, at a rate per annum equal to the interest rate applicable at the
time to the Advances composing such Borrowing.  The failure of any Lender to
make any Advance on any Funding Date shall not relieve any other Lender of any
obligation hereunder to make an Advance on such Funding Date, but no Lender
shall be responsible for the failure of any other Lender to make the Advance to
be made by such other Lender on any Funding Date.

(d)Defaulting Lenders

(i)Notwithstanding the provisions of Section 2.4(b), Agent shall not be
obligated to transfer to a Defaulting Lender any payments made by Borrower to
Agent for the Defaulting Lender’s benefit or any proceeds of Collateral that
would otherwise be remitted hereunder to the Defaulting Lender, and, in the
absence of such transfer to the Defaulting Lender, Agent shall transfer any such
payments:  (A) first, to Issuing Lender, to the extent of the portion of a
Letter of Credit Disbursement that was required to be, but was not, paid by the
Defaulting Lender, (B) second, to each Non-Defaulting Lender ratably in
accordance with their Commitments (but, in each case, only to the extent that
such Defaulting Lender’s portion of an Advance (or other funding obligation) was
funded by such other Non-Defaulting Lender), (C) third, to a suspense account
maintained by Agent, the proceeds of which shall be retained by Agent and may be
made available to be re-advanced to or for the benefit of Borrower (upon the
request of Borrower and subject to the conditions set forth in Section 3.2) as
if such Defaulting Lender had made its portion of Advances (or other funding
obligations) hereunder, and (D) fourth, from and after the date on which all
other Obligations have been paid in full, to such Defaulting Lender in
accordance with tier (J) of Section 2.4(b)(iii).  Subject to the foregoing,
Agent may hold and, in its Permitted Discretion, re-lend to Borrower for the
account of such Defaulting Lender the amount of all such payments received and
retained by Agent for the account of such Defaulting Lender.  Solely for the
purposes of voting or consenting to matters with respect to the Loan Documents
(including the calculation of Pro Rata Share in connection therewith) and for
the purpose of calculating the fee payable under Section 2.11(b), such
Defaulting Lender shall be deemed not to be a “Lender” and such Lender’s
Commitment shall be deemed to be zero.  This Section shall remain effective with
respect to such Lender until the earlier of (y) the date on which all of the
Non-Defaulting Lenders, Agent, Issuing Lender, and Borrower shall have waived,
in writing, the application of this Section 2.3(d) to such Defaulting Lender, or
(z) the date on which such Defaulting Lender makes payment of all amounts that
it was obligated to fund hereunder, pays to Agent all amounts owing by
Defaulting Lender in respect of the amounts that it was obligated to fund
hereunder, and, if requested by Agent, provides adequate assurance of its
ability to perform its future obligations hereunder (on which earlier date, so
long as no Event of Default has occurred and is continuing, any remaining cash
collateral held by Agent pursuant to Section 2.3(d)(ii) shall be released to
Borrower).  The operation of this Section shall not be construed to increase or
otherwise affect the Commitment of any Lender, to relieve or excuse the
performance by such Defaulting Lender or any other Lender of its duties and
obligations hereunder, or to relieve or excuse the performance by Borrower of
its duties and obligations hereunder to Agent or to the Lenders other than such
Defaulting Lender.  Any failure by a Defaulting Lender to fund amounts that it
was obligated to

- 34 -



--------------------------------------------------------------------------------

fund hereunder shall constitute a material breach by such Defaulting Lender of
this Agreement and shall entitle Borrower, at its option, upon written notice to
Agent, to arrange for a substitute Lender to assume the Commitment of such
Defaulting Lender, such substitute Lender to be reasonably acceptable to
Agent.  In connection with the arrangement of such a substitute Lender, the
Defaulting Lender shall have no right to refuse to be replaced hereunder, and
agrees to execute and deliver a completed form of Assignment and Acceptance in
favor of the substitute Lender (and agrees that it shall be deemed to have
executed and delivered such document if it fails to do so) subject only to being
repaid its share of the outstanding Obligations (other than Bank Product
Obligations, but including (1) all interest, fees, and other amounts that may be
due and payable in respect thereof, and (2) an assumption of its Pro Rata Share
of the Risk Participation Liability) without any premium or penalty of any kind
whatsoever; provided, however, that any such assumption of the Commitment of
such Defaulting Lender shall not be deemed to constitute a waiver of any of the
Lender Groups’ or Borrower’s rights or remedies against any such Defaulting
Lender arising out of or in relation to such failure to fund.  In the event of a
direct conflict between the priority provisions of this Section 2.3(d) and any
other provision contained in this Agreement or any other Loan Document, it is
the intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other.  In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.3(d) shall control and
govern.

(ii)If any Letter of Credit is outstanding at the time that a Lender becomes a
Defaulting Lender then:

(A)such Defaulting Lender’s Letter of Credit Exposure shall be reallocated among
the Non-Defaulting Lenders in accordance with their respective Pro Rata Shares
but only to the extent the sum of all Non-Defaulting Lenders’ Revolving Loan
Exposures plus such Defaulting Lender’s Letter of Credit Exposure does not
exceed the total of all Non-Defaulting Lenders’ Revolver Commitments;

(B)if the reallocation described in clause (A) above cannot, or can only
partially, be effected, Borrower shall within one Business Day following notice
by the Agent (or a longer period as Agent may reasonably agree) cash
collateralize such Defaulting Lender’s Letter of Credit Exposure (after giving
effect to any partial reallocation pursuant to clause (A) above), pursuant to a
cash collateral agreement to be entered into in form and substance reasonably
satisfactory to the Agent, for so long as such Letter of Credit Exposure is
outstanding; provided, that Borrower shall not be obligated to cash
collateralize any Defaulting Lender’s Letter of Credit Exposure if such
Defaulting Lender is also the Issuing Lender;

(C)if Borrower cash collateralizes any portion of such Defaulting Lender’s
Letter of Credit Exposure pursuant to this Section 2.3(d)(ii), Borrower shall
not be required to pay any Letter of Credit Fees to Agent for the account of
such Defaulting Lender pursuant to Section 2.6(b) with respect to such cash
collateralized portion of such Defaulting Lender’s Letter of Credit Exposure
during the period such Letter of Credit Exposure is cash collateralized;

(D)to the extent the Letter of Credit Exposure of the Non-Defaulting Lenders is
reallocated pursuant to this Section 2.3(d)(ii), then the Letter of Credit

- 35 -



--------------------------------------------------------------------------------

Fees payable to the Non-Defaulting Lenders pursuant to Section 2.6(b) shall be
adjusted in accordance with such Non-Defaulting Lenders’ Letter of Credit
Exposure;

(E)to the extent any Defaulting Lender’s Letter of Credit Exposure is neither
cash collateralized nor reallocated pursuant to this Section 2.3(d)(ii), then,
without prejudice to any rights or remedies of the Issuing Lender or any Lender
hereunder, all Letter of Credit Fees that would have otherwise been payable to
such Defaulting Lender under Section 2.6(b) with respect to such portion of such
Letter of Credit Exposure shall instead be payable to the Issuing Lender until
such portion of such Defaulting Lender’s Letter of Credit Exposure is cash
collateralized or reallocated;

(F)so long as any Lender is a Defaulting Lender the Issuing Lender shall not be
required to issue, amend, or increase any Letter of Credit, in each case, to the
extent (x) the Defaulting Lender’s Pro Rata Share of such Letter of Credit
cannot be reallocated pursuant to this Section 2.3(d)(ii) or (y) the Issuing
Lender has not otherwise entered into arrangements reasonably satisfactory to
Issuing Lender and Borrower to eliminate or Issuing Lender’s risk with respect
to the Defaulting Lender’s participation in Letters of Credit; and

(G)Agent may release any cash collateral provided by Borrower pursuant to this
Section 2.3(d)(ii) to the Issuing Lender and the Issuing Lender may apply any
such cash collateral to the payment of such Defaulting Lender’s Pro Rata Share
of any Letter of Credit Disbursement that is not reimbursed by Borrower pursuant
to Section 2.12(a).

(e)[Intentionally Omitted.]

(f)Agent Advances.

(i)Agent hereby is authorized by Borrower and the Lenders, from time to time in
Agent’s sole discretion, (1) after the occurrence and during the continuance of
a Default or an Event of Default, or (2) at any time that any of the other
applicable conditions precedent set forth in Section 3 have not been satisfied,
to make Advances to Borrower on behalf of the Lenders that Agent, in its
Permitted Discretion deems necessary or desirable (A) to preserve or protect the
Collateral, or any portion thereof, (B) to enhance the likelihood of repayment
of the Obligations (other than the Bank Product Obligations), or (C) to pay any
other amount chargeable to Borrower pursuant to the terms of this Agreement,
including Lender Group Expenses and the costs, fees, and expenses described in
Section 10 (any of the Advances described in this Section 2.3(f) shall be
referred to as “Agent Advances”).  Each Agent Advance shall be deemed to be an
Advance hereunder, except that no such Agent Advance shall be eligible to be a
LIBOR Rate Loan and all payments thereon shall be payable to Agent solely for
its own account.

(ii)The Agent Advances shall be repayable on demand, secured by the Agent’s
Liens granted to Agent under the Loan Documents, constitute Obligations
hereunder, and bear interest at the rate applicable from time to time to
Advances that are Base Rate Loans.

(iii)Each Lender with a Revolver Commitment shall be obligated to settle with
Agent for the amount of such Lender’s Pro Rata Share of any Agent Advances made
as permitted under this Section 2.3(f).

- 36 -



--------------------------------------------------------------------------------

(g)[Intentionally Omitted.]

(h)Notation.  Agent, as a non-fiduciary agent for Borrower, shall maintain a
register showing the principal amount of the Advances, owing to each Lender,
including the Agent Advances, and the interests therein of each Lender, from
time to time and such register shall, absent manifest error, conclusively be
presumed to be correct and accurate.

(i)Lenders’ Failure to Perform.  All Advances (other than Agent Advances) shall
be made by the Lenders contemporaneously and in accordance with their Pro Rata
Shares.  It is understood that (i) no Lender shall be responsible for any
failure by any other Lender to perform its obligation to make any Advance (or
other extension of credit) hereunder, nor shall any Commitment of any Lender be
increased or decreased as a result of any failure by any other Lender to perform
its obligations hereunder, and (ii) no failure by any Lender to perform its
obligations hereunder shall excuse any other Lender from its obligations
hereunder.

(j)Optional Overadvances.  Any contrary provision of this Agreement
notwithstanding, the Lenders hereby authorize Agent and Agent may, but is not
obligated to, knowingly and intentionally, continue to make Advances to Borrower
notwithstanding that an Overadvance exists or thereby would be created, so long
as after giving effect to such Advances, the outstanding Revolver Usage (except
for and excluding amounts charged to the Loan Account for interest, fees, or
Lender Group Expenses) does not exceed the Maximum Revolver Amount. The
foregoing provisions are for the exclusive benefit of Agent and the Lenders and
are not intended to benefit Borrower in any way.  The Advances that are made
pursuant to this Section 2.3(i) shall be subject to the same terms and
conditions as any other Advance, except that they shall not be eligible for the
LIBOR Option and the rate of interest applicable thereto shall be the rate
applicable to Advances that are Base Rate Loans under Section 2.6(c) hereof
without regard to the presence or absence of a Default or Event of Default.

(i)In the event Agent obtains actual knowledge that the Revolver Usage exceeds
the amounts permitted by the preceding paragraph, regardless of the amount of,
or reason for, such excess, Agent shall notify the Lenders as soon as
practicable (and prior to making any (or any additional) intentional
Overadvances (except for and excluding amounts charged to the Loan Account for
interest, fees, or Lender Group Expenses) unless Agent determines that prior
notice would result in imminent harm to the Collateral or its value), and the
Lenders with Revolver Commitments thereupon shall, together with Agent, jointly
determine the terms of arrangements that shall be implemented with Borrower
intended to reduce, within a reasonable time, the outstanding principal amount
of the Advances to Borrower to an amount permitted by the preceding
paragraph.  In the event Agent or any Lender disagrees over the terms of
reduction or repayment of any Overadvance, the terms of reduction or repayment
thereof shall be implemented according to the determination of the Required
Lenders.

(ii)Each Lender with a Revolver Commitment shall be obligated to settle with
Agent for the amount of such Lender’s Pro Rata Share of any unintentional
Overadvances by Agent reported to such Lender, any intentional Overadvances made
as permitted under this Section 2.3(j), and any Overadvances resulting from the
charging to the Loan Account of interest, fees, or Lender Group Expenses.

- 37 -



--------------------------------------------------------------------------------

2.4Payments.

(a)Payments by Borrower.

(i)Except as otherwise expressly provided herein, all payments by Borrower shall
be made to Agent’s Account for the account of the Lender Group and shall be made
in immediately available funds, no later than 11:00 a.m. (California time) on
the date specified herein.  Any payment received by Agent later than 11:00 a.m.
(California time) shall be deemed to have been received (unless Agent, in its
sole discretion, elects to credit it on the date received) on the following
Business Day and any applicable interest or fee shall continue to accrue until
such following Business Day.

(ii)Unless Agent receives notice from Borrower prior to the date on which any
payment is due to the Lenders that Borrower will not make such payment in full
as and when required, Agent may assume that Borrower has made (or will make)
such payment in full to Agent on such date in immediately available funds and
Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each Lender on such due date an amount equal to the amount then
due such Lender.  If and to the extent Borrower does not make such payment in
full to Agent on the date when due, each Lender severally shall repay to Agent
on demand such amount distributed to such Lender, together with interest thereon
at the Defaulting Lender Rate for each day from the date such amount is
distributed to such Lender until the date repaid.

(b)Apportionment and Application.

(i)So long as no Application Event has occurred and is continuing and except as
otherwise provided herein with respect to Defaulting Lenders, all principal and
interest payments received by Agent shall be apportioned ratably among the
Lenders (according to the unpaid principal balance of the Obligations to which
such payments relate held by each Lender) and all payments of fees and expenses
received by Agent (other than fees or expenses that are for Agent’s separate
account or for the separate account of Issuing Lender) shall be apportioned
ratably among the Lenders having a Pro Rata Share of the type of Commitment or
Obligation to which a particular fee or expense relates.

(ii)Subject to Section 2.4(b)(v), Section 2.4(d), Section 2.4(e), and Section
2.4(f), all payments to be made hereunder by Borrower shall be remitted to Agent
and all such payments, and all proceeds of Collateral received by Agent, shall
be applied, so long as no Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, to
reduce the balance of the Advances outstanding and, thereafter, to Borrower (to
be wired to the Designated Account) or such other Person entitled thereto under
applicable law.

(iii)At any time that an Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, all
payments remitted to Agent and all proceeds of Collateral received by Agent
shall be applied as follows:

- 38 -



--------------------------------------------------------------------------------

(A)first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents, until
paid in full,

(B)second, to pay any fees or premiums then due to Agent under the Loan
Documents until paid in full,

(C)third, to pay interest due in respect of all Agent Advances until paid in
full,

(D)fourth, to pay the principal of all Agent Advances until paid in full,

(E)fifth, ratably, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to any of the Lenders under the Loan
Documents, until paid in full,

(F)sixth, ratably, to pay any fees or premiums then due to any of the Lenders
under the Loan Documents until paid in full,

(G)ninth, ratably, to pay interest accrued in respect of the Advances (other
than Agent Advances) until paid in full,

(H)tenth, ratably (i) to pay the principal of all Advances until paid in full,
(ii) to Agent, to be held by Agent, for the benefit of Issuing Lender (and for
the ratable benefit of each of the Lenders that have an obligation to pay to
Agent, for the account of Issuing Lender, a share of each Letter of Credit
Disbursement), as cash collateral in an amount up to 105% of the Letter of
Credit Usage (to the extent permitted by applicable law, such cash collateral
shall be applied to the reimbursement of any Letter of Credit Disbursement as
and when such disbursement occurs and, if a Letter of Credit expires undrawn,
the cash collateral held by Agent in respect of such Letter of Credit shall, to
the extent permitted by applicable law, be reapplied pursuant to this Section
2.4(b)(iii), beginning with tier (A) hereof), and (iii) ratably, to the Bank
Product Providers based upon amounts then certified by the applicable Bank
Product Provider to Agent (in form and substance satisfactory to Agent) to be
due and payable to such Bank Product Providers on account of Bank Product
Obligations.

(I)eleventh, to pay any other Obligations other than Obligations owed to
Defaulting Lenders,

(J)twelfth, ratably to pay any Obligations owed to Defaulting Lenders; and

(K)thirteenth, to Borrower (to be wired to the Designated Account) or such other
Person entitled thereto under applicable law.

Excluded Hedge Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with

- 39 -



--------------------------------------------------------------------------------

respect to payments from other Loan Parties to preserve the allocation to
Obligations otherwise set forth above in this Section.

(iv)Agent promptly shall distribute to each Lender, pursuant to the applicable
wire instructions received from each Lender in writing, such funds as it may be
entitled to receive.

(v)In each instance, so long as no Application Event has occurred and is
continuing, Section 2.4(b)(iii) shall not apply to any payment made by Borrower
to Agent and specified by Borrower to be for the payment of specific Obligations
then due and payable (or prepayable) under any provision of this Agreement or
any other Loan Document.

(vi)For purposes of Section 2.4(b)(iii), “paid in full” of a type of Obligation
means payment in cash or immediately available funds of all amounts owing on
account of such type of Obligation, including interest accrued after the
commencement of any Insolvency Proceeding, default interest, interest on
interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.

(vii)In the event of a direct conflict between the priority provisions of this
Section 2.4 and any other provision contained in this Agreement or any other
Loan Document, it is the intention of the parties hereto that such provisions be
read together and construed, to the fullest extent possible, to be in concert
with each other.  In the event of any actual, irreconcilable conflict that
cannot be resolved as aforesaid, if the conflict relates to the provisions of
Section 2.3(d) and this Section 2.4, then the provisions of Section 2.3(d) shall
control and govern, and if otherwise, then the terms and provisions of this
Section 2.4 shall control and govern.

(c)Reduction of Revolver Commitments.  The Revolver Commitments shall terminate
on the Revolver Maturity Date.  Borrower may reduce the Revolver Commitments,
without premium or penalty, to an amount (which may be zero) not less than the
sum of (A) the Revolver Usage as of such date, plus (B) the principal amount of
all Advances not yet made as to which a request has been given by Borrower under
Section 2.3(a), plus (C) the amount of all Letters of Credit not yet issued as
to which a request has been given by Borrower pursuant to Section 2.12(a).  Each
such reduction shall be in an amount which is not less than $1,000,000 (unless
the Revolver Commitments are being reduced to zero and the amount of the
Revolver Commitments in effect immediately prior to such reduction are less than
$5,000,000), shall be made by providing not less than 10 Business Days prior
written notice to Agent, and shall be irrevocable.  Once reduced, the Revolver
Commitments may not be increased.  Each such reduction of the Revolver
Commitments shall reduce the Revolver Commitments of each Lender proportionately
in accordance with its ratable share thereof.

(d)Optional Prepayments of Advances.  Borrower may prepay the principal of any
Advance at any time in whole or in part, without premium or penalty.

(e)Mandatory Prepayments.

- 40 -



--------------------------------------------------------------------------------

(i)If, at any time or for any reason, the amount of Obligations owed by Borrower
to Lender pursuant to Sections 2.1 is greater than the Dollar limitations set
forth in Sections 2.1, (an “Overadvance”), Borrower immediately shall pay to
Agent, in cash, the amount of such excess, which amount shall be used by Agent
to reduce the Obligations in accordance with the priorities set forth in Section
2.4(b).  In addition, Borrower hereby promises to pay the Obligations (including
principal, interest, fees, costs, and expenses) in Dollars in full to Agent as
and when due and payable under the terms of this Agreement and the other Loan
Documents.

(f)Application of Payments.

(i)Each prepayment pursuant to Section 2.4(e)(i) shall, (A) so long as no
Application Event shall have occurred and be continuing, be applied, first, to
the outstanding principal amount of the Revolving Loans until paid in full, and
second, to cash collateralize the Letters of Credit in an amount equal to 105%
of the then outstanding Letter of Credit Usage, and (B) if an Application Event
shall have occurred and be continuing, be applied in the manner set forth in
Section 2.4(b)(iii).

2.5Promise to Pay; Promissory Notes.

(a)Borrower agrees to pay the Lender Group Expenses on the earlier of (i) the
first day of the month following the date on which the applicable Lender Group
Expenses were first incurred or (ii) the date on which demand therefor is made
by Agent (it being acknowledged and agreed that any charging of such costs,
expenses or Lender Group Expenses to the Loan Account pursuant to the provisions
of Section 2.6(d) shall be deemed to constitute a demand for payment thereof for
the purposes of this subclause (ii)).  Borrower promises to pay all of the
Revolver Obligations (including principal, interest, premiums, if any, fees,
costs, and expenses (including Lender Group Expenses) in respect thereof) in
full on the Revolver Maturity Date or, if earlier, on the date on which the
Revolver Obligations (other than the Bank Product Obligations) become due and
payable pursuant to the terms of this Agreement.  Borrower agrees that its
obligations contained in the first sentence of this Section 2.5(a) shall survive
payment or satisfaction in full of all other Obligations.

(b)Any Lender may request that any portion of its Commitments or the Loans made
by it be evidenced by one or more promissory notes.  In such event, Borrower
shall execute and deliver to such Lender the requested promissory notes payable
to the order of such Lender in a form furnished by Agent and reasonably
satisfactory to Borrower.  Thereafter, the portion of the Commitments and Loans
evidenced by such promissory notes and interest thereon shall at all times be
represented by one or more promissory notes in such form payable to the order of
the payee named therein.

2.6Interest Rates and Letter of Credit Fee:  Rates, Payments, and Calculations.

(a)Interest Rates.  Except as provided in clause (c) below, all Obligations
(except for undrawn Letters of Credit and except for Bank Product Obligations)
that have been charged to the Loan Account pursuant to the terms hereof shall
bear interest on the Daily Balance thereof as follows:  (i) if the relevant
Obligation is a LIBOR Rate Loan, at a per annum

- 41 -



--------------------------------------------------------------------------------

rate equal to the LIBOR Rate plus the LIBOR Rate Margin, and (ii) if the
relevant Obligation is a Base Rate Loan, at a per annum rate equal to the Base
Rate plus the Base Rate Margin.

(b)Letter of Credit Fee.  Borrower shall pay Agent (for the ratable benefit of
the Lenders with a Revolver Commitment), a Letter of Credit fee (the “Letter of
Credit Fee”) (which fee shall be in addition to the fronting fees and
commissions, other fees, charges and expenses set forth in Section 2.12(d)) that
shall accrue at a per annum rate equal to the LIBOR Rate Margin times the Daily
Balance of the undrawn amount of all outstanding Letters of Credit.

(c)Default Rate.  Upon the occurrence and during the continuation of an Event of
Default (and at the election of Agent or the Required Lenders),

(i)all Obligations (except for undrawn Letters of Credit and except for Bank
Product Obligations) that have been charged to the Loan Account pursuant to the
terms hereof shall bear interest on the Daily Balance thereof at a per annum
rate equal to 2.00 percentage points above the per annum rate otherwise
applicable hereunder, and

(ii)the Letter of Credit fee provided for above shall be increased to 2.00
percentage points above the per annum rate otherwise applicable hereunder.

(d)Payment. Except to the extent provided to the contrary in Section 2.11,
Section 2.12(d), or Section 2.13(a), (i) all interest, Letter of Credit fees,
and all other fees payable hereunder shall be due and payable, in arrears, on
the first day of each quarter at any time that Obligations or Commitments are
outstanding, and (ii) all costs and expenses payable hereunder or under any of
the other Loan Documents, and all Lender Group Expenses shall be due and payable
on the earlier of (x) the first day of the month following the date on which the
applicable costs, expenses, or Lender Group Expenses were first invoiced to
Borrower or (y) the date on which demand therefor is made by Agent (it being
acknowledged and agreed that any charging of such costs, expenses or Lender
Group Expenses to the Loan Account pursuant to the provisions of the following
sentence shall be deemed to constitute a demand for payment thereof for the
purposes of this subclause (y)).  To the extent that such amounts are not
otherwise paid when due, Borrower hereby authorizes Agent to obtain payment in
respect of such interest and fees and all other amounts payable hereunder or
pursuant to the other Loan Documents (as and when payable hereunder or under the
other Loan Documents) by debiting the Designated Account in an amount equal to
the amount thereof.  Borrower hereby authorizes Agent, from time to time without
prior notice to Borrower, to charge to the Loan Account (A) on the first day of
each quarter, all interest accrued during the prior quarter on the Advances
hereunder, (B) on the first day of each quarter, all Letter of Credit Fees
accrued or chargeable hereunder during the prior quarter, (C) as and when
incurred or accrued, all fees and costs provided for in Section 2.11 (a) or (d),
(D) on the first day of each quarter, the Revolver Unused Line Fee accrued
during the prior quarter pursuant to Section 2.11(b), (E) as and when due and
payable, all other fees payable hereunder or under any of the other Loan
Documents, (F) as and when incurred or accrued, the fronting fees and all
commissions, other fees, charges and expenses provided for in Section 2.12(d),
(G) as and when incurred or accrued, all other Lender Group Expenses, and (H) as
and when due and payable all other payment obligations payable under any Loan
Document or any Bank Product Agreement (including any amounts due and payable to
the Bank Product Providers in respect of Bank Products).  All amounts (including
interest, fees, costs, expenses, Lender

- 42 -



--------------------------------------------------------------------------------

Group Expenses, or other amounts payable hereunder or under any other Loan
Document or under any Bank Product Agreement) charged to the Loan Account shall
thereupon constitute Advances hereunder, shall constitute Obligations hereunder,
and shall initially accrue interest at the rate then applicable to Advances that
are Base Rate Loans (unless and until converted into LIBOR Rate Loans in
accordance with the terms of this Agreement).

(e)Computation.  All interest and fees chargeable under the Loan Documents shall
be computed on the basis of a 360 day year for the actual number of days elapsed
(except in the case of Base Rate Loans, which shall be 365 days).  In the event
the Base Rate is changed from time to time hereafter, the rates of interest
hereunder based upon the Base Rate automatically and immediately shall be
increased or decreased by an amount equal to such change in the Base Rate.

(f)Intent to Limit Charges to Maximum Lawful Rate.  In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable.  Borrower and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, however, that, anything contained herein
to the contrary notwithstanding, if said rate or rates of interest or manner of
payment exceeds the maximum allowable under applicable law, then, ipso facto, as
of the date of this Agreement, Borrower is and shall be liable only for the
payment of such maximum as allowed by law, and payment received from Borrower in
excess of such legal maximum, whenever received, shall be applied to reduce the
principal balance of the Obligations to the extent of such excess.

2.7Cash Management.

(a)Borrower shall and shall cause each of its Subsidiaries to (i) establish and
maintain cash management services of a type and on terms reasonably satisfactory
to Agent at one or more of the banks set forth on Schedule 2.7(a) (each, a “Cash
Management Bank”), and shall request in writing and otherwise take such
reasonable steps to ensure that all of its and its Subsidiaries’ Account Debtors
forward payment of the amounts owed by them directly to such Cash Management
Bank, and (ii) deposit or cause to be deposited promptly, and in any event no
later than the first Business Day after the date of receipt thereof, all of
their Collections (including those sent directly by their Account Debtors to
Borrower or one of its Subsidiaries) into a bank account in Agent’s name (a
“Cash Management Account”) at one of the Cash Management Banks; provided that
(i) the Borrower may keep up to $25,000 in the aggregate in accounts that are
not subject to the foregoing and (ii) the requirements in this Section 2.7 or
Section 4.7 shall not apply to Excluded Deposit Accounts.

(b)Each Cash Management Bank shall establish and maintain Cash Management
Agreements with Agent and Borrower, in form and substance reasonably acceptable
to Agent.  Each such Cash Management Agreement shall provide, among other
things, that (i) the Cash Management Bank will comply with any instructions
originated by Agent directing the disposition of the funds in such Cash
Management Account without further consent by Borrower or its Subsidiaries, as
applicable, (ii) the Cash Management Bank has no rights of setoff or recoupment
or any other claim against the applicable Cash Management

- 43 -



--------------------------------------------------------------------------------

Account other than for payment of its service fees and other charges directly
related to the administration of such Cash Management Account and for returned
checks or other items of payment, and (iii) upon the instruction of Agent (an
“Activation Instruction”), the Cash Management Bank will forward by daily sweep
all amounts in the applicable Cash Management Account to the Agent’s
Account.  Agent agrees not to issue an Activation Instruction with respect to
the Cash Management Accounts unless an Event of Default has occurred and is
continuing at the time such Activation Instruction is issued.

(c)So long as no Default or Event of Default has occurred and is continuing,
Borrower may amend Schedule 2.7(a) to add or replace a Cash Management Bank or
Cash Management Account; provided, however, that (i) such prospective Cash
Management Bank shall be reasonably satisfactory to Agent, and (ii) prior to the
time of the opening of such Cash Management Account, Borrower (or its
Subsidiary, as applicable) and such prospective Cash Management Bank shall have
executed and delivered to Agent a Cash Management Agreement.  Borrower (or its
Subsidiaries, as applicable) shall close any of its Cash Management Accounts
(and establish replacement cash management accounts in accordance with the
foregoing sentence) promptly and in any event within 30 days of notice from
Agent (or such longer period as the Agent may reasonably agree; but in no event
later than 60 days after such notice is given) that the creditworthiness of any
Cash Management Bank is no longer acceptable in Agent’s reasonable judgment, or
as promptly as practicable and in any event within 60 days of notice from Agent
(or such longer period as the Agent may reasonably agree; but in no event later
than 90 days after such notice is given) that the operating performance, funds
transfer, or availability procedures or performance of the Cash Management Bank
with respect to Cash Management Accounts or Agent’s liability under any Cash
Management Agreement with such Cash Management Bank is no longer acceptable in
Agent’s reasonable judgment.

(d)The Cash Management Accounts shall be cash collateral accounts subject to
Control Agreements.

2.8Crediting Payments

.  The receipt of any payment item by Agent (whether from transfers to Agent by
the Cash Management Banks pursuant to the Cash Management Agreements or
otherwise) shall not be considered a payment on account unless such payment item
is a wire transfer of immediately available federal funds made to the Agent’s
Account or unless and until such payment item is honored when presented for
payment.  Should any payment item not be honored when presented for payment,
then Borrower shall be deemed not to have made such payment and interest shall
be calculated accordingly.  Anything to the contrary contained herein
notwithstanding, any payment item shall be deemed received by Agent only if it
is received into the Agent’s Account on a Business Day on or before 11:00 a.m.
(California time).  If any payment item is received into the Agent’s Account on
a non-Business Day or after 11:00 a.m. (California time) on a Business Day, it
shall be deemed to have been received by Agent as of the opening of business on
the immediately following Business Day.

2.9Designated Account

.  Agent is authorized to make the Advances, and Issuing Lender is authorized to
issue the Letters of Credit, under this Agreement based upon telephonic or other
instructions received from anyone purporting to be an Authorized Person or,
without instructions, if pursuant to Section 2.6(d).  Borrower agrees to
establish and maintain the Designated Account with the Designated Account Bank
for the purpose of receiving the

- 44 -



--------------------------------------------------------------------------------

proceeds of the Advances requested by Borrower and made by Agent or the Lenders
hereunder.  Unless otherwise agreed by Agent and Borrower, any Advance or Agent
Advance requested by Borrower and made by Agent or the Lenders hereunder shall
be made to the Designated Account.

2.10Maintenance of Loan Account; Statements of Obligations

.  Agent shall maintain an account on its books in the name of Borrower (the
“Loan Account”) on which Borrower will be charged with all Advances (including
Agent Advances) made by Agent or the Lenders to Borrower or for Borrower’s
account, the Letters of Credit issued by Issuing Lender for Borrower’s account,
and with all other payment Obligations hereunder or under the other Loan
Documents (except for Bank Product Obligations), including, accrued interest,
fees and expenses, and Lender Group Expenses.  In accordance with Section 2.8,
the Loan Account will be credited with all payments received by Agent from
Borrower or for Borrower’s account, including all amounts received in the
Agent’s Account from any Cash Management Bank.  Agent shall render statements
regarding the Loan Account to Borrower, including principal, interest, fees, and
including an itemization of all charges and expenses constituting Lender Group
Expenses owing, and such statements, absent manifest error, shall be
conclusively presumed to be correct and accurate and constitute an account
stated between Borrower and the Lender Group unless, within 30 days after
receipt thereof by Borrower, Borrower shall deliver to Agent written objection
thereto describing the error or errors contained in any such statements.

2.11Fees

.  Borrower shall pay to Agent the following fees and charges, which fees and
charges shall be non-refundable when paid (irrespective of whether this
Agreement is terminated thereafter) and shall be apportioned among the Lenders
in accordance with the terms of agreements between Agent and individual Lenders:

(a)Fee Letter Fees.  As and when due and payable under the terms of the Fee
Letter, the fees set forth in the Fee Letter,

(b)Revolver Unused Line Fee.  Borrower shall pay to Agent, for the ratable
account of the Revolving Lenders, a revolver unused line fee (the “Revolver
Unused Line Fee”), quarterly in arrears, on the first day of each quarter from
and after the Restatement Effective Date up to the first day of the quarter
prior to the date on which the Revolver Obligations are paid in full and the
Revolver Commitments are terminated or are reduced to zero and on the date on
which the Revolver Obligations are paid in full and the Revolver Obligations are
terminated or are reduced to zero, in an amount equal to the result of the sum
of the Daily Revolver Unused Line Fee for each day during such fiscal quarter.

(c)[Intentionally Omitted.]

(d)Audit, Appraisal, and Valuation Charges.  Audit, appraisal, and valuation
fees and charges shall consist of the actual charges paid or incurred by Agent
if it elects to employ the services of one or more third Persons to perform
financial audits of Borrower or its Subsidiaries, to establish electronic
collateral reporting systems, to appraise the Collateral, or any portion
thereof, or to assess Borrower’s or its Subsidiaries’ business valuation;
provided, however, that so long as no Event of Default shall have occurred and
be continuing,

- 45 -



--------------------------------------------------------------------------------

Borrower shall not be obligated to reimburse Agent for more than 2 audits,
appraisals or valuations during any calendar year.

2.12Letters of Credit.

(a)Subject to the terms and conditions of this Agreement, upon the request of
Borrower made in accordance herewith, and prior to the Revolver Maturity Date,
the Issuing Lender agrees to issue letters of credit for the account of Borrower
(each, a “Letter of Credit”).  By submitting a request to Issuing Lender for the
issuance of a Letter of Credit, Borrower shall be deemed to have requested that
Issuing Lender issue the requested Letter of Credit.  Each request for the
issuance of a Letter of Credit, or the amendment, renewal, or extension of any
outstanding Letter of Credit, shall be irrevocable and shall be made in writing
by an Authorized Person and delivered to Issuing Lender via telefacsimile or
other electronic method of transmission reasonably acceptable to Issuing Lender
and reasonably in advance of the requested date of issuance, amendment, renewal,
or extension.  Each such request shall be in form and substance satisfactory to
the Issuing Lender in its Permitted Discretion and shall specify (i) the amount
of such Letter of Credit, (ii) the date of issuance, amendment, renewal, or
extension of such Letter of Credit, (iii) the proposed expiration date of such
Letter of Credit, (iv) the name and address of the beneficiary thereof, and (v)
such other information (including, in the case of an amendment, renewal, or
extension, identification of the outstanding Letter of Credit to be so amended,
renewed, or extended) as shall be necessary to prepare, amend, renew, or extend
such Letter of Credit.  The Issuing Lender shall have no obligation to issue a
Letter of Credit if any of the following would result after giving effect to the
issuance of such requested Letter of Credit:

(i)the Letter of Credit Usage would exceed $10,000,000, or

(ii)the Letter of Credit Usage would exceed the Maximum Revolver Amount less the
outstanding amount Advances.

Each Letter of Credit shall be in form and substance acceptable to the Issuing
Lender (in the exercise of its Permitted Discretion), including the requirement
that the amounts payable thereunder must be payable in Dollars.  If Issuing
Lender is obligated to advance funds under a Letter of Credit, Borrower promptly
shall reimburse such L/C Disbursement to Issuing Lender by paying to Agent an
amount equal to such L/C Disbursement not later than 11:00 a.m., California
time, on the date that such L/C Disbursement is made, if Borrower shall have
received written or telephonic notice of such L/C Disbursement prior to 10:00
a.m., California time, on such date, or, if such notice has not been received by
Borrower prior to such time on such date, then not later than 11:00 a.m.,
California time, on the Business Day that Borrower receives such notice, if such
notice is received prior to 10:00 a.m., California time, on the date of receipt,
and, in the absence of such reimbursement, the L/C Disbursement immediately and
automatically shall be deemed to be an Advance hereunder and, thereafter, shall
bear interest at the rate then applicable to Advances that are Base Rate Loans
under Section 2.6.  To the extent an L/C Disbursement is deemed to be an Advance
hereunder, Borrower’s obligation to reimburse such L/C Disbursement shall be
discharged and replaced by the resulting Advance.  Promptly following receipt by
Agent of any payment from Borrower pursuant to this paragraph, Agent shall
distribute such payment to the Issuing Lender or, to the extent that Lenders
have made

- 46 -



--------------------------------------------------------------------------------

payments pursuant to Section 2.12(c) to reimburse the Issuing Lender, then to
such Lenders and the Issuing Lender as their interests may appear.

(b)Promptly following receipt of a notice of L/C Disbursement pursuant to
Section 2.12(a), each Lender with a Revolver Commitment agrees to fund its Pro
Rata Share of any Advance deemed made pursuant to the foregoing subsection on
the same terms and conditions as if Borrower had requested such Advance and
Agent shall promptly pay to Issuing Lender the amounts so received by it from
the Lenders.  By the issuance of a Letter of Credit (or an amendment to a Letter
of Credit increasing the amount thereof) and without any further action on the
part of the Issuing Lender or the Lenders with Revolver Commitments, the Issuing
Lender shall be deemed to have granted to each Lender with a Revolver
Commitment, and each Lender with a Revolver Commitment shall be deemed to have
purchased, a participation in each Letter of Credit, in an amount equal to its
Pro Rata Share of the Risk Participation Liability of such Letter of Credit, and
each such Lender agrees to pay to Agent, for the account of the Issuing Lender,
such Lender’s Pro Rata Share of any payments made by the Issuing Lender under
such Letter of Credit.  In consideration and in furtherance of the foregoing,
each Lender with a Revolver Commitment hereby absolutely and unconditionally
agrees to pay to Agent, for the account of the Issuing Lender, such Lender’s Pro
Rata Share of each L/C Disbursement made by the Issuing Lender and not
reimbursed by Borrower on the date due as provided in clause (a) of this
Section, or of any reimbursement payment required to be refunded to Borrower for
any reason.  Each Lender with a Revolver Commitment acknowledges and agrees that
its obligation to deliver to Agent, for the account of the Issuing Lender, an
amount equal to its respective Pro Rata Share of each L/C Disbursement made by
the Issuing Lender pursuant to this Section 2.12(b) shall be absolute and
unconditional and such remittance shall be made notwithstanding the occurrence
or continuation of an Event of Default or Default or the failure to satisfy any
condition set forth in Section 3 hereof.  If any such Lender fails to make
available to Agent the amount of such Lender’s Pro Rata Share of each L/C
Disbursement made by the Issuing Lender in respect of such Letter of Credit as
provided in this Section, such Lender shall be deemed to be a Defaulting Lender
and Agent (for the account of the Issuing Lender) shall be entitled to recover
such amount on demand from such Lender together with interest thereon at the
Defaulting Lender Rate until paid in full.  In the event there is a Defaulting
Lender as of the date of any request for the issuance of a Letter of Credit, the
Issuing Lender shall not be required to issue or arrange for such Letter of
Credit to the extent (i) the Defaulting Lender’s Letter of Credit Exposure with
respect to such Letter of Credit may not be reallocated pursuant to Section
2.3(d)(ii), or (ii) the Issuing Lender has not otherwise entered into
arrangements reasonably satisfactory to it and Borrower to eliminate the Issuing
Lender’s risk with respect to the participation in such Letter of Credit of the
Defaulting Lender, which arrangements may include Borrower cash collateralizing
such Defaulting Lender’s Letter of Credit Exposure in accordance with Section
2.3(d)(ii).  Additionally, Issuing Lender shall have no obligation to issue a
Letter of Credit if (A) any order, judgment, or decree of any Governmental
Authority or arbitrator shall, by its terms, purport to enjoin or restrain
Issuing Lender from issuing such Letter of Credit, or any law applicable to
Issuing Lender or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over Issuing Lender shall
prohibit or request that Issuing Lender refrain from the issuance of letters of
credit generally or such Letter of Credit in particular, (B) the issuance of
such Letter of Credit would violate one or more policies of Issuing Lender
applicable to letters of credit generally, or (C) if amounts demanded to be paid
under any Letter of Credit will or may not be in United States Dollars.

- 47 -



--------------------------------------------------------------------------------

(c)Borrower hereby agrees to indemnify, save, defend, and hold harmless each
member of the Lender Group (including Issuing Lender and its branches,
Affiliates, and correspondents) and each such Person’s respective directors,
officers, employees, attorneys and agents (each, including Issuing Lender, a
“Letter of Credit Related Person”) (to the fullest extent permitted by law) from
and against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), (the “Letter of Credit
Indemnified Costs”), and which arise out of or in connection with, or as a
result of:

(i)any Letter of Credit or any pre-advice of its issuance;

(ii)any transfer, sale, delivery, surrender or endorsement of any Drawing
Document at any time(s) held by any such Letter of Credit Related Person in
connection with any Letter of Credit;

(iii)any action or proceeding arising out of, or in connection with, any Letter
of Credit (whether administrative, judicial or in connection with arbitration),
including any action or proceeding to compel or restrain any presentation or
payment under any Letter of Credit, or for the wrongful dishonor of, or honoring
a presentation under, any Letter of Credit;

(iv)any independent undertakings issued by the beneficiary of any Letter of
Credit;

(v)any unauthorized instruction or request made to Issuing Lender in connection
with any Letter of Credit or requested Letter of Credit or error in computer or
electronic transmission;

(vi)an adviser, confirmer or other nominated person seeking to be reimbursed,
indemnified or compensated;

(vii)any third party seeking to enforce the rights of an applicant, beneficiary,
nominated person, transferee, assignee of Letter of Credit proceeds or holder of
an instrument or document;

(viii)the fraud, forgery or illegal action of parties other than the Letter of
Credit Related Person;

(ix)Issuing Lender’s performance of the obligations of a confirming institution
or entity that wrongfully dishonors a confirmation; or

(x)the acts or omissions, whether rightful or wrongful, of any present or future
de jure or de facto governmental or regulatory authority or cause or event
beyond the control of the Letter of Credit Related Person;

in each case, including that resulting from the Letter of Credit Related
Person’s own negligence; provided, however, that such indemnity shall not be
available to any Letter of

- 48 -



--------------------------------------------------------------------------------

Credit Related Person claiming indemnification under clauses (i) through (x)
above to the extent that such Letter of Credit Indemnified Costs may be finally
determined in a final, non-appealable judgment of a court of competent
jurisdiction to have resulted directly from the gross negligence or willful
misconduct of the Letter of Credit Related Person claiming indemnity.  Borrower
hereby agrees to pay the Letter of Credit Related Person claiming indemnity on
demand from time to time all amounts owing under this Section 2.12(c).  If and
to the extent that the obligations of Borrower under this Section 2.12(c) are
unenforceable for any reason, Borrower agrees to make the maximum contribution
to the Letter of Credit Indemnified Costs permissible under applicable
law.  Borrower hereby acknowledges and agrees that neither the Lender Group nor
the Issuing Lender shall be responsible for delays, errors, or omissions
resulting from the malfunction of equipment in connection with any Letter of
Credit.  This indemnification provision shall survive termination of this
Agreement and all Letters of Credit.

(d)Any and all charges, commissions, fees, and costs incurred by the Issuing
Lender relating to Letters of Credit shall be Lender Group Expenses for purposes
of this Agreement and promptly shall be reimbursable by Borrower to Agent for
the account of the Issuing Lender; it being acknowledged and agreed by Borrower
that, as of the Restatement Effective Date, the issuance charge imposed by
Issuing Lender is 0.125% per annum times the face amount of each Letter of
Credit, that such issuance charge may be changed from time to time, and that the
Issuing Lender also imposes a schedule of charges for amendments, extensions,
drawings, and renewals.

(e)The liability of Issuing Lender (or any other Letter of Credit Related
Person) under, in connection with or arising out of any Letter of Credit (or
pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by Borrower that are
caused directly by Issuing Lender’s gross negligence or willful misconduct in
(i) honoring a presentation under a Letter of Credit that on its face does not
at least substantially comply with the terms and conditions of such Letter of
Credit, (ii) failing to honor a presentation under a Letter of Credit that
strictly complies with the terms and conditions of such Letter of Credit or
(iii) retaining drawing documents presented under a Letter of Credit.  Issuing
Lender shall be deemed to have acted with due diligence and reasonable care if
Issuing Lender’s conduct is in accordance with this Agreement.  Borrower’s
aggregate remedies against Issuing Lender and any Letter of Credit Related
Person for wrongfully honoring a presentation under any Letter of Credit or
wrongfully retaining honored Drawing Documents shall in no event exceed the
aggregate amount paid by Borrower to Issuing Lender in respect of the honored
presentation in connection with such Letter of Credit under Section
2.12.  Borrower shall take action to avoid and mitigate the amount of any
damages claimed against Issuing Lender or any other Letter of Credit Related
Person, including by enforcing its rights against the beneficiaries of the
Letters of Credit.  Any claim by Borrower under or in connection with any Letter
of Credit shall be reduced by an amount equal to the sum of (x) the amount (if
any) saved by Borrower as a result of the breach or alleged wrongful conduct
complained of; and (y) the amount (if any) of the loss that would have been
avoided had Borrower taken all reasonable steps to mitigate any loss, and in
case of a claim of wrongful dishonor, by specifically and timely authorizing
Issuing Lender to effect a cure.

(f)Borrower is responsible for preparing or approving the final text of the
Letter of Credit as issued by Issuing Lender, irrespective of any assistance
Issuing Lender may

- 49 -



--------------------------------------------------------------------------------

provide such as drafting or recommending text or by Issuing Lender’s use or
refusal to use text submitted by Borrower.  Borrower is solely responsible for
the suitability of the Letter of Credit for Borrower’s purposes.  With respect
to any Letter of Credit containing an “automatic amendment” to extend the
expiration date of such Letter of Credit, Issuing Lender, in its sole and
absolute discretion, may give notice of nonrenewal of such Letter of Credit and,
if Borrower does not at any time want such Letter of Credit to be renewed,
Borrower will so notify Agent and Issuing Lender at least 15 calendar days
before Issuing Lender is required to notify the beneficiary of such Letter of
Credit or any advising bank of such nonrenewal pursuant to the terms of such
Letter of Credit.

(g)Borrower’s reimbursement and payment obligations under this Section 2.12 are
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever, including:

(i)any lack of validity, enforceability or legal effect of any Letter of Credit
or this Agreement or any term or provision therein or herein;

(ii)payment against presentation of any draft, demand or claim for payment under
any drawing document that does not comply in whole or in part with the terms of
the applicable Letter of Credit or which proves to be fraudulent, forged or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect, or which is signed, issued or presented by a Person or a transferee
of such Person purporting to be a successor or transferee of the beneficiary of
such Letter of Credit;

(iii)Issuing Lender or any of its branches or Affiliates being the beneficiary
of any Letter of Credit;

(iv)Issuing Lender or any correspondent honoring a drawing against a drawing
document up to the amount available under any Letter of Credit even if such
drawing document claims an amount in excess of the amount available under the
Letter of Credit;

(v)the existence of any claim, set-off, defense or other right that Borrower or
any other Person may have at any time against any beneficiary, any assignee of
proceeds, Issuing Lender or any other Person;

(vi)any other event, circumstance or conduct whatsoever, whether or not similar
to any of the foregoing that might, but for this Section 2.12(g), constitute a
legal or equitable defense to or discharge of, or provide a right of set-off
against, Borrower’s reimbursement and other payment obligations and liabilities,
arising under, or in connection with, any Letter of Credit, whether against
Issuing Lender, the beneficiary or any other Person; or

(vii)the fact that any Default or Event of Default shall have occurred and be
continuing;

provided, however, that subject to Section 2.12(e) above, the foregoing shall
not release Issuing Lender from such liability to Borrower as may be finally
determined in a final, non-appealable

- 50 -



--------------------------------------------------------------------------------

judgment of a court of competent jurisdiction against Issuing Lender following
reimbursement or payment of the obligations and liabilities, including
reimbursement and other payment obligations, of Borrower to Issuing Lender
arising under, or in connection with, this Section 2.12 or any Letter of Credit.

(h)Without limiting any other provision of this Agreement, Issuing Lender and
each other Letter of Credit Related Person (if applicable) shall not be
responsible to Borrower for, and Issuing Lender’s rights and remedies against
Borrower and the obligation of Borrower to reimburse Issuing Lender for each
drawing under each Letter of Credit shall not be impaired by:

(i)honor of a presentation under any Letter of Credit that on its face
substantially complies with the terms and conditions of such Letter of Credit,
even if the Letter of Credit requires strict compliance by the beneficiary;

(ii)honor of a presentation of any drawing document that appears on its face to
have been signed, presented or issued (A) by any purported successor or
transferee of any beneficiary or other Person required to sign, present or issue
such drawing document or (B) under a new name of the beneficiary;

(iii)acceptance as a draft of any written or electronic demand or request for
payment under a Letter of Credit, even if nonnegotiable or not in the form of a
draft or notwithstanding any requirement that such draft, demand or request bear
any or adequate reference to the Letter of Credit;

(iv)the identity or authority of any presenter or signer of any drawing document
or the form, accuracy, genuineness or legal effect of any drawing document
(other than Issuing Lender’s determination that such drawing document appears on
its face substantially to comply with the terms and conditions of the Letter of
Credit);

(v)acting upon any instruction or request relative to a Letter of Credit or
requested Letter of Credit that Issuing Lender in good faith believes to have
been given by a Person authorized to give such instruction or request;

(vi)any errors, omissions, interruptions or delays in transmission or delivery
of any message, advice or document (regardless of how sent or transmitted) or
for errors in interpretation of technical terms or in translation or any delay
in giving or failing to give notice to Borrower;

(vii)any acts, omissions or fraud by, or the insolvency of, any beneficiary, any
nominated person or entity or any other Person or any breach of contract between
the beneficiary and Borrower or any of the parties to the underlying transaction
to which the Letter of Credit relates;

(viii)assertion or waiver of any provision of the ISP or UCP that primarily
benefits an issuer of a letter of credit, including any requirement that any
drawing document be presented to it at a particular hour or place;

- 51 -



--------------------------------------------------------------------------------

(ix)payment to any paying or negotiating bank (designated or permitted by the
terms of the applicable Letter of Credit) claiming that it rightfully honored or
is entitled to reimbursement or indemnity under Standard Letter of Credit
Practice applicable to it;

(x)acting or failing to act as required or permitted under standard letter of
credit practice applicable to where Issuing Lender has issued, confirmed,
advised or negotiated such Letter of Credit, as the case may be;

(xi)honor of a presentation after the expiration date of any Letter of Credit
notwithstanding that a presentation was made prior to such expiration date and
dishonored by Issuing Lender if subsequently Issuing Lender or any court or
other finder of fact determines such presentation should have been honored;

(xii)dishonor of any presentation that does not strictly comply or that is
fraudulent, forged or otherwise not entitled to honor; or

(xiii)honor of a presentation that is subsequently determined by Issuing Lender
to have been made in violation of international, federal, state or local
restrictions on the transaction of business with certain prohibited Persons.

(i)If by reason of (x) any Change in Law, or (y) compliance by Issuing Lender or
any other member of the Lender Group with any direction, request, or requirement
(irrespective of whether having the force of law) of any Governmental Authority
or monetary authority including, Regulation D of the Board of Governors as from
time to time in effect (and any successor thereto):

(i)any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued or caused to be issued
hereunder or hereby, or

(ii)there shall be imposed on Issuing Lender or any other member of the Lender
Group any other condition regarding any Letter of Credit,

(iii)and the result of the foregoing is to increase, directly or indirectly, the
cost to Issuing Lender or any other member of the Lender Group of issuing,
making, participating in, or maintaining any Letter of Credit or to reduce the
amount receivable in respect thereof, then, and in any such case, Agent may, at
any time within a reasonable period after the additional cost is incurred or the
amount received is reduced, notify Borrower, and Borrower shall pay within 30
days after demand therefor, such amounts as Agent may specify to be necessary to
compensate Issuing Lender or any other member of the Lender Group for such
additional cost or reduced receipt, together with interest on such amount from
the date of such demand until payment in full thereof at the rate then
applicable to Base Rate Loans hereunder.  The determination by Agent of any
amount due pursuant to this Section 2.12(i), as set forth in a certificate
setting forth the calculation thereof in reasonable detail, shall, in the
absence of manifest or demonstrable error, be final and conclusive and binding
on all of the parties hereto.

2.13LIBOR Option.

- 52 -



--------------------------------------------------------------------------------

(a)Interest and Interest Payment Dates.  In lieu of having interest charged at
the rate based upon the Base Rate, Borrower shall have the option, subject to
Section 2.13(b) below (the “LIBOR Option”) to have interest on all or a portion
of the Advances be charged (whether at the time when made (unless otherwise
provided herein), upon conversion from a Base Rate Loan to a LIBOR Rate Loan, or
upon continuation of a LIBOR Rate Loan as a LIBOR Rate Loan) at a rate of
interest based upon the LIBOR Rate.  Interest on LIBOR Rate Loans shall be
payable on the earliest of (i) the last day of the Interest Period applicable
thereto (provided, however, that, subject to the following clauses (ii) and
(iii), in the case of any Interest Period greater than 3 months in duration,
interest shall be payable at 3 month intervals after the commencement of the
applicable Interest Period and on the last day of such Interest Period), (ii)
the date on which all or any portion of the Obligations are accelerated pursuant
to the terms hereof, or (iii) termination of this Agreement pursuant to the
terms hereof.  On the last day of each applicable Interest Period, unless
Borrower properly has exercised the LIBOR Option with respect thereto, the
interest rate applicable to such LIBOR Rate Loan automatically shall convert to
the rate of interest then applicable to Base Rate Loans of the same type
hereunder.  At any time that an Event of Default has occurred and is continuing,
Borrower no longer shall have the option to request that Advances bear interest
at a rate based upon the LIBOR Rate and Agent shall have the right to convert
the interest rate on all outstanding LIBOR Rate Loans to the rate then
applicable to Base Rate Loans hereunder.

(b)LIBOR Election.

(i)Borrower may, at any time and from time to time, so long as no Event of
Default has occurred and is continuing, elect to exercise the LIBOR Option by
notifying Agent prior to 10:00 a.m. (California time) at least 3 Business Days
prior to the commencement of the proposed Interest Period (the “LIBOR
Deadline”).  Notice of Borrower’s election of the LIBOR Option for a permitted
portion of the Advances and an Interest Period pursuant to this Section shall be
made by delivery to Agent of a LIBOR Notice received by Agent before the LIBOR
Deadline, or by telephonic notice received by Agent before the LIBOR Deadline
(to be confirmed by delivery to Agent of a LIBOR Notice received by Agent prior
to 5:00 p.m. (California time) on the same day).  Promptly upon its receipt of
each such LIBOR Notice, Agent shall provide a copy thereof to each of the
Lenders having a Revolver Commitment.

(ii)Each LIBOR Notice shall be irrevocable and binding on Borrower.  In
connection with each LIBOR Rate Loan, Borrower shall indemnify, defend, and hold
Agent and the Lenders harmless against any loss, cost, or expense incurred by
Agent or any Lender as a result of (a) the payment of any principal of any LIBOR
Rate Loan other than on the last day of an Interest Period applicable thereto
(including as a result of an Event of Default), (b) the conversion of any LIBOR
Rate Loan other than on the last day of the Interest Period applicable thereto,
or (c) the failure to borrow, convert, continue or prepay any LIBOR Rate Loan on
the date specified in any LIBOR Notice delivered pursuant hereto (such losses,
costs, and expenses, collectively, “Funding Losses”).  Funding Losses shall,
with respect to Agent or any Lender, be deemed to equal the amount determined by
Agent or such Lender to be the excess, if any, of (i) the amount of interest
that would have accrued on the principal amount of such LIBOR Rate Loan had such
event not occurred, at the LIBOR Rate that would have been applicable thereto,
for the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert, or
continue, for the period that would

- 53 -



--------------------------------------------------------------------------------

have been the Interest Period therefor), minus (ii) the amount of interest that
would accrue on such principal amount for such period at the interest rate which
Agent or such Lender would be offered were it to be offered, at the commencement
of such period, Dollar deposits of a comparable amount and period in the London
interbank market.  A certificate of Agent or a Lender delivered to Borrower
setting forth any amount or amounts that Agent or such Lender is entitled to
receive pursuant to this Section 2.13 shall be conclusive absent manifest error.

(iii)Borrower shall have not more than 5 LIBOR Rate Loans in effect at any given
time.  Borrower only may exercise the LIBOR Option for LIBOR Rate Loans of at
least $100,000 and integral multiples of $100,000 in excess thereof.

(c)Prepayments.  Borrower may prepay LIBOR Rate Loans at any time; provided,
however, that in the event that LIBOR Rate Loans are prepaid on any date that is
not the last day of the Interest Period applicable thereto, including as a
result of any automatic prepayment through the required application by Agent of
proceeds of Borrower’s and its Subsidiaries’ Collections in accordance with
Section 2.4(b) or for any other reason, including early termination of the term
of this Agreement or acceleration of all or any portion of the Obligations
pursuant to the terms hereof, Borrower shall indemnify, defend, and hold Agent
and the Lenders and their Participants harmless against any and all Funding
Losses in accordance with clause (b)(ii) above.

(d)Special Provisions Applicable to LIBOR Rate.

(i)The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs,
in each case, due to changes in applicable law occurring subsequent to the
commencement of the then applicable Interest Period, including any Changes in
Law (including any changes in tax laws (except changes of general applicability
in corporate income tax laws)) and changes in the reserve requirements imposed
by the Board of Governors of the Federal Reserve System (or any successor),
excluding the Reserve Percentage, which additional or increased costs would
increase the cost of funding or maintaining loans bearing interest at the LIBOR
Rate.  In any such event, the affected Lender shall give Borrower and Agent
notice of such a determination and adjustment and Agent promptly shall transmit
the notice to each other Lender and, upon its receipt of the notice from the
affected Lender, Borrower may, by notice to such affected Lender (A) require
such Lender to furnish to Borrower a statement setting forth in reasonable
detail the basis for adjusting such LIBOR Rate and the method for determining
the amount of such adjustment, or (B) repay the LIBOR Rate Loans of such Lender
with respect to which such adjustment is made (together with any amounts due
under Section 2.13(b)(ii)).

(ii)In the event that any change in market conditions or any Change in Law shall
at any time after the date hereof, in the reasonable opinion of any Lender, make
it unlawful or impractical for such Lender to fund or maintain LIBOR Rate Loans
or to continue such funding or maintaining, or to determine or charge interest
rates at the LIBOR Rate, such Lender shall give notice of such changed
circumstances to Agent and Borrower and Agent promptly shall transmit the notice
to each other Lender and (y) in the case of any LIBOR Rate Loans of such Lender
that are outstanding, the date specified in such Lender’s notice shall be

- 54 -



--------------------------------------------------------------------------------

deemed to be the last day of the Interest Period of such LIBOR Rate Loans, and
interest upon the LIBOR Rate Loans of such Lender thereafter shall accrue
interest at the rate then applicable to Base Rate Loans, and (z) Borrower shall
not be entitled to elect the LIBOR Option until such Lender determines that it
would no longer be unlawful or impractical to do so.

(e)No Requirement of Matched Funding.  Anything to the contrary contained herein
notwithstanding, neither Agent, nor any Lender, nor any of their Participants,
is required actually to acquire eurodollar deposits to fund or otherwise match
fund any Obligation as to which interest accrues at the LIBOR Rate.  The
provisions of this Section shall apply as if each Lender or its Participants had
match funded any Obligation as to which interest is accruing at the LIBOR Rate
by acquiring eurodollar deposits for each Interest Period in the amount of the
LIBOR Rate Loans.

2.14Capital Requirements.

(a)If, after the date hereof, Issuing Lender or any Lender determines that
(i) any Change in Law regarding capital or reserve requirements for banks or
bank holding companies, or (ii) compliance by Issuing Lender or such Lender, or
their respective parent bank holding companies, with any guideline, request or
directive of any Governmental Authority regarding capital adequacy (whether or
not having the force of law), has the effect of reducing the return on Issuing
Lender’s, such Lender’s, or such holding companies’ capital as a consequence of
Issuing Lender’s or such Lender’s commitments hereunder to a level below that
which Issuing Lender, such Lender, or such holding companies could have achieved
but for such Change in Law or compliance (taking into consideration Issuing
Lender’s, such Lender’s, or such holding companies’ then existing policies with
respect to capital adequacy and assuming the full utilization of such entity’s
capital) by any amount deemed by Issuing Lender or such Lender to be material,
then Issuing Lender or such Lender may notify Borrower and Agent in writing
thereof.  Following receipt of such written notice, Borrower agrees to pay
Issuing Lender or such Lender on demand the amount of such reduction of return
of capital as and when such reduction is determined, payable within 60 days
after presentation by Issuing Lender or such Lender of a statement in the amount
and setting forth in reasonable detail Issuing Lender’s or such Lender’s
calculation thereof and the assumptions upon which such calculation was based
(which statement shall be deemed true and correct absent manifest error).  In
determining such amount, Issuing Lender or such Lender may use any reasonable
averaging and attribution methods.  Failure or delay on the part of Issuing
Lender or any Lender to demand compensation pursuant to this Section shall not
constitute a waiver of Issuing Lender’s or such Lender’s right to demand such
compensation.

(b)If Issuing Lender or any Lender requests additional or increased costs
referred to in Section 2.12(i) or Section 2.13(d)(i) or amounts under Section
2.14(a) or sends a notice under Section 2.13(d)(ii) relative to changed
circumstances (such Issuing Lender or Lender, an “Affected Lender”), then such
Affected Lender shall use reasonable efforts to promptly designate a different
one of its lending offices or to assign its rights and obligations hereunder to
another of its offices or branches, if (i) in the reasonable judgment of such
Affected Lender, such designation or assignment would eliminate or reduce
amounts payable pursuant to Section 2.12(i), Section 2.13(d)(i) or Section
2.14(a), as applicable, or would eliminate the illegality or impracticality of
funding or maintaining LIBOR Rate Loans and (ii) in the

- 55 -



--------------------------------------------------------------------------------

reasonable judgment of such Affected Lender, such designation or assignment
would not subject it to any material unreimbursed cost or expense and would not
otherwise be materially disadvantageous to it. Borrower agrees to pay all
reasonable out-of-pocket costs and expenses incurred by such Affected Lender in
connection with any such designation or assignment.  If, after such reasonable
efforts, such Affected Lender does not so designate a different one of its
lending offices or assign its rights to another of its offices or branches so as
to eliminate Borrower’s obligation to pay any future amounts to such Affected
Lender pursuant to Section 2.12(i), Section 2.13(d)(i) or Section 2.14(a), as
applicable, or to enable Borrower to obtain LIBOR Rate Loans, then Borrower
(without prejudice to any amounts then due to such Affected Lender under Section
2.12(i), Section 2.13(d)(i) or Section 2.14(a), as applicable) may, unless prior
to the effective date of any such assignment the Affected Lender withdraws its
request for such additional amounts under Section 2.12(i), Section 2.13(d)(i) or
Section 2.14(a), as applicable, or indicates that it is no longer unlawful or
impractical to fund or maintain LIBOR Rate Loans, may designate a different
Issuing Lender or substitute a Lender, in each case, reasonably acceptable to
Agent to purchase the Obligations owed to such Affected Lender and such Affected
Lender’s commitments hereunder (a “Replacement Lender”), and if such Replacement
Lender agrees to such purchase, such Affected Lender shall assign to the
Replacement Lender its Obligations and commitments, and upon such purchase by
the Replacement Lender, which such Replacement Lender shall be deemed to be
“Issuing Lender” or a “Lender” (as the case may be) for purposes of this
Agreement and such Affected Lender shall cease to be “Issuing Lender” or a
“Lender” (as the case may be) for purposes of this Agreement.

(c)Notwithstanding anything herein to the contrary, the protection of
Sections 2.12(i), 2.13(d), and 2.14 shall be available to Issuing Lender and
each Lender (as applicable) regardless of any possible contention of the
invalidity or inapplicability of the law, rule, regulation, judicial ruling,
judgment, guideline, treaty or other change or condition which shall have
occurred or been imposed, so long as it shall be customary for issuing banks or
lenders affected thereby to comply therewith.

2.15Accordion.

(a)At any time during the period from and after the Restatement Effective Date
through but excluding the Revolver Maturity Date, at the option of Borrower (but
subject to the conditions set forth in clause (b) below), the Revolver
Commitments and the Maximum Revolver Amount may be increased by an amount in the
aggregate for all such increases of the Revolver Commitments and the Maximum
Revolver Amount not to exceed the Available Increase Amount (each such increase,
an “Increase”).  Agent shall invite each Lender to increase its Revolver
Commitments (it being understood that no Lender shall be obligated to increase
its Revolver Commitments) in connection with a proposed Increase, and if
sufficient Lenders do not agree to increase their Revolver Commitments in
connection with such proposed Increase, then Agent or Borrower may invite any
prospective lender who is reasonably satisfactory to Agent and Borrower to
become a Lender in connection with a proposed Increase (the date such Increase
is made, the “Increase Date”).  Any Increase shall be in an amount of at least
$5,000,000 and integral multiples of $1,000,000 in excess thereof.  In no event
may the Revolver Commitments and the Maximum Revolver Amount be increased
pursuant to this Section 2.14 on more than two occasions in the aggregate for
all such Increases.  Additionally, for the avoidance of doubt, it

- 56 -



--------------------------------------------------------------------------------

is understood and agreed that in no event shall the aggregate amount of the
Increases to the Revolver Commitments exceed $10,000,000.

(b)Each of the following shall be conditions precedent to any Increase of the
Revolver Commitments and the Maximum Revolver Amount in connection therewith:

(i)Agent or Borrower have obtained the commitment of one or more Lenders (or
other prospective lenders) reasonably satisfactory to Agent and Borrower to
provide the applicable Increase and any such Lenders (or prospective lenders),
Borrower, and Agent have signed a joinder agreement to this Agreement (an
“Increase Joinder”), in form and substance reasonably satisfactory to Agent, to
which such Lenders (or prospective lenders), Borrower, and Agent are party,

(ii)each of the conditions precedent set forth in Section 3.3 are satisfied,

(iii)Borrower has delivered to Agent updated pro forma Projections (after giving
effect to the applicable Increase) for Borrower and its Subsidiaries evidencing
(A) that on a pro forma basis after giving effect to the applicable Increase,
the Leverage Ratio of Borrower and its Subsidiaries as of the end of the fiscal
quarter most recently ended as to which financial statements were required to be
delivered pursuant to this Agreement was at least 0.25 less than the maximum
Leverage Ratio permitted pursuant to Section 7.18(a)(i) for such fiscal quarter,
and (B) compliance on a pro forma basis with Section 7.18 for the 4 fiscal
quarters (on a quarter-by-quarter basis) immediately following the proposed date
of the applicable Increase, and

(c)Unless otherwise specifically provided herein, all references in this
Agreement and any other Loan Document to Revolving Loans shall be deemed, unless
the context otherwise requires, to include Revolving Loans made pursuant to the
increased Revolver Commitments and Maximum Revolver Amount pursuant to this
Section 2.15.

(d)Each of the Lenders having a Revolver Commitment prior to the Increase Date
(the “Pre-Increase Revolver Lenders”) shall assign to any Lender which is
acquiring a new or additional Revolver Commitment on the Increase Date (the
“Post-Increase Revolver Lenders”), and such Post-Increase Revolver Lenders shall
purchase from each Pre-Increase Revolver Lender, at the principal amount
thereof, such interests in the Revolving Loans and participation interests in
Letters of Credit on such Increase Date as shall be necessary in order that,
after giving effect to all such assignments and purchases, such Revolving Loans
and participation interests in Letters of Credit will be held by Pre-Increase
Revolver Lenders and Post-Increase Revolver Lenders ratably in accordance with
their Pro Rata Share after giving effect to such increased Revolver Commitments.

(e)The Revolving Loans, Revolver Commitments, and Maximum Revolver Amount
established pursuant to this Section 2.15 shall constitute Revolving Loans,
Revolver Commitments, and Maximum Revolver Amount under, and shall be entitled
to all the benefits afforded by, this Agreement and the other Loan Documents,
and shall, without limiting the foregoing, benefit equally and ratably from any
guarantees and the security interests created by

- 57 -



--------------------------------------------------------------------------------

the Loan Documents.  Borrower shall take any actions reasonably required by
Agent to ensure and demonstrate that the Liens and security interests granted by
the Loan Documents continue to be perfected under the Code or otherwise after
giving effect to the establishment of any such new Revolver Commitments and
Maximum Revolver Amount.

3.CONDITIONS; TERM OF AGREEMENT.

3.1Conditions Precedent to the Initial Extension of Credit

.  The obligation of each Lender to make its initial extension of credit
provided for hereunder, is subject to the prior fulfillment, to the satisfaction
of Agent and each Lender (the making of such initial extension of credit by a
Lender being conclusively deemed to be its satisfaction or waiver of the
following), of each of the following conditions precedent:

(a)the Restatement Effective Date shall occur on or before September 21, 2017;

(b)Agent shall have received each of the following documents, in form and
substance satisfactory to Agent, duly executed, and each such document shall be
in full force and effect:

(i)a Notice of Borrowing,

(ii)the Disbursement Letter,

(iii)the Fee Letter,

(iv)the Master Reaffirmation Agreement,

(v)Trademark Security Agreement,

(vi)mortgage modifications with respect to each existing Mortgage, and

(vii)Joinder Agreement with respect to the Intercompany Subordination Agreement,
by Freshpet Europe LTD, a United Kingdom private limited company, and
acknowledged by the Borrower and the Agent;

(c)Agent shall have received a certificate from the Secretary of Borrower, each
other Loan Party and each of their respective Subsidiaries (i) attesting to the
resolutions of such Person’s Board of Directors authorizing its execution,
delivery, and performance of this Agreement and the other Loan Documents to
which such Person is a party, (ii) authorizing specific officers of such Person
to execute the same, and (iii) attesting to the incumbency and signatures of
such specific officers of such Person;

(d)Agent shall have received copies of Borrower’s, each other Loan Party’s and
each of their respective Subsidiaries’ Governing Documents, as amended,
modified, or supplemented to the Restatement Effective Date, certified by the
Secretary of such Person;

- 58 -



--------------------------------------------------------------------------------

(e)Agent shall have received a certificate of status with respect to Borrower,
each other Loan Party and each of their respective Subsidiaries, each dated
within 10 days of the Restatement Effective Date, such certificate to be issued
by the appropriate officer of the jurisdiction of organization of such Person,
which certificate shall indicate the such Person is in good standing in such
jurisdiction;

(f)Agent shall have received certificates of status with respect to Borrower,
each other Loan Party and each of their respective Subsidiaries, each dated
within 30 days of the Restatement Effective Date, such certificates to be issued
by the appropriate officer of the jurisdictions (other than the jurisdiction of
organization of such Person) in which such Person’s failure to be duly qualified
or licensed would constitute a Material Adverse Change, which certificates shall
indicate that such Person is in good standing in such jurisdictions;

(g)Agent shall have received certificates of insurance and endorsements as are
required by Section 6.8, the form and substance of which shall be reasonably
satisfactory to Agent;

(h)Agent shall have received an opinion of Borrower’s counsel in form and
substance reasonably satisfactory to Agent;

(i)Agent shall have received satisfactory evidence (including a certificate of
the chief financial officer of Borrower) that all tax returns required to be
filed by Borrower and its Subsidiaries have been timely filed and all taxes upon
Borrower and its Subsidiaries or their properties, assets, income, and
franchises (including (a) Real Property taxes and sales taxes, which could,
individually or in the aggregate, reasonably be expected to result in a
liability to Borrower or any of its Subsidiaries in excess of $10,000, and (b)
payroll taxes) have been paid prior to delinquency, except such taxes that are
the subject of a Permitted Protest;

(j)Borrower shall have paid all Lender Group Expenses incurred in connection
with the transactions evidenced by this Agreement and invoiced at least 2
Business Days prior to the Restatement Effective Date;

(k)Agent shall have received copies of Borrower’s quarterly financial statements
for the two quarter period ending June 30, 2017, which shall be in form and
substance reasonably satisfactory to Agent;

(l)Agent shall have received a copy of the release, signed by CIT Bank, N.A.
(f/k/a OneWest Bank, N.A. “CIT”) and filed with the United States Patent and
Trademark Office, evidencing the release of CIT’s security interest in all of
the Loan Parties’ trademarks; and

(m)Borrower and each of its Subsidiaries shall have received all licenses,
approvals or evidence of other actions required by any Governmental Authority in
connection with the execution and delivery by Borrower or its Subsidiaries of
the Loan Documents or with the consummation of the transactions contemplated
thereby.

3.2Conditions Subsequent to the Initial Extension of Credit

.  The obligation of the Lender Group (or any member thereof) to continue to
make Advances (or otherwise extend

- 59 -



--------------------------------------------------------------------------------

credit hereunder) is subject to the fulfillment, on or before the date
applicable thereto, of each of the conditions subsequent set forth below (the
failure by Borrower to so perform or cause to be performed constituting an Event
of Default):

(a)use commercially reasonable efforts to provide the Agent a Collateral Access
Agreement, within 60 days of the Restatement Effective Date, with respect to
Borrower’s location at the address 7132 Ruppsville Road, Allentown, PA 18106.

3.3Conditions Precedent to all Extensions of Credit

.  The obligation of the Lender Group (or any member thereof) to make any
Advances hereunder at any time (or to extend any other credit hereunder) shall
be subject to the following conditions precedent:

(a)the representations and warranties of Borrower or its Subsidiaries contained
in this Agreement or in the other Loan Documents shall be true and correct in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date of such
extension of credit, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such earlier date);

(b)no Default or Event of Default shall have occurred and be continuing on the
date of such extension of credit, nor shall either result from the making
thereof;

(c)no injunction, writ, restraining order, or other order of any nature
restricting or prohibiting, directly or indirectly, the extending of such credit
shall have been issued and remain in force by any Governmental Authority against
Borrower, Agent, any Lender, or any of their Affiliates; and

(d)no Material Adverse Change shall have occurred.

3.4Term

.  This Agreement shall continue in full force and effect for a term ending on
the Revolver Maturity Date.  The foregoing notwithstanding, the Lender Group,
upon the election of the Required Lenders, shall have the right to terminate its
obligations under this Agreement immediately and without notice upon the
occurrence and during the continuation of an Event of Default.

3.5Effect of Termination

.  On the date of termination of this Agreement, pursuant to the provisions
hereof, all commitments of the Lender Group to provide additional credit
hereunder shall automatically be terminated and, except to the extent due and
payable prior to such date pursuant to the provisions hereof, all Obligations
(including contingent reimbursement obligations of Borrower with respect to
outstanding Letters of Credit and including all Bank Product Obligations)
immediately shall become due and payable without notice or demand (including (a)
providing Letter of Credit Collateralization, and (b) providing Bank Product
Collateralization).  No termination of this Agreement, however, shall relieve or
discharge Borrower or its Subsidiaries of their duties, Obligations, or
covenants hereunder or under any

- 60 -



--------------------------------------------------------------------------------

other Loan Document and the Agent’s Liens in the Collateral shall remain in
effect until all Obligations have been paid in full and the Lender Group’s
obligations to provide additional credit hereunder have been terminated.  When
this Agreement has been terminated and all of the Obligations have been paid in
full and the Lender Group’s obligations to provide additional credit under the
Loan Documents have been terminated irrevocably, Agent will, at Borrower’s sole
expense, execute and deliver any termination statements, lien releases, mortgage
releases, re-assignments of trademarks, discharges of security interests, and
other similar discharge or release documents (and, if applicable, in recordable
form) as are reasonably necessary to release, as of record, the Agent’s Liens
and all notices of security interests and liens previously filed by Agent with
respect to the Obligations.

3.6Early Termination by Borrower

.  Borrower has the option, at any time upon 3 Business Days prior written
notice to Agent, to terminate this Agreement by paying to Agent, in cash, the
Obligations (including (a) providing Letter of Credit Collateralization, and
(b) providing Bank Product Collateralization), in full.  If Borrower has sent a
notice of termination pursuant to the provisions of this Section, then the
Commitments shall terminate and Borrower shall be obligated to repay the
Obligations (including (a) providing Letter of Credit Collateralization, and (b)
providing Bank Product Collateralization), in full.

4.CREATION OF SECURITY INTEREST.

4.1Grant of Security Interest

.  Borrower hereby grants to Agent, for the benefit of the Lender Group and the
Bank Product Providers, a continuing security interest in all of its right,
title, and interest in all currently existing and hereafter acquired or arising
Borrower Collateral in order to secure prompt repayment of any and all of the
Obligations in accordance with the terms and conditions of the Loan Documents
and in order to secure prompt performance by Borrower of each of its covenants
and duties under the Loan Documents.  The Agent’s Liens in and to the Borrower
Collateral shall attach to all Borrower Collateral without further act on the
part of Agent or Borrower.  Anything contained in this Agreement or any other
Loan Document to the contrary notwithstanding, except for Permitted
Dispositions, Borrower and its Subsidiaries have no authority, express or
implied, to dispose of any item or portion of the Collateral.

4.2Negotiable Collateral

.  In the event that any Borrower Collateral, including proceeds, is evidenced
by or consists of Negotiable Collateral, and if and to the extent that Agent
determines that perfection or priority of Agent’s security interest is dependent
on or enhanced by possession, Borrower, promptly upon the request of Agent,
shall endorse and deliver physical possession of such Negotiable Collateral to
Agent.

4.3Collection of Accounts, General Intangibles, and Negotiable Collateral

.  At any time after the occurrence and during the continuation of an Event of
Default, Agent or Agent’s designee may (a) notify Account Debtors of Borrower
that Borrower’s Accounts, chattel paper, or General Intangibles have been
assigned to Agent or that Agent has a security interest therein, or (b) collect
Borrower’s Accounts, chattel paper, or General Intangibles directly and charge
the collection costs and expenses to the Loan Account.  Borrower agrees that it
will hold in trust for the Lender Group, as the Lender Group’s trustee, any of
its or its Subsidiaries’ Collections that it receives and immediately will
deliver such Collections to Agent or a Cash Management Bank in their original
form as received by Borrower or its Subsidiaries.

- 61 -



--------------------------------------------------------------------------------

4.4Filing of Financing Statements; Commercial Tort Claims; Delivery of
Additional Documentation Required.

(a)Borrower authorizes Agent at any time and from time to time to file,
transmit, or communicate, as applicable, financing statements and amendments (i)
describing the Borrower Collateral as “all personal property of debtor” or “all
assets of debtor” or words of similar effect, (ii) describing the Borrower
Collateral as being of equal or lesser scope or with greater detail, or (iii)
that contain any information required by part 5 of Article 9 of the Code for the
sufficiency or filing office acceptance.  Borrower also hereby ratifies any and
all financing statements or amendments previously filed by Agent in any
jurisdiction.

(b)If Borrower or its Subsidiaries acquire any commercial tort claims with a
value in excess of $250,000 after the date hereof, Borrower shall promptly (but
in any event within 3 Business Days after such acquisition) deliver to Agent a
written description of such commercial tort claim and shall deliver a written
agreement, in form and substance reasonably satisfactory to Agent, pursuant to
which Borrower or its Subsidiary, as applicable, shall grant a perfected
security interest in all of its right, title and interest in and to such
commercial tort claim to Agent, as security for the Obligations (a “Commercial
Tort Claim Assignment”).

(c)At any time upon the request of Agent, Borrower shall execute or deliver to
Agent, and shall cause its Subsidiaries to execute or deliver to Agent, any and
all financing statements, original financing statements in lieu of continuation
statements, amendments to financing statements, fixture filings, security
agreements, pledges, assignments, Commercial Tort Claim Assignments,
endorsements of certificates of title, and all other documents (collectively,
the “Additional Documents”) that Agent may request in its Permitted Discretion,
in form and substance reasonably satisfactory to Agent, to create, perfect, and
continue perfected or to better perfect the Agent’s Liens in the assets of
Borrower and its Subsidiaries (whether now owned or hereafter arising or
acquired, tangible or intangible, real or personal), to create and perfect Liens
in favor of Agent in any owned Real Property acquired after the Restatement
Effective Date, and in order to fully consummate all of the transactions
contemplated hereby and under the other Loan Documents.  To the maximum extent
permitted by applicable law, Borrower authorizes Agent to execute any such
Additional Documents in Borrower’s name and authorizes Agent to file such
executed Additional Documents in any appropriate filing office.  In addition, on
such periodic basis as Agent shall require, Borrower shall (i) provide Agent
with a report of all new U.S. federal patent applications, patents, registered
copyrights, copyright applications, registered trademarks, and trademark
registration acquired or generated by Borrower or its Subsidiaries during the
prior period, and (ii) cause to be prepared, executed, and delivered to Agent
supplemental schedules to the applicable Loan Documents to identify such
patents, copyrights, and trademarks as being subject to the security interests
created thereunder; provided, however, that neither Borrower nor any of its
Subsidiaries shall register with the U.S. Copyright Office any unregistered
copyrights (whether in existence on the Restatement Effective Date or thereafter
acquired, arising, or developed) unless within 20 days of the filing of an
application for such registration, the applicable Person executes and delivers
to Agent a copyright security agreement in form and substance reasonably
satisfactory to Agent, supplemental schedules to any existing copyright security
agreement, or such other documentation as Agent reasonably deems necessary in
order to perfect and continue perfected Agent’s Liens on such copyrights
following such registration.

- 62 -



--------------------------------------------------------------------------------

4.5Power of Attorney

.  Borrower hereby irrevocably makes, constitutes, and appoints Agent (and any
of Agent’s officers, employees, or agents designated by Agent) as Borrower’s
true and lawful attorney, with power to (a) if Borrower refuses to, or fails
timely to execute and deliver any of the documents described in Section 4.4,
sign the name of Borrower on any of the documents described in Section 4.4, (b)
at any time that an Event of Default has occurred and is continuing, sign
Borrower’s name on any invoice or bill of lading relating to the Borrower
Collateral, drafts against Account Debtors, or notices to Account Debtors, (c)
send requests for verification of Borrower’s or its Subsidiaries’ Accounts, (d)
endorse Borrower’s name on any of its payment items (including all of its
Collections) that may come into the Lender Group’s possession, (e) at any time
that an Event of Default has occurred and is continuing, make, settle, and
adjust all claims under Borrower’s policies of insurance and make all
determinations and decisions with respect to such policies of insurance, and (f)
at any time that an Event of Default has occurred and is continuing, settle and
adjust disputes and claims respecting Borrower’s or its Subsidiaries’ Accounts,
chattel paper, or General Intangibles directly with Account Debtors, for amounts
and upon terms that Agent determines to be reasonable, and Agent may cause to be
executed and delivered any documents and releases that Agent determines to be
necessary.  The appointment of Agent as Borrower’s attorney, and each and every
one of its rights and powers, being coupled with an interest, is irrevocable
until all of the Obligations have been fully and finally repaid and performed
and the Lender Group’s obligations to extend credit hereunder are terminated.

4.6Right to Inspect

.  Agent and each Lender (through any of their respective officers, employees,
or agents) shall have the right, from time to time hereafter to inspect the
Books and make copies or abstracts thereof and to check, test, and appraise the
Collateral, or any portion thereof, in order to verify Borrower’s and its
Subsidiaries’ financial condition or the amount, quality, value, condition of,
or any other matter relating to, the Collateral.

4.7Control Agreements

.  Borrower agrees that it will and will cause its Subsidiaries to take
commercially reasonable steps in order for Agent to obtain control in accordance
with Sections 8-106, 9-104, 9-105, 9-106, and 9-107 of the Code with respect to
(subject to the proviso contained in Section 7.12) all of its or their
Securities Accounts, Deposit Accounts, electronic chattel paper, Investment
Property, and letter-of-credit rights; provided that (i) the Borrower may keep
up to $25,000 in the aggregate in accounts that are not subject to the foregoing
and (ii) the requirements in this Section 4.7 or Section 2.7 shall not apply to
Excluded Deposit Accounts.  Upon the occurrence and during the continuance of an
Event of Default, Agent may notify any bank or securities intermediary to
liquidate the applicable Deposit Account or Securities Account or any related
Investment Property maintained or held thereby and remit the proceeds thereof to
the Agent’s Account.

5.REPRESENTATIONS AND WARRANTIES.

In order to induce the Lender Group to enter into this Agreement, Borrower makes
the following representations and warranties to the Lender Group which shall be
true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), as of the Restatement Effective Date, and shall be true, correct, and
complete, in all material respects (except that such materiality qualifier shall
not be

- 63 -



--------------------------------------------------------------------------------

applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), as of the date of the making of
each Advance (or other extension of credit) made thereafter, as though made on
and as of the date of such Advance (or other extension of credit) (except to the
extent that such representations and warranties relate solely to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date) and such representations and warranties shall survive the execution and
delivery of this Agreement:

5.1No Encumbrances

.  Borrower and its Subsidiaries have good and indefeasible title to, or a valid
leasehold interest in, their personal property assets and good and marketable
title to, or a valid leasehold interest in, their Real Property, in each case,
free and clear of Liens except for Permitted Liens.

5.2[Intentionally Omitted].

5.3[Intentionally Omitted].

5.4Equipment

.  All of the Equipment of Borrower and its Subsidiaries that is necessary or
material to conduct their business is used or held for use in their business and
is fit for such purposes, except for any failure to comply with the foregoing
with respect to Equipment with a market value less than or equal to $250,000.

5.5Location of Inventory and Equipment

.  The Inventory and Equipment of Borrower and its Subsidiaries (other than (w)
Equipment out for repair, (x) Equipment in transit between such locations, (y)
Chillers located at one or more of the Installed Stores and (z) other Equipment
with an after market value not in excess of $500,000) are not stored with a
bailee, warehouseman, or similar party and (other than (w) Equipment out for
repair, (x) Equipment in transit between such locations, (y) Chillers located at
one or more of the Installed Stores and (z) other Equipment with an after market
value not in excess of $500,000) are located only at, or in-transit between, the
locations identified on Schedule 5.5 (as such Schedule may be updated pursuant
to Section 6.9).

5.6Inventory Records

.  Borrower keeps correct and accurate records itemizing and describing the
type, quality, and quantity of its and its Subsidiaries’ Inventory and the book
value thereof in all material respects.

5.7State of Incorporation; Location of Chief Executive Office; Organizational
Identification Number; Commercial Tort Claims.

(a)The jurisdiction of organization of Borrower and each of its Subsidiaries is
set forth on Schedule 5.7(a), as such Schedule may be amended upon no less than
30 days prior written notice to Agent.

(b)The chief executive office of Borrower and each of its Subsidiaries is
located at the address indicated on Schedule 5.7 (b) (as such Schedule may be
updated pursuant to Section 6.9).

- 64 -



--------------------------------------------------------------------------------

(c)Borrower’s and each of its Subsidiaries’ organizational identification
numbers in their jurisdiction of organization and employer identification
number, if any, are identified on Schedule 5.7(c), as such Schedule may be
amended upon no less than 30 days prior written notice to Agent.

(d)As of the Restatement Effective Date, Borrower and its Subsidiaries do not
hold any commercial tort claims, except as set forth on Schedule 5.7(d), as such
Schedule may be amended upon no less than 30 days prior written notice to Agent.

5.8Due Organization and Qualification; Subsidiaries.

(a)Borrower is duly organized and existing and in good standing under the laws
of the jurisdiction of its organization and qualified to do business in any
state where the failure to be so qualified reasonably could be expected to
result in a Material Adverse Change.

(b)[Intentionally Omitted].

(c)Set forth on Schedule 5.8(c), as such Schedule may be amended upon no less
than 30 days prior written notice to Agent, is a complete and accurate list of
Borrower’s direct and indirect Subsidiaries, showing:  (i) the jurisdiction of
their organization, (ii) the number of shares of each class of common and
preferred Stock authorized for each of such Subsidiaries, and (iii) the number
and the percentage of the outstanding shares of each such class owned directly
or indirectly by Borrower.  All of the outstanding capital Stock of each such
Subsidiary has been validly issued and is fully paid and in the case of a
corporation, non-assessable.

(d)Except as set forth on Schedule 5.8(d), as such Schedule may be amended upon
no less than 30 days prior written notice to Agent there are no subscriptions,
options, warrants, or calls relating to any shares of Borrower’s Subsidiaries’
capital Stock, including any right of conversion or exchange under any
outstanding security or other instrument.  Neither Borrower nor any of its
Subsidiaries is subject to any obligation (contingent or otherwise) to
repurchase or otherwise acquire or retire any shares of Borrower’s Subsidiaries’
capital Stock or any security convertible into or exchangeable for any such
capital Stock.

5.9Due Authorization; No Conflict.

(a)The execution, delivery, and performance by Borrower of this Agreement and
the Loan Documents to which it is a party have been duly authorized by all
necessary action on the part of Borrower.

(b)The execution, delivery, and performance by Borrower of this Agreement and
the other Loan Documents to which it is a party do not and will not (i) violate
any provision of federal, state, or local law or regulation applicable to
Borrower, the Governing Documents of Borrower, or any order, judgment, or decree
of any court or other Governmental Authority binding on Borrower, (ii) conflict
with, result in a breach of, or constitute (with due notice or lapse of time or
both) a default under any contractual obligation of Borrower, (iii) result in or
require the creation or imposition of any Lien of any nature whatsoever upon any
properties or assets of Borrower, other than Permitted Liens, or (iv) require
any approval of Borrower’s

- 65 -



--------------------------------------------------------------------------------

interestholders or any approval or consent of any Person under any contractual
obligation of Borrower, other than consents or approvals that have been obtained
and that are still in force and effect except in the case of clauses (ii) or
(iv) where the failure to do so could not reasonably be expected to result in a
Material Adverse Change.

(c)Other than the filing of financing statements and the recordation of the
Mortgages, the execution, delivery, and performance by Borrower of this
Agreement and the other Loan Documents to which Borrower is a party do not and
will not require any registration with, consent, or approval of, or notice to,
or other action with or by, any Governmental Authority or any other Person,
other than consents or approvals that have been obtained and that are still in
force and effect.

(d)This Agreement and the other Loan Documents to which Borrower is a party, and
all other documents contemplated hereby and thereby, when executed and delivered
by Borrower will be the legally valid and binding obligations of Borrower,
enforceable against Borrower in accordance with their respective terms, except
as enforcement may be limited by equitable principles or by bankruptcy,
insolvency, reorganization, moratorium, or similar laws relating to or limiting
creditors’ rights generally.

(e)The Agent’s Liens are validly created, perfected, and first priority Liens,
subject only to Permitted Liens (with respect to copyrights, trademarks, and
patents, if and to the extent that perfection can be achieved by UCC filings or
filings with the U.S. Patent and Trademark Office or U.S. Copyright Office, as
applicable).

5.10Litigation

.  Other than those matters described on Schedule 5.10 and other than matters
arising after the Restatement Effective Date that reasonably could not be
expected to result in a Material Adverse Change, there are no actions, suits, or
proceedings pending or, to the best knowledge of Borrower, threatened against
Borrower or any of its Subsidiaries.

5.11No Material Adverse Change

.  All financial statements relating to Borrower and its Subsidiaries that have
been delivered by Borrower to Agent have been prepared in accordance with GAAP
(except, in the case of unaudited financial statements, for the lack of
footnotes and being subject to year-end audit adjustments and reclassifications)
and present fairly in all material respects, Borrower’s and its Subsidiaries’
financial condition as of the date thereof and results of operations for the
period then ended.  There has not been a Material Adverse Change with respect to
Borrower and its Subsidiaries since the date of the latest financial statements
submitted to Agent on or before the Restatement Effective Date.

5.12Fraudulent Transfer.

(a)The Loan Parties on a consolidated basis are Solvent.

(b)No transfer of property is being made by Borrower or its Subsidiaries and no
obligation is being incurred by Borrower or its Subsidiaries in connection with
the transactions contemplated by this Agreement or the other Loan Documents with
the intent to hinder, delay, or defraud either present or future creditors of
Borrower or its Subsidiaries.

- 66 -



--------------------------------------------------------------------------------

5.13Employee Benefits

.  None of Borrower, any of its Subsidiaries, or any of their ERISA Affiliates
maintains or contributes to any Benefit Plan.

5.14Environmental Condition

.  Except as set forth on Schedule 5.14, (a) to Borrower’s knowledge, none of
Borrower’s or its Subsidiaries’ properties or assets has ever been used by
Borrower, its Subsidiaries, or by previous owners or operators in the disposal
of, or to produce, store, handle, treat, release, or transport, any Hazardous
Materials, where such use, production, storage, handling, treatment, release or
transport was in violation, in any material respect, of any applicable
Environmental Law, (b) to Borrower’s knowledge, none of Borrower’s or its
Subsidiaries’ properties or assets has ever been designated or identified in any
manner pursuant to any environmental protection statute as a Hazardous Materials
disposal site, (c) neither Borrower nor any of its Subsidiaries has received
notice that a Lien arising under any Environmental Law has attached to any
revenues or to any Real Property owned or operated by Borrower or its
Subsidiaries, and (d) neither Borrower nor its Subsidiaries has received a
summons, citation, notice, or directive from the United States Environmental
Protection Agency or any other federal or state governmental agency concerning
any action or omission by Borrower or its Subsidiaries resulting in the
releasing or disposing of Hazardous Materials into the environment that
individually or in the aggregate could reasonably be expected to result in a
Material Adverse Change.

5.15Brokerage Fees

.  Neither Borrower nor any of its Subsidiaries has utilized the services of any
broker or finder in connection with Borrower’s obtaining financing from the
Lender Group under this Agreement and no brokerage commission or finders fee is
payable by Borrower or its Subsidiaries in connection herewith.

5.16Intellectual Property

.  Borrower and its Subsidiaries own, hold licenses in or otherwise have a right
to use all trademarks, trade names, copyrights, patents, patent rights, and
licenses that are necessary to the conduct of its business as currently
conducted, and attached hereto as Schedule 5.16 (as updated from time to time)
is a true, correct, and complete listing of all material patents, patent
applications, registered trademarks, trademark applications, copyright
registrations and copyright applications as to which Borrower or one of its
Subsidiaries is the owner or is an exclusive licensee.

5.17Leases

.  Borrower and its Subsidiaries enjoy peaceful and undisturbed possession under
all leases material to their business and to which they are parties or under
which they are operating, and all of such leases are valid and subsisting and no
material default by Borrower or its Subsidiaries exists under any of them.

5.18Deposit Accounts and Securities Accounts

.  Set forth on Schedule 5.18 (as updated from time to time) is a listing of all
of Borrower’s and its Subsidiaries’ Deposit Accounts and Securities Accounts,
including, with respect to each bank or securities intermediary (a) the name and
address of such Person, and (b) the account numbers of the Deposit Accounts or
Securities Accounts maintained with such Person.

5.19Complete Disclosure

.  All factual information (taken as a whole) furnished by or on behalf of
Borrower or its Subsidiaries in writing to Agent or any Lender (including all
information contained in the Schedules hereto or in the other Loan Documents)
for purposes of

- 67 -



--------------------------------------------------------------------------------

or in connection with this Agreement, the other Loan Documents, or any
transaction contemplated herein or therein is, and all other such factual
information (taken as a whole) hereafter furnished by or on behalf of Borrower
or its Subsidiaries in writing to Agent or any Lender will be, true and
accurate, in all material respects, on the date as of which such information is
dated or certified and not incomplete by omitting to state any fact necessary to
make such information (taken as a whole) not misleading in any material respect
at such time in light of the circumstances under which such information was
provided.  On the Restatement Effective Date, the Restatement Effective Date
Projections represent, and as of the date on which any other Projections are
delivered to Agent, such additional Projections represent Borrower’s good faith
estimate of its and its Subsidiaries’ future performance for the periods covered
thereby (it being understood that actual results may vary from such forecasts
and that such variances may be material).

5.20Indebtedness

.  Set forth on Schedule 5.20 is a true and complete list of all Indebtedness of
Borrower and its Subsidiaries outstanding immediately prior to the Restatement
Effective Date that is to remain outstanding after the Restatement Effective
Date and such Schedule accurately reflects the aggregate principal amount of
such Indebtedness and describes the principal terms thereof.

5.21Margin Stock

.  No Loan Party nor any of its Subsidiaries is engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying any Margin Stock.  No part of the proceeds of the
loans made to Borrower will be used to purchase or carry any Margin Stock or to
extend credit to others for the purpose of purchasing or carrying any Margin
Stock or for any purpose that violates the provisions of Regulation T, U or X of
the Board of Governors.

5.22Governmental Regulation

.  No Loan Party nor any of its Subsidiaries is subject to regulation under the
Federal Power Act or the Investment Company Act of 1940 or under any other
federal or state statute or regulation which may limit its ability to incur
Indebtedness or which may otherwise render all or any portion of the Obligations
unenforceable.  No Loan Party nor any of its Subsidiaries is a “registered
investment company” or a company “controlled” by a “registered investment
company” or a “principal underwriter” of a “registered investment company” as
such terms are defined in the Investment Company Act of 1940.

5.23OFAC

.  No Loan Party nor any of its Subsidiaries is in violation of any of the
country or list based economic and trade sanctions administered and enforced by
OFAC.  No Loan Party nor any of its Subsidiaries (a) is a Sanctioned Person or a
Sanctioned Entity, (b) has its assets located in Sanctioned Entities, or (c)
derives revenues from investments in, or transactions with Sanctioned Persons or
Sanctioned Entities.  No proceeds of any loan made hereunder will be used to
fund any operations in, finance any investments or activities in, or make any
payments to, a Sanctioned Person or a Sanctioned Entity.

5.24Patriot Act

.  To the extent applicable, each Loan Party is in compliance, in all material
respects, with the (a) Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (b) Uniting and Strengthening America by
Providing Appropriate Tools Required to

- 68 -



--------------------------------------------------------------------------------

Intercept and Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot
Act”).  No part of the proceeds of the loans made hereunder will be used by any
Loan Party or any of their Affiliates, directly or indirectly, for any payments
to any governmental official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

6.AFFIRMATIVE COVENANTS.

Borrower covenants and agrees that, until termination of all of the Commitments
and payment in full of the Obligations, Borrower shall and shall cause each of
its Subsidiaries to do all of the following:

6.1Accounting System

.  Maintain a system of accounting that enables Borrower to produce financial
statements in accordance with GAAP and maintain records pertaining to the
Collateral that contain information as from time to time reasonably may be
requested by Agent.  Borrower also shall keep a reporting system that shows all
additions, sales, claims, returns, and allowances with respect to its and its
Subsidiaries’ sales.

6.2Collateral Reporting

.  Provide Agent (and if so requested by Agent, with copies for each Lender)
with the following documents upon reasonable request by the Agent, in form
reasonably satisfactory to Agent:

(a)a detailed list of Borrower’s and its Subsidiaries’ customers, including
number of Installed Store locations, and

(b)such other reports as to the Collateral or the financial condition of
Borrower and its Subsidiaries, as Agent may request.

 

6.3Financial Statements, Reports, Certificates

.  Deliver to Agent, with copies to each Lender:

(a)within 45 days after the end of each of the first three quarters during each
of Borrower’s fiscal years,

(i)an unaudited consolidated balance sheet, income statement, and statement of
cash flow covering Borrower’s and its Subsidiaries’ operations during such
period and for the three month period then ended, and

(ii)a Compliance Certificate,

(b)within 120 days after the end of each of Borrower’s fiscal years,

(i)consolidated financial statements of Borrower and its Subsidiaries for each
such fiscal year, audited by independent certified public accountants reasonably
acceptable to Agent and certified, without any qualifications (including any (A)
“going concern” or like qualification or exception (except to the extent that
such qualification or exception is due

- 69 -



--------------------------------------------------------------------------------

solely to the fact that the Revolver Maturity Date at the time of such audit is
scheduled to occur within twelve months of the end of such fiscal year), (B)
qualification or exception as to the scope of such audit, or (C) qualification
which relates to the treatment or classification of any item and which, as a
condition to the removal of such qualification, would require an adjustment to
such item, the effect of which would be to cause any noncompliance with the
provisions of Section 7.18), by such accountants to have been prepared in
accordance with GAAP (such audited financial statements to include a balance
sheet, income statement, and statement of cash flow and, if prepared, such
accountants’ letter to management), and

(ii)a Compliance Certificate,

(c)within 90 days after the start of each of Borrower’s fiscal years, copies of
Borrower’s Projections, in form (including as to scope) satisfactory to Agent,
in its Permitted Discretion, for the forthcoming fiscal year, month by month,
certified by the chief financial officer of Borrower as being such officer’s
good faith estimate of the financial performance of Borrower during the period
covered thereby,

(d)if and when filed by Borrower,

(i)Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K current
reports, and

(ii)any other filings made by Borrower with the SEC,

(e)promptly, but in any event within 5 days after a senior officer of Borrower
has knowledge of any event or condition that constitutes a Default or an Event
of Default, notice thereof and a statement of the curative action that Borrower
proposes to take with respect thereto (if any),

(f)promptly after the commencement thereof, but in any event within 5 days after
the service of process with respect thereto on Borrower or any of its
Subsidiaries, notice of all actions, suits, or proceedings brought by or against
Borrower or any of its Subsidiaries before any Governmental Authority which
reasonably could be expected to result in a Material Adverse Change, and

(g)upon the request of Agent, any other information reasonably requested
relating to the financial condition of Borrower or its Subsidiaries.

In addition, Borrower agrees that no Subsidiary of Borrower will have a fiscal
year different from that of Borrower.  Borrower also agrees to cooperate with
Agent to allow Agent to consult with its independent certified public
accountants if Agent reasonably requests the right to do so and that, in such
connection, its independent certified public accountants are authorized to
communicate with Agent and to release to Agent whatever financial information
concerning Borrower or its Subsidiaries that Agent reasonably may request.

6.4Guarantor Reports

.  Cause each Guarantor to deliver its annual financial statements at the time
when Borrower provides its audited financial statements to Agent, but

- 70 -



--------------------------------------------------------------------------------

only to the extent such Guarantor’s financial statements are not consolidated
with Borrower’s financial statements.

6.5[Intentionally Omitted].

6.6Maintenance of Properties

.  Maintain and preserve all of its properties which are necessary or material
to the proper conduct to its business in good working order and condition,
ordinary wear and tear excepted, and comply at all times with the provisions of
all material leases to which it is a party as lessee, so as to prevent any loss
or forfeiture thereof or thereunder, except for any failure to comply with the
foregoing with respect to properties with a market value less than or equal to
$250,000.

6.7Taxes

.  Cause all assessments and taxes, whether real, personal, or otherwise, due or
payable by, or imposed, levied, or assessed against Borrower, its Subsidiaries,
or any of their respective assets to be paid in full, before delinquency or
before the expiration of any extension period, except to the extent that the
validity of such assessment or tax shall be the subject of a Permitted
Protest.  Borrower will and will cause its Subsidiaries to make timely payment
or deposit of all tax payments and withholding taxes required of it and them by
applicable laws, including those laws concerning F.I.C.A., F.U.T.A., state
disability, and local, state, and federal income taxes, and will, upon request,
furnish Agent with proof satisfactory to Agent indicating that Borrower and its
Subsidiaries have made such payments or deposits.

6.8Insurance.

(a)At Borrower’s expense, maintain insurance respecting its and its
Subsidiaries’ assets wherever located, covering loss or damage by fire, theft,
explosion, and all other hazards and risks as ordinarily are insured against by
other Persons engaged in the same or similar businesses.  Borrower also shall
maintain business interruption, public liability, and product liability
insurance, as well as insurance against larceny, embezzlement, and criminal
misappropriation.  All such policies of insurance shall be in such amounts and
with such insurance companies as are reasonably satisfactory to Agent (it being
understood and agreed that the insurance company that provides such insurance on
the Restatement Effective Date, and the amounts of the insurance maintained on
the Restatement Effective Date shall be deemed to be satisfactory to
Agent).  Borrower shall deliver copies of all such policies to Agent with an
endorsement naming Agent as the sole loss payee (under a satisfactory lender’s
loss payable endorsement) or additional insured, as appropriate (except with
respect to business interruption).  Each policy of insurance or endorsement
shall contain a clause requiring the insurer to give not less than 30 days prior
written notice to Agent in the event of cancellation of the policy for any
reason whatsoever.

(b)Borrower shall give Agent prompt notice of any loss in excess of $250,000
covered by such insurance.  Agent shall have the exclusive right to adjust any
losses claimed under any such insurance policies after the occurrence and during
the continuation of an Event of Default, without any liability to Borrower
whatsoever in respect of such adjustments.  Any monies received as payment for
any loss under any insurance policy mentioned above (other than liability
insurance policies) or as payment of any award or compensation for condemnation
or taking by eminent domain shall be applied as set forth in, subject to Section
2.4(c).

- 71 -



--------------------------------------------------------------------------------

(c)Borrower will not and will not suffer or permit its Subsidiaries to take out
separate insurance concurrent in form or contributing in the event of loss with
that required to be maintained under this Section 6.8, unless Agent is included
thereon as an additional insured or loss payee under a lender’s loss payable
endorsement.  Borrower promptly shall notify Agent whenever such separate
insurance is taken out, specifying the insurer thereunder and full particulars
as to the policies evidencing the same, and copies of such policies promptly
shall be provided to Agent.

6.9Location of Inventory and Equipment

.  Keep Borrower’s and its Subsidiaries’ Inventory and Equipment (other than (w)
Equipment out for repair, (x) Equipment in transit between such locations, (y)
Chillers located at, or in transit to, one or more of the Installed Stores and
(z) other Equipment with an after market value not in excess of $500,000) only
at the locations identified on Schedule 5.5 and their chief executive offices
only at the locations identified on Schedule 5.7(b); provided, however, that
Borrower may amend Schedule 5.5 and Schedule 5.7(b) so long as such amendment
occurs by written notice to Agent not less than 30 after the date on which such
Inventory or Equipment is moved to such new location or such chief executive
office is relocated, so long as such new location is within the continental
United States, and so long as, at the time of such written notification,
Borrower uses commercially reasonable efforts to provide to Agent a Collateral
Access Agreement with respect thereto (other than with respect to such locations
that are subject to a Mortgage) (for the avoidance of doubt, a Collateral Access
Agreement will not be required with respect to any locations described in
clauses (w) through (z) in the parenthetical above) .

6.10Compliance with Laws

.  Comply with the requirements of all applicable laws, rules, regulations, and
orders of any Governmental Authority, other than laws, rules, regulations, and
orders the non-compliance with which, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Change.

6.11Leases

.  Pay when due all rents and other amounts, in each case to the extent that
such amounts that are not paid when due exceed $250,000 in the aggregate at any
one time, payable under any material leases to which Borrower or any of its
Subsidiaries is a party or by which Borrower’s or any such Subsidiaries’
properties and assets are bound, unless such payments are the subject of a
Permitted Protest.

6.12Existence

.  At all times preserve and keep in full force and effect Borrower’s and its
Subsidiaries’ existence and good standing and any rights and franchises material
to their businesses; provided, however, that neither Borrower or any of its
Subsidiaries shall be required to preserve any such right or franchise if such
Person’s board of directors (or similar governing body) shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
such Person, and that the loss thereof is not disadvantageous in any material
respect to such Person or to the Lenders; provided further that this Section
6.12 shall not prohibit or otherwise limit the Canadian Subsidiary Dissolution.

6.13Environmental

.  (a) Keep any property either owned or operated by Borrower or its
Subsidiaries free of any Environmental Liens which could, individually or in the
aggregate, reasonably be expected to secure a liability to Borrower or any of
its Subsidiaries in excess of $500,000, or post bonds or other financial
assurances sufficient to satisfy the obligations or

- 72 -



--------------------------------------------------------------------------------

liability evidenced by such Environmental Liens, (b) comply with Environmental
Laws where any such failure to comply could, individually or in the aggregate,
reasonably be expected to result in a liability to Borrower or any of its
Subsidiaries in excess of $500,000 and provide to Agent documentation of such
compliance which Agent reasonably requests, (c) promptly notify Agent of any
release of a Hazardous Material in any reportable quantity from or onto property
owned or operated by Borrower or its Subsidiaries which could, individually or
in the aggregate, reasonably be expected to result in a liability to Borrower or
any of its Subsidiaries in excess of $500,000 and take any Remedial Actions
required to abate said release or otherwise to come into compliance with
applicable Environmental Law, and (d) promptly, but in any event within 5 days
of its receipt thereof, provide Agent with written notice of any of the
following:  (i) notice that an Environmental Lien which could, individually or
in the aggregate, reasonably be expected to secure a liability to Borrower or
any of its Subsidiaries in excess of $500,000 has been filed against any of the
real or personal property of Borrower or its Subsidiaries, (ii) commencement of
any Environmental Action or notice that an Environmental Action will be filed
against Borrower or its Subsidiaries, and (iii) notice of a violation, citation,
or other administrative order which reasonably could be expected to result in a
Material Adverse Change.

6.14Disclosure Updates

.  Promptly and in no event later than 5 Business Days after obtaining knowledge
thereof, notify Agent if any written information, exhibit, or report furnished
to Agent contained, at the time it was furnished, any untrue statement of a
material fact or omitted to state any material fact necessary to make the
statements contained therein not misleading in light of the circumstances in
which made.  The foregoing to the contrary notwithstanding, any notification
pursuant to the foregoing provision will not cure or remedy the effect of the
prior untrue statement of a material fact or omission of any material fact nor
shall any such notification have the effect of amending or, modifying this
Agreement or any of the Schedules hereto.

6.15Formation of Subsidiaries

.  At the time that Borrower or any Guarantor forms any direct or indirect
Subsidiary or acquires any direct or indirect Subsidiary after the Restatement
Effective Date, Borrower or such Guarantor shall (a) cause such new Subsidiary
to provide to Agent a Guaranty, Guarantor Security Agreement, and Intercompany
Subordination Agreement (or joinder thereto), together with such other security
documents (including Mortgages with respect to any Real Property of such new
Subsidiary), as well as appropriate financing statements (and with respect to
all property subject to a Mortgage, fixture filings), all in form and substance
satisfactory to Agent (including being sufficient to grant Agent a first
priority Lien (subject to Permitted Liens) in and to the assets of such newly
formed or acquired Subsidiary other than any Excluded Property); provided that
the Guaranty, Guarantor Security Agreement, and such other security documents
shall not be required to be provided to Agent with respect to any Subsidiary of
Borrower that is a CFC if providing such documents would result in material
adverse tax consequences, (b) within 10 days of such formation or acquisition
(or such later date as permitted by Agent in its sole discretion) provide to
Agent a pledge agreement and appropriate certificates and powers or financing
statements, hypothecating all of the direct or beneficial ownership interest in
such new Subsidiary, in form and substance satisfactory to Agent; provided that
only 65% of the total outstanding voting Stock of any first tier Subsidiary of
Borrower that is a CFC (and none of any Subsidiary of such CFC) shall be
required to be pledged if pledging a greater amount would result in adverse tax
consequences (which pledge, if reasonably requested by Agent, shall be governed
by the laws of the jurisdiction of such

- 73 -



--------------------------------------------------------------------------------

Subsidiary), and (c) within 10 days of such formation or acquisition (or such
later date as permitted by Agent) provide to Agent all other documentation,
including one or more opinions of counsel satisfactory to Agent, which in its
opinion is appropriate with respect to the execution and delivery of the
applicable documentation referred to above (including policies of title
insurance or other documentation with respect to all property subject to a
Mortgage).  Any document, agreement, or instrument executed or issued pursuant
to this Section 6.15 shall be a Loan Document.

6.16Canadian Subsidiary

.  Within 30 days (or such longer period as reasonably agreed to by Agent) after
the written request therefor by Agent, Borrower shall deliver an additional
stock pledge agreement (in addition to the Stock Pledge Agreement) which is
governed by Ontario law and which is otherwise in form and substance reasonably
satisfactory to Agent, pursuant to which Borrower shall pledge all outstanding
voting Stock of the Canadian Subsidiary (and none of any Subsidiary of such
Canadian Subsidiary); provided that only 65% of the total outstanding voting
Stock of the Canadian Subsidiary (and none of any Subsidiary of such Canadian
Subsidiary) shall be required to be pledged if pledging a greater amount would
result in adverse tax consequences.

7.NEGATIVE COVENANTS.

Borrower covenants and agrees that, until termination of all of the Commitments
and payment in full of the Obligations, Borrower will not and will not permit
any of its Subsidiaries to do any of the following:

7.1Indebtedness

.  Create, incur, assume, suffer to exist, guarantee, or otherwise become or
remain, directly or indirectly, liable with respect to any Indebtedness, except:

(a)Indebtedness evidenced by this Agreement and the other Loan Documents,

(b)Indebtedness set forth on Schedule 5.20,

(c)Permitted Purchase Money Indebtedness,

(d)refinancings, renewals, or extensions of Indebtedness permitted under clauses
(b) and (c) above (and continuance or renewal of any Permitted Liens associated
therewith) so long as:  (i) the terms and conditions of such refinancings,
renewals, or extensions do not, in Agent’s reasonable judgment, materially
impair the prospects of repayment of the Obligations by Borrower or materially
impair Borrower’s creditworthiness, (ii) such refinancings, renewals, or
extensions do not result in an increase in the principal amount of, or interest
rate with respect to, the Indebtedness so refinanced, renewed, or extended,
(iii) such refinancings, renewals, or extensions do not result in a shortening
of the average weighted maturity of the Indebtedness so refinanced, renewed, or
extended, nor are they on terms or conditions that, taken as a whole, are
materially more burdensome or restrictive to Borrower, (iv) if the Indebtedness
that is refinanced, renewed, or extended was subordinated in right of payment to
the Obligations, then the terms and conditions of the refinancing, renewal, or
extension Indebtedness must include subordination terms and conditions that are
at least as favorable to the Lenders as those that were applicable to the
refinanced, renewed, or extended Indebtedness, and (v) the Indebtedness that is
refinanced, renewed, or extended is not recourse to any Person that is

- 74 -



--------------------------------------------------------------------------------

liable on account of the Obligations other than those Persons which were
obligated with respect to the Indebtedness that was refinanced, renewed, or
extended,

(e)endorsement of instruments or other payment items for deposit,

(f)Indebtedness composing Permitted Investments,

(g)Subordinated Debt in an aggregate amount not to exceed $5,000,000 at any time
outstanding,

(h)Hedge Obligations, and

(i)other unsecured Indebtedness in an aggregate amount not to exceed $2,500,000
at any time outstanding.

7.2Liens

.  Create, incur, assume, or suffer to exist, directly or indirectly, any Lien
on or with respect to any of its assets, of any kind, whether now owned or
hereafter acquired, or any income or profits therefrom, except for Permitted
Liens (including Liens that are replacements of Permitted Liens to the extent
that the original Indebtedness is refinanced, renewed, or extended under Section
7.1(d) and so long as the replacement Liens only encumber those assets that
secured the refinanced, renewed, or extended Indebtedness).

7.3Restrictions on Fundamental Changes.

(a)Enter into any merger, consolidation, reorganization, or recapitalization, or
reclassify its Stock other than (i) to consummate a Permitted Acquisition and
(ii) mergers between Borrower and any of its Subsidiaries, provided that
Borrower is the surviving entity of such merger and remains an entity organized
under the laws of a state within the United States.

(b)Liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution); provided that this Section 7.3(b) shall not prohibit or otherwise
limit the Canadian Subsidiary Dissolution.

(c)Convey, sell, lease, license, assign, transfer, or otherwise dispose of, in
one transaction or a series of transactions, all or any substantial part of its
assets.

7.4Disposal of Assets

.  Other than Permitted Dispositions, convey, sell, lease, license, assign,
transfer, or otherwise dispose of any of Borrower’s or its Subsidiaries assets;
provided that this Section 7.4 shall not prohibit or otherwise limit the
Canadian Subsidiary Dissolution.

7.5Change Name

.  Change Borrower’s or any of its Subsidiaries’ names, organizational
identification number, state of organization or organizational identity;
provided, however, that Borrower or any of its Subsidiaries may change their
names upon at least 30 days prior written notice to Agent of such change and so
long as, at the time of such written notification, Borrower or its Subsidiary
provides any financing statements necessary to perfect and continue perfected
the Agent’s Liens.

- 75 -



--------------------------------------------------------------------------------

7.6Nature of Business

.  Make any change in the principal nature of its or their business.

7.7Prepayments and Amendments

.  Except in connection with a refinancing permitted by Section 7.1(e),

(a)optionally prepay, redeem, defease, purchase, or otherwise acquire any
Subordinated Debt of Borrower or its Subsidiaries, other than the Obligations in
accordance with this Agreement, or

(b)directly or indirectly, amend, modify, alter, increase, or change any of the
terms or conditions of any agreement, instrument, document, indenture, or other
writing evidencing or concerning Indebtedness permitted under Section 7.1(b) to
the extent that such amendment, modification, or change could, individually or
in the aggregate, reasonably be expected to be materially adverse to the
interests of the Lender Group.

7.8Change of Control

.  Cause, permit, or suffer, directly or indirectly, any Change of Control.

7.9Consignments

.  Consign any of its or their Inventory or sell any of its or their Inventory
on bill and hold, sale or return, sale on approval, or other conditional terms
of sale.

7.10Distributions

.  Make any distribution or declare or pay any dividends (in cash or other
property, other than common Stock) on, or purchase, acquire, redeem, or retire
any of Borrower’s Stock, of any class, whether now or hereafter outstanding
(each, a “Distribution”), other than (a) so long as no Default or Event of
Default has occurred and is continuing or would result therefrom, Borrower may
make Distributions to present or former employees, officers, or directors of
Borrower (or any spouses, ex-spouses, or estates of any of the foregoing) on
account of redemptions of Stock of Borrower held by such Persons, provided that
the aggregate amount of such redemptions made by Borrower during any fiscal year
does not exceed $500,000, (b) dividends and distributions declared and paid on
the Stock of any Subsidiary of Borrower ratably to the holders of such Stock,
(c) cashless repurchases of Stock of the Borrower deemed to occur upon exercise
of stock options or warrants if such Stock represent a portion of the exercise
price of such options or warrants, (d) Distributions within 60 days after the
date of declaration thereof if at such date of declaration such Distribution
would have been permitted under this Section 7.10 so long as no Default or Event
of Default shall have occurred and be continuing or would result therefrom, and
(e) other Distributions if after giving pro forma effect thereto, the Borrower
is in compliance with the Leverage Ratio required by Section 7.18(a) and so long
as no Default or Event of Default shall have occurred and be continuing or would
result therefrom.

7.11Accounting Methods

.  Modify or change its fiscal year or its method of accounting (other than as
may be required to conform to GAAP) or enter into, modify, or terminate any
agreement currently existing, or at any time hereafter entered into with any
third party accounting firm or service bureau for the preparation or storage of
Borrower’s or its Subsidiaries’ accounting records without said accounting firm
or service bureau agreeing to provide Agent information regarding Borrower’s and
its Subsidiaries’ financial condition.

- 76 -



--------------------------------------------------------------------------------

7.12Investments

.  Except for Permitted Investments, directly or indirectly, make or acquire any
Investment or incur any liabilities (including contingent obligations) for or in
connection with any Investment; provided, however, that Borrower and its
Subsidiaries shall not have Permitted Investments (other than in the Cash
Management Accounts) in Deposit Accounts or Securities Accounts in an aggregate
amount in excess of $25,000 at any one time unless Borrower or its Subsidiary,
as applicable, and the applicable securities intermediary or bank have entered
into Control Agreements governing such Permitted Investments in order to perfect
(and further establish) the Agent’s Liens in such Permitted
Investments.  Subject to the foregoing proviso, Borrower shall not and shall not
permit its Subsidiaries to establish or maintain any Deposit Account or
Securities Account unless Agent shall have received a Control Agreement in
respect of such Deposit Account or Securities Account.

7.13Transactions with Affiliates

.  Directly or indirectly enter into or permit to exist any transaction with any
Affiliate of Borrower except for transactions that (i) are in the ordinary
course of Borrower’s business, (ii) are upon fair and reasonable terms, and
(iii) are no less favorable to Borrower or its Subsidiaries, as applicable, than
would be obtained in an arm’s length transaction with a non-Affiliate.

7.14Suspension

.  Suspend or go out of a substantial portion of its or their business.  

7.15[Intentionally Omitted.]

7.16Use of Proceeds

.  Use the proceeds of the Advances for any purpose other than (i) on the
Restatement Effective Date, to repay the Indebtedness evidenced by the Existing
Loan Agreement and to pay transactional fees, costs, and expenses incurred in
connection with this Agreement, the other Loan Documents, and the transactions
contemplated hereby and thereby, and (ii) thereafter, to purchase Eligible
Equipment, finance Capital Expenditures, finance general corporate expenses and
to use in any other manner consistent with the terms and conditions hereof, for
its lawful and permitted purposes; provided, that in no event shall any proceeds
of the Advances be used to refinance or repay any Subordinated Debt, any
Indebtedness owed to any Permitted Holder or to any Affiliate of the Borrower or
any Permitted Preferred Stock.

7.17[Intentionally Omitted.]

7.18Financial Covenants.

  Fail to maintain or achieve:

(i)Leverage Ratio.  A Leverage Ratio, measured on a quarter-end basis, for the
12 month period ending September 30, 2017, and for each 12 month period ending
on the last day of any fiscal quarter thereafter, that is less than or equal to
3.00:1.00.

(ii)Fixed Charge Coverage Ratio.  A Fixed Charge Coverage Ratio, measured on a
quarter-end basis, for the 12 month period ending September 30, 2017, and for
each 12 month period ending on the last day of any fiscal quarter thereafter, of
at least 1.25:1.00.

8.EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

- 77 -



--------------------------------------------------------------------------------

8.1If Borrower fails to pay when due and payable, or when declared due and
payable, (a) all or any portion of the Obligations consisting of the
reimbursement of Lender Group Expenses (other than any portion thereof
constituting principal, any amount payable to Issuing Lender in reimbursement of
any drawing under a Letter of Credit, fees or interest) constituting Obligations
(including any portion thereof that accrues after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), and such failure continues
for a period of 10 days, (b) all or any portion of the Obligations consisting of
principal or any amount payable to Issuing Lender in reimbursement of any
drawing under a Letter of Credit, or (c) any interest or other amounts that do
not constitute Lender Group Expenses (including any portion thereof that accrues
after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), principal or any amount payable to Issuing Lender in reimbursement
of any drawing under a Letter of Credit and such failure continues for a period
of five days;

8.2If Borrower or any of its Subsidiaries:

(a)fails to perform or observe any covenant or other agreement contained in any
of (i) Sections 6.2, 6.3, 6.8, 6.12, 6.15, or 6.16 of this Agreement, or (ii)
Sections 7.1 through 7.18 of this Agreement; or

(b)fails to perform or observe any covenant or other agreement contained in this
Agreement, or in any of the other Loan Documents, in each case, other than any
such covenant or agreement that is the subject of another provision of this
Section 8 (in which event such other provision of this Section 8 shall govern),
and such failure continues for a period of 30 days after the earlier of (i) the
date on which such failure shall first become known to any officer of Borrower
or (ii) the date on which written notice thereof is given to Borrower by Agent;

8.3If any material portion of Borrower’s or any of its Subsidiaries’ assets is
attached, seized, subjected to a writ or distress warrant or levied upon;

8.4If an Insolvency Proceeding is commenced by Borrower or any of its
Subsidiaries;

8.5If an Insolvency Proceeding is commenced against Borrower, or any of its
Subsidiaries, and any of the following events occur:  (a) Borrower or such
Subsidiary consents to the institution of such Insolvency Proceeding against it,
(b) the petition commencing the Insolvency Proceeding is not timely
controverted, (c) the petition commencing the Insolvency Proceeding is not
dismissed within 45 calendar days of the date of the filing thereof, (d) an
interim trustee is appointed to take possession of all or any substantial
portion of the properties or assets of, or to operate all or any substantial
portion of the business of, Borrower or any of its Subsidiaries, or (e) an order
for relief shall have been entered therein;

8.6If Borrower or any of its Subsidiaries is enjoined, restrained, or in any way
prevented by court order from continuing to conduct all or any material part of
its business affairs;

- 78 -



--------------------------------------------------------------------------------

8.7If a notice of Lien, levy, or assessment is filed of record involving an
amount of the Applicable Cross-Default Amount or more with respect to any of
Borrower’s or any of its Subsidiaries’ assets by the United States, or any
department, agency, or instrumentality thereof, or by any state, county,
municipal, or governmental agency, or if any taxes or debts owing at any time
hereafter to any one or more of such entities becomes a Lien, whether choate or
otherwise, upon any of Borrower’s or any of its Subsidiaries’ assets and the
same is not paid before such payment is delinquent;

8.8If a judgment or other claim becomes a Lien or encumbrance involving an
amount of the Applicable Cross-Default Amount or more upon any material portion
of Borrower’s or any of its Subsidiaries’ assets;

8.9If there is a default in any material agreement of Indebtedness or any
Material Contract to which Borrower or any of its Subsidiaries is a party
involving an amount of the Applicable Cross-Default Amount or more and such
default (a) occurs at the final maturity of the obligations thereunder, or (b)
results in a right by the other party thereto, irrespective of whether
exercised, to accelerate the maturity of Borrower’s or its Subsidiaries’
obligations thereunder or to terminate such agreement;

8.10If Borrower or any of its Subsidiaries makes any payment on account of
Indebtedness that has been contractually subordinated in right of payment to the
payment of the Obligations (other than reimbursement of a de minimis amount of
expenses), except to the extent such payment is permitted by the terms of the
subordination provisions applicable to such Indebtedness;

8.11If any warranty, representation, certificate, statement, or Record made
herein or in any other Loan Document or delivered in writing to Agent or any
Lender in connection with this Agreement or any other Loan Document proves to be
untrue in any material respect (except that such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof) as of the date of issuance or
making or deemed making thereof;

8.12If the obligation of any Guarantor under any Guaranty is limited or
terminated by operation of law or by any such Guarantor thereunder;

8.13If this Agreement or any other Loan Document that purports to create a Lien,
shall, for any reason, fail or cease to create a valid and perfected and, except
to the extent permitted by the terms hereof or thereof, first priority Lien on
or security interest in the Collateral covered hereby or thereby (with respect
to intellectual property, limited to perfection in the United States), except as
a result of a disposition of the applicable Collateral in a transaction
permitted under this Agreement; or

8.14Any provision of any Loan Document shall at any time for any reason be
declared to be null and void, or the validity or enforceability thereof shall be
contested by Borrower or its Subsidiaries, or a proceeding shall be commenced by
Borrower or its Subsidiaries, or by any Governmental Authority having
jurisdiction over Borrower or its Subsidiaries seeking to establish the
invalidity or unenforceability thereof, or Borrower or its Subsidiaries, shall
deny

- 79 -



--------------------------------------------------------------------------------

that Borrower or its Subsidiaries has any liability or obligation purported to
be created under any Loan Document.

9.THE LENDER GROUP’S RIGHTS AND REMEDIES.

9.1Rights and Remedies

.  Upon the occurrence, and during the continuation, of an Event of Default, the
Required Lenders (at their election but without notice of their election and
without demand) may authorize and instruct Agent to do any one or more of the
following on behalf of the Lender Group (and Agent, acting upon the instructions
of the Required Lenders, shall do the same on behalf of the Lender Group), in
addition to any other rights or remedies provided for hereunder or under any
other Loan Document or by applicable law, all of which are authorized by
Borrower:

(a)(i) Declare the principal of, and any and all accrued and unpaid interest and
fees in respect of, the Loans and all other Obligations (other than the Bank
Product Obligations), whether evidenced by this Agreement or by any of the other
Loan Documents to be immediately due and payable, whereupon the same shall
become and be immediately due and payable and Borrower shall be obligated to
repay all of such Obligations in full, without presentment, demand, protest, or
further notice or other requirements of any kind, all of which are hereby
expressly waived by Borrower, and (ii) direct Borrower to provide (and Borrower
agrees that upon receipt of such notice it will provide) Letter of Credit
Collateralization to Agent to be held as security for Borrower’s reimbursement
obligations for drawings that may subsequently occur under issued and
outstanding Letters of Credit;

(b)Cease advancing money or extending credit to or for the benefit of Borrower
under this Agreement, under any of the Loan Documents, or under any other
agreement between Borrower and the Lender Group;

(c)Declare the Commitments terminated, whereupon the Commitments shall
immediately be terminated together with (i) any obligation of any Lender to make
Advances and (ii) the obligation of Issuing Lender to issue Letters of Credit;

(d)Settle or adjust disputes and claims directly with Borrower’s Account Debtors
for amounts and upon terms which Agent considers advisable, and in such cases,
Agent will credit Borrower’s Loan Account with only the net amounts received by
Agent in payment of such disputed Accounts after deducting all Lender Group
Expenses incurred or expended in connection therewith;

(e)Cause Borrower to hold all of its returned Inventory in trust for the Lender
Group and segregate all such Inventory from all other assets of Borrower or in
Borrower’s possession;

(f)Without notice to or demand upon Borrower, make such payments and do such
acts as Agent considers necessary or reasonable to protect its security
interests in the Collateral.  Borrower agrees to assemble the Collateral if
Agent so requires, and to make the Collateral available to Agent at a place that
Agent may designate which is reasonably convenient to both parties.  Borrower
authorizes Agent to enter the premises where the Collateral is located, to take
and maintain possession of the Collateral, or any part of it, and to pay,
purchase, contest,

- 80 -



--------------------------------------------------------------------------------

or compromise any Lien that in Agent’s determination appears to conflict with
the priority of Agent’s Liens in and to the Collateral and to pay all expenses
incurred in connection therewith and to charge Borrower’s Loan Account
therefor.  With respect to any of Borrower’s owned or leased premises, Borrower
hereby grants Agent a license to enter into possession of such premises and to
occupy the same, without charge, in order to exercise any of the Lender Group’s
rights or remedies provided herein, at law, in equity, or otherwise;

(g)Without notice to Borrower (such notice being expressly waived), and without
constituting an acceptance of any collateral in full or partial satisfaction of
an obligation (within the meaning of the Code), set off and apply to the
Obligations any and all (i) balances and deposits of Borrower held by the Lender
Group (including any amounts received in the Cash Management Accounts), or (ii)
Indebtedness at any time owing to or for the credit or the account of Borrower
held by the Lender Group;

(h)Hold, as cash collateral, any and all balances and deposits of Borrower held
by the Lender Group, and any amounts received in the Cash Management Accounts,
to secure the full and final repayment of all of the Obligations;

(i)Ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell (in the manner provided for herein) the Borrower
Collateral.  Borrower hereby grants to Agent a license or other right to use,
without charge, Borrower’s labels, patents, copyrights, trade secrets, trade
names, trademarks, service marks, and advertising matter, or any property of a
similar nature, as it pertains to the Borrower Collateral, in completing
production of, advertising for sale, and selling any Borrower Collateral and
Borrower’s rights under all licenses and all franchise agreements shall inure to
the Lender Group’s benefit;

(j)Sell the Borrower Collateral at either a public or private sale, or both, by
way of one or more contracts or transactions, for cash or on terms, in such
manner and at such places (including Borrower’s premises) as Agent determines is
commercially reasonable.  It is not necessary that the Borrower Collateral be
present at any such sale;

(k)Except in those circumstances where no notice is required under the Code,
Agent shall give notice of the disposition of the Borrower Collateral as
follows:

(i)Agent shall give Borrower a notice in writing of the time and place of public
sale, or, if the sale is a private sale or some other disposition other than a
public sale is to be made of the Borrower Collateral, the time on or after which
the private sale or other disposition is to be made; and

(ii)The notice shall be personally delivered or mailed, postage prepaid, to
Borrower as provided in Section 12, at least 10 days before the earliest time of
disposition set forth in the notice; no notice needs to be given prior to the
disposition of any portion of the Borrower Collateral that is perishable or
threatens to decline speedily in value or that is of a type customarily sold on
a recognized market;

(l)Agent, on behalf of the Lender Group, may credit bid and purchase at any
public sale;

- 81 -



--------------------------------------------------------------------------------

(m)Agent may seek the appointment of a receiver or keeper to take possession of
all or any portion of the Borrower Collateral or to operate same and, to the
maximum extent permitted by law, may seek the appointment of such a receiver
without the requirement of prior notice or a hearing; and

(n)The Lender Group shall have all other rights and remedies available at law or
in equity or pursuant to any other Loan Document.

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrower or any other Person or any act
by the Lender Group, the Commitments shall automatically terminate and the
Obligations (other than the Bank Product Obligations), inclusive of the
principal of, and any and all accrued and unpaid interest and fees in respect
of, the Loans and all other Obligations (other than the Bank Product
Obligations), whether evidenced by this Agreement or by any of the other Loan
Documents, shall automatically become and be immediately due and payable and
Borrower shall automatically be obligated to repay all of such Obligations in
full (including Borrower being obligated to provide (and Borrower agrees that it
will provide) (1) Letter of Credit Collateralization to Agent to be held as
security for Borrower’s reimbursement obligations in respect of drawings that
may subsequently occur under issued and outstanding Letters of Credit, and (2)
Bank Product Collateralization to be held as security for Borrower’s or its
Subsidiaries’ obligations in respect of outstanding Bank Products), without
presentment, demand, protest, or notice or other requirements of any kind, all
of which are expressly waived by Borrower.

9.2Remedies Cumulative

.  The rights and remedies of the Lender Group under this Agreement, the other
Loan Documents, and all other agreements shall be cumulative.  The Lender Group
shall have all other rights and remedies not inconsistent herewith as provided
under the Code, by law, or in equity.  No exercise by the Lender Group of one
right or remedy shall be deemed an election, and no waiver by the Lender Group
of any Event of Default shall be deemed a continuing waiver.  No delay by the
Lender Group shall constitute a waiver, election, or acquiescence by it.

10.TAXES AND EXPENSES.

If Borrower fails to pay any monies (whether taxes, assessments, insurance
premiums, or, in the case of leased properties or assets, rents or other amounts
payable under such leases) due to third Persons, or fails to make any deposits
or furnish any required proof of payment or deposit, all as required under the
terms of this Agreement, then, Agent, in its sole discretion and without prior
notice to Borrower, may do any or all of the following:  (a) make payment of the
same or any part thereof, (b) set up such reserves against the Maximum Revolver
Amount as Agent deems necessary to protect the Lender Group from the exposure
created by such failure, or (c) in the case of the failure to comply with
Section 6.8 hereof, obtain and maintain insurance policies of the type described
in Section 6.8 and take any action with respect to such policies as Agent deems
prudent.  Any such amounts paid by Agent shall constitute Lender Group Expenses
and any such payments shall not constitute an agreement by the Lender Group to
make similar payments in the future or a waiver by the Lender Group of any Event
of Default under this Agreement.  Agent need not inquire as to, or contest the
validity of, any such

- 82 -



--------------------------------------------------------------------------------

expense, tax, or Lien and the receipt of the usual official notice for the
payment thereof shall be conclusive evidence that the same was validly due and
owing.

11.WAIVERS; INDEMNIFICATION.

11.1Demand; Protest; etc

.  Borrower waives demand, protest, notice of protest, notice of default or
dishonor, notice of payment and nonpayment, nonpayment at maturity, release,
compromise, settlement, extension, or renewal of documents, instruments, chattel
paper, and guarantees at any time held by the Lender Group on which Borrower may
in any way be liable.

11.2The Lender Group’s Liability for Borrower Collateral

.  Borrower hereby agrees that:  (a) so long as Agent complies with its
obligations, if any, under the Code, the Lender Group shall not in any way or
manner be liable or responsible for:  (i) the safekeeping of the Borrower
Collateral, (ii) any loss or damage thereto occurring or arising in any manner
or fashion from any cause, (iii) any diminution in the value thereof, or (iv)
any act or default of any carrier, warehouseman, bailee, forwarding agency, or
other Person, and (b) all risk of loss, damage, or destruction of the Borrower
Collateral shall be borne by Borrower.

11.3Indemnification

.  Borrower shall pay, indemnify, defend, and hold the Agent‑Related Persons,
the Lender-Related Persons, and each Participant (each, an “Indemnified Person”)
harmless (to the fullest extent permitted by law) from and against any and all
claims, demands, suits, actions, investigations, proceedings, and damages, and
all reasonable attorneys fees and disbursements and other costs and expenses
actually incurred in connection therewith or in connection with the enforcement
of this indemnification (as and when they are incurred and irrespective of
whether suit is brought), at any time asserted against, imposed upon, or
incurred by any of them (a) in connection with or as a result of or related to
the execution, delivery, enforcement, performance, or administration (including
any restructuring or workout with respect hereto) of this Agreement, any of the
other Loan Documents, or the transactions contemplated hereby or thereby or the
monitoring of Borrower’s and its Subsidiaries’ compliance with the terms of the
Loan Documents, and (b) with respect to any investigation, litigation, or
proceeding related to this Agreement, any other Loan Document, or the use of the
proceeds of the credit provided hereunder (irrespective of whether any
Indemnified Person is a party thereto), or any act, omission, event, or
circumstance in any manner related thereto (all the foregoing, collectively, the
“Indemnified Liabilities”).  The foregoing to the contrary notwithstanding,
Borrower shall have no obligation to any Indemnified Person under this
Section 11.3 with respect to any Indemnified Liability that a court of competent
jurisdiction finally determines to have resulted from the gross negligence or
willful misconduct of such Indemnified Person.  This provision shall survive the
termination of this Agreement and the repayment of the Obligations.  If any
Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which Borrower was required to
indemnify the Indemnified Person receiving such payment, the Indemnified Person
making such payment is entitled to be indemnified and reimbursed by Borrower
with respect thereto.  WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY
TO EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN
WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT

- 83 -



--------------------------------------------------------------------------------

ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

12.NOTICES.

Unless otherwise provided in this Agreement, all notices or demands by Borrower
or Agent to the other relating to this Agreement or any other Loan Document
shall be in writing and (except for financial statements and other informational
documents which may be sent by first-class mail, postage prepaid) shall be
personally delivered or sent by registered or certified mail (postage prepaid,
return receipt requested), overnight courier, electronic mail (at such email
addresses as Borrower or Agent, as applicable, may designate to each other in
accordance herewith), or telefacsimile to Borrower or Agent, as the case may be,
at its address set forth below:

If to Borrower:

FRESHPET, INC.

 

400 Plaza Drive FL1

 

Secaucus, NJ 07094

 

Attn:  Richard Kassar

 

Fax No. (201) 866-2018

 

 

with copies to:

KIRKLAND & ELLIS LLP

 

601 Lexington Avenue

 

New York, NY 10022

 

Attn:  Jason Kanner, Esq.

 

Fax No. (212) 446-6460

 

 

If to Agent:

CITY NATIONAL BANK

 

555 S. Flower Street

 

24th Floor

 

Los Angeles, California 90071

 

Attn:  Garen Papazyan

 

Fax No.:  (213) 673-9801

 

 

with copies to:

CITY NATIONAL BANK

 

agencyservices@cnb.com

 

 

 

and

 

 

 

KATTEN MUCHIN ROSENMAN LLP

 

515 South Flower Street

 

Suite 1000

 

Los Angeles, California 90071

 

Attention:  Jan Harris Cate, Esq.

 

Facsimile:  (213) 947-1151

 

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party.  All notices or

- 84 -



--------------------------------------------------------------------------------

demands sent in accordance with this Section 12, shall be deemed received on the
earlier of the date of actual receipt or 3 Business Days after the deposit
thereof in the mail; provided, that (a) notices sent by overnight courier
service shall be deemed to have been given when received, (b) notices by
facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient) and (c) notices by electronic mail shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgment).

13.CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.

(a)THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS EXPRESSLY
PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH OTHER LOAN
DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF AND THEREOF,
THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL MATTERS ARISING
HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO, AND ANY CLAIMS,
CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR
THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF CALIFORNIA.

(b)THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED
IN THE COUNTY OF LOS ANGELES, STATE OF CALIFORNIA; PROVIDED, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING
SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.  BORROWER
AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 13(b).

(c)TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND EACH MEMBER
OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A JURY
TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR
INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER

- 85 -



--------------------------------------------------------------------------------

COMMON LAW OR STATUTORY CLAIMS (EACH A “CLAIM”).  BORROWER AND EACH MEMBER OF
THE LENDER GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY
AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.  IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

(d)BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF LOS
ANGELES AND THE STATE OF CALIFORNIA, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(e)NO CLAIM MAY BE MADE BY ANY LOAN PARTY AGAINST THE AGENT, ISSUING LENDER, ANY
OTHER LENDER OR ANY AFFILIATE, DIRECTOR, OFFICER, EMPLOYEE, COUNSEL,
REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT OF ANY OF THEM FOR ANY SPECIAL,
INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES OR LOSSES IN RESPECT OF
ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY ARISING OUT OF
OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION THEREWITH, AND
EACH LOAN PARTY HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE UPON ANY CLAIM
FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED
TO EXIST IN ITS FAVOR.

(f)IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT OF THE STATE OF
CALIFORNIA (THE “COURT”) BY OR AGAINST ANY PARTY HERETO IN CONNECTION WITH ANY
CLAIM AND THE WAIVER SET FORTH IN CLAUSE (C) ABOVE IS NOT ENFORCEABLE IN SUCH
PROCEEDING, THE PARTIES HERETO AGREE AS FOLLOWS:

(i)WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN SUBCLAUSE (ii) BELOW, ANY
CLAIM SHALL BE DETERMINED BY A GENERAL REFERENCE PROCEEDING IN ACCORDANCE WITH
THE PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 THROUGH
645.1.  THE PARTIES INTEND THIS GENERAL REFERENCE

- 86 -



--------------------------------------------------------------------------------

AGREEMENT TO BE SPECIFICALLY ENFORCEABLE.  VENUE FOR THE REFERENCE PROCEEDING
SHALL BE IN THE COUNTY OF LOS ANGELES, CALIFORNIA.

(ii)THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A GENERAL REFERENCE
PROCEEDING:  (A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR
PERSONAL PROPERTY, (B) EXERCISE OF SELF-HELP REMEDIES (INCLUDING SET-OFF OR
RECOUPMENT), (C) APPOINTMENT OF A RECEIVER, AND (D) TEMPORARY, PROVISIONAL, OR
ANCILLARY REMEDIES (INCLUDING WRITS OF ATTACHMENT, WRITS OF POSSESSION,
TEMPORARY RESTRAINING ORDERS, OR PRELIMINARY INJUNCTIONS).  THIS AGREEMENT DOES
NOT LIMIT THE RIGHT OF ANY PARTY TO EXERCISE OR OPPOSE ANY OF THE RIGHTS AND
REMEDIES DESCRIBED IN CLAUSES (A) - (D) AND ANY SUCH EXERCISE OR OPPOSITION DOES
NOT WAIVE THE RIGHT OF ANY PARTY TO PARTICIPATE IN A REFERENCE PROCEEDING
PURSUANT TO THIS AGREEMENT WITH RESPECT TO ANY OTHER MATTER.

(iii)UPON THE WRITTEN REQUEST OF ANY PARTY, THE PARTIES SHALL SELECT A SINGLE
REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE.  IF THE PARTIES DO NOT AGREE
UPON A REFEREE WITHIN 10 DAYS OF SUCH WRITTEN REQUEST, THEN, ANY PARTY SHALL
HAVE THE RIGHT TO REQUEST THE COURT TO APPOINT A REFEREE PURSUANT TO CALIFORNIA
CODE OF CIVIL PROCEDURE SECTION 640(B).  THE REFEREE SHALL BE APPOINTED TO SIT
WITH ALL OF THE POWERS PROVIDED BY LAW.  PENDING APPOINTMENT OF THE REFEREE, THE
COURT SHALL HAVE THE POWER TO ISSUE TEMPORARY OR PROVISIONAL REMEDIES.

(iv)EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE REFEREE SHALL DETERMINE
THE MANNER IN WHICH THE REFERENCE PROCEEDING IS CONDUCTED INCLUDING THE TIME AND
PLACE OF HEARINGS, THE ORDER OF PRESENTATION OF EVIDENCE, AND ALL OTHER
QUESTIONS THAT ARISE WITH RESPECT TO THE COURSE OF THE REFERENCE
PROCEEDING.  ALL PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE, EXCEPT
FOR TRIAL, SHALL BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT WHEN ANY PARTY SO
REQUESTS A COURT REPORTER AND A TRANSCRIPT IS ORDERED, A COURT REPORTER SHALL BE
USED AND THE REFEREE SHALL BE PROVIDED A COURTESY COPY OF THE TRANSCRIPT.  THE
PARTY MAKING SUCH REQUEST SHALL HAVE THE OBLIGATION TO ARRANGE FOR AND PAY THE
COSTS OF THE COURT REPORTER, PROVIDED THAT SUCH COSTS, ALONG WITH THE REFEREE’S
FEES, SHALL ULTIMATELY BE BORNE BY THE PARTY WHO DOES NOT PREVAIL, AS DETERMINED
BY THE REFEREE.

(v)THE REFEREE MAY REQUIRE ONE OR MORE PREHEARING CONFERENCES.  THE PARTIES
HERETO SHALL BE ENTITLED TO

- 87 -



--------------------------------------------------------------------------------

DISCOVERY, AND THE REFEREE SHALL OVERSEE DISCOVERY IN ACCORDANCE WITH THE RULES
OF DISCOVERY, AND SHALL ENFORCE ALL DISCOVERY ORDERS IN THE SAME MANNER AS ANY
TRIAL COURT JUDGE IN PROCEEDINGS AT LAW IN THE STATE OF CALIFORNIA.

(vi)THE REFEREE SHALL APPLY THE RULES OF EVIDENCE APPLICABLE TO PROCEEDINGS AT
LAW IN THE STATE OF CALIFORNIA AND SHALL DETERMINE ALL ISSUES IN ACCORDANCE WITH
CALIFORNIA SUBSTANTIVE AND PROCEDURAL LAW.  THE REFEREE SHALL BE EMPOWERED TO
ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY MOTION WHICH WOULD BE
AUTHORIZED IN A TRIAL, INCLUDING MOTIONS FOR DEFAULT JUDGMENT OR SUMMARY
JUDGMENT.  THE REFEREE SHALL REPORT HIS OR HER DECISION, WHICH REPORT SHALL ALSO
INCLUDE FINDINGS OF FACT AND CONCLUSIONS OF LAW.  THE REFEREE SHALL ISSUE A
DECISION AND PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE, SECTION 644, THE
REFEREE’S DECISION SHALL BE ENTERED BY THE COURT AS A JUDGMENT IN THE SAME
MANNER AS IF THE ACTION HAD BEEN TRIED BY THE COURT.  THE FINAL JUDGMENT OR
ORDER FROM ANY APPEALABLE DECISION OR ORDER ENTERED BY THE REFEREE SHALL BE
FULLY APPEALABLE AS IF IT HAS BEEN ENTERED BY THE COURT.

(g)THE PARTIES RECOGNIZE AND AGREE THAT ALL CLAIMS RESOLVED IN A GENERAL
REFERENCE PROCEEDING PURSUANT HERETO WILL BE DECIDED BY A REFEREE AND NOT BY A
JURY.  AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF THEIR OWN CHOICE, EACH PARTY HERETO KNOWINGLY AND VOLUNTARILY AND FOR THEIR
MUTUAL BENEFIT AGREES THAT THIS REFERENCE PROVISION SHALL APPLY TO ANY DISPUTE
BETWEEN THEM THAT ARISES OUT OF OR IS RELATED TO THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS.

14.ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

14.1Assignments and Participations.

(a)Any Lender may assign and delegate to one or more assignees (each an
“Assignee”) all, or any ratable part of all, of the Obligations, the Commitments
and the other rights and obligations of such Lender hereunder and under the
other Loan Documents, in a minimum amount of $5,000,000; provided, however, that
(w) a Lender may not assign all or any portion of the Obligations or the
Commitments to Borrower, any Permitted Holder or any Affiliate thereof, (x) the
prior written consent of Agent (not to be unreasonably withheld, delayed or
conditioned) shall be required prior to any such assignment by a Lender to
another Person that is not a Lender or an Affiliate of a Lender, (y) so long as
no Event of Default has occurred and is continuing, the prior written consent of
Borrower (not to be unreasonably withheld, delayed or conditioned) shall be
required prior to any such assignment by a Lender to another Person that is not
a Lender or an Affiliate of a Lender and (z) Borrower and Agent may continue to
deal solely and directly with such Lender in connection with the interest so
assigned to an Assignee until

- 88 -



--------------------------------------------------------------------------------

(i) written notice of such assignment, together with payment instructions,
addresses, and related information with respect to the Assignee, have been given
to Borrower and Agent by such Lender and the Assignee, (ii) such Lender and its
Assignee have delivered to Borrower and Agent an Assignment and Acceptance, and
(iii) the assigning Lender or Assignee has paid to Agent for Agent’s separate
account a processing fee in the amount of $5,000.  Anything contained herein to
the contrary notwithstanding, the payment of any fees shall not be required if
such assignment is in connection with any merger, consolidation, sale, transfer,
or other disposition of all or any substantial portion of the business or loan
portfolio of the assigning Lender.

(b)From and after the date that Agent notifies the assigning Lender (with a copy
to Borrower) that it has received an executed Assignment and Acceptance and
payment of the above-referenced processing fee, (i) the Assignee thereunder
shall be a party hereto and, to the extent that rights and obligations hereunder
have been assigned to it pursuant to such Assignment and Acceptance, shall have
the rights and obligations of a Lender under the Loan Documents, and (ii) the
assigning Lender shall, to the extent that rights and obligations hereunder and
under the other Loan Documents have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights (except with respect to Section
11.3 hereof) and be released from any future obligations under this Agreement
(and in the case of an Assignment and Acceptance covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement and
the other Loan Documents, such Lender shall cease to be a party hereto and
thereto), and such assignment shall effect a novation between Borrower and the
Assignee; provided, however, that nothing contained herein shall release any
assigning Lender from obligations that survive the termination of this
Agreement, including such assigning Lender’s obligations under Article 16 and
Section 17.7 of this Agreement.

(c)By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows:  (1) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(2) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrower or the
performance or observance by Borrower of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (3) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(4) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (5) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement as are delegated to Agent, by the terms hereof,
together with such powers as are reasonably incidental thereto, and (6) such
Assignee agrees that it will perform all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender.

- 89 -



--------------------------------------------------------------------------------

(d)Immediately upon Agent’s receipt of the required processing fee payment and
the fully executed Assignment and Acceptance, this Agreement shall be deemed to
be amended to the extent, but only to the extent, necessary to reflect the
addition of the Assignee and the resulting adjustment of the Commitments arising
therefrom.  The Commitment allocated to each Assignee shall reduce such
Commitments of the assigning Lender to the extent of such assignment.

(e)Any Lender may at any time, with the written consent of Agent, sell to one or
more commercial banks, financial institutions, or other Persons not Affiliates
of such Lender (a “Participant”) participating interests in its Obligations, the
Commitment, and the other rights and interests of that Lender (the “Originating
Lender”) hereunder and under the other Loan Documents; provided, however, that
(i) the Originating Lender shall remain a “Lender” for all purposes of this
Agreement and the other Loan Documents and the Participant receiving the
participating interest in the Obligations, the Commitments, and the other rights
and interests of the Originating Lender hereunder shall not constitute a
“Lender” hereunder or under the other Loan Documents and the Originating
Lender’s obligations under this Agreement shall remain unchanged, (ii) the
Originating Lender shall remain solely responsible for the performance of such
obligations, (iii) Borrower, Agent, and the Lenders shall continue to deal
solely and directly with the Originating Lender in connection with the
Originating Lender’s rights and obligations under this Agreement and the other
Loan Documents, (iv) no Lender shall transfer or grant any participating
interest under which the Participant has the right to approve any amendment to,
or any consent or waiver with respect to, this Agreement or any other Loan
Document, except to the extent such amendment to, or consent or waiver with
respect to this Agreement or of any other Loan Document would (A) extend the
final maturity date of the Obligations hereunder in which such Participant is
participating, (B) reduce the interest rate applicable to the Obligations
hereunder in which such Participant is participating, (C) release all or
substantially all of the Collateral or guaranties (except to the extent
expressly provided herein or in any of the Loan Documents) supporting the
Obligations hereunder in which such Participant is participating, (D) postpone
the payment of, or reduce the amount of, the interest or fees payable to such
Participant through such Lender, or (E) change the amount or due dates of
scheduled principal repayments or prepayments or premiums, and (v) all amounts
payable by Borrower hereunder shall be determined as if such Lender had not sold
such participation, except that, if amounts outstanding under this Agreement are
due and unpaid, or shall have been declared or shall have become due and payable
upon the occurrence of an Event of Default, each Participant shall be deemed to
have the right of set off in respect of its participating interest in amounts
owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement.  The rights of any Participant only shall be derivative through the
Originating Lender with whom such Participant participates and no Participant
shall have any rights under this Agreement or the other Loan Documents or any
direct rights as to the other Lenders, Agent, Borrower, the Collections of
Borrower or its Subsidiaries, the Collateral, or otherwise in respect of the
Obligations.  No Participant shall have the right to participate directly in the
making of decisions by the Lenders among themselves.  Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Obligations (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in

- 90 -



--------------------------------------------------------------------------------

any commitments, loans, letters of credit or its other obligations) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.

(f)In connection with any such assignment or participation or proposed
assignment or participation, a Lender may, subject to the provisions of Section
17.7, disclose all documents and information which it now or hereafter may have
relating to Borrower and its Subsidiaries and their respective businesses.

(g)Any other provision in this Agreement notwithstanding, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the Federal Reserve Bank or U.S.  Treasury
Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law.

14.2Successors

.  This Agreement shall bind and inure to the benefit of the respective
successors and assigns of each of the parties; provided, however, that Borrower
may not assign this Agreement or any rights or duties hereunder without the
Lenders’ prior written consent and any prohibited assignment shall be absolutely
void ab initio.  No consent to assignment by the Lenders shall release Borrower
from its Obligations.  A Lender may assign this Agreement and the other Loan
Documents and its rights and duties hereunder and thereunder pursuant to
Section 14.1 hereof and, except as expressly required pursuant to Section 14.1
hereof, no consent or approval by Borrower is required in connection with any
such assignment.

15.AMENDMENTS; WAIVERS.

15.1Amendments and Waivers

.  No amendment or waiver of any provision of this Agreement or any other Loan
Document (other than Bank Product Agreements), and no consent with respect to
any departure by Borrower therefrom, shall be effective unless the same shall be
in writing and signed by the Required Lenders (or by Agent at the written
request of the Required Lenders) and Borrower and then any such waiver or
consent shall be effective, but only in the specific instance and for the
specific purpose for which given; provided, however, that no such waiver,
amendment, or consent shall, unless in writing and signed by all of the Lenders
affected thereby and Borrower, do any of the following:

(a)increase or extend any Commitment of any Lender,

(b)postpone or delay any date fixed by this Agreement or any other Loan Document
for any payment of principal, interest, fees, or other amounts due hereunder or
under any other Loan Document,

- 91 -



--------------------------------------------------------------------------------

(c)reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document,

(d)change the Pro Rata Share that is required to take any action hereunder,

(e)amend or modify this Section or any provision of the Agreement providing for
consent or other action by all Lenders,

(f)other than as permitted by Section 16.12, release Agent’s Lien in all or
substantially all of the Collateral,

(g)change the definition of “Required Lenders” or “Pro Rata Share”,

(h)other than as permitted by this Agreement or any other Loan Document, release
Borrower or all or substantially all of the Guarantors from any obligation for
the payment of money, or amend any of the provisions of Section 16.

and, provided further, however, that no amendment, waiver or consent shall,
unless in writing and signed by Agent or Issuing Lender, as applicable, affect
the rights or duties of Agent or Issuing Lender, as applicable, under this
Agreement or any other Loan Document.  The foregoing notwithstanding, any
amendment, modification, waiver, consent, termination, or release of, or with
respect to, any provision of this Agreement or any other Loan Document that
relates only to the relationship of the Lender Group among themselves, and that
does not affect the rights or obligations of Borrower, shall not require consent
by or the agreement of Borrower.

15.2Replacement of Holdout Lender.

(a)If any action to be taken by the Lender Group or Agent hereunder requires the
unanimous consent, authorization, or agreement of all Lenders, and a Lender
(“Holdout Lender”) fails to give its consent, authorization, or agreement, then
Agent, upon at least 5 Business Days prior irrevocable notice to the Holdout
Lender, may permanently replace the Holdout Lender with one or more substitute
Lenders (each, a “Replacement Lender”), and the Holdout Lender shall have no
right to refuse to be replaced hereunder.  Such notice to replace the Holdout
Lender shall specify an effective date for such replacement, which date shall
not be later than 15 Business Days after the date such notice is given.

(b)Prior to the effective date of such replacement, the Holdout Lender and each
Replacement Lender shall execute and deliver an Assignment and Acceptance,
subject only to the Holdout Lender being repaid its share of the outstanding
Obligations (including an assumption of its Pro Rata Share of the Risk
Participation Liability) without any premium or penalty of any kind
whatsoever.  If the Holdout Lender shall refuse or fail to execute and deliver
any such Assignment and Acceptance prior to the effective date of such
replacement, the Holdout Lender shall be deemed to have executed and delivered
such Assignment and Acceptance.  The replacement of any Holdout Lender shall be
made in accordance with the terms of Section 14.1.  Until such time as the
Replacement Lenders shall have acquired all of the Obligations, the Commitments,
and the other rights and obligations of the Holdout Lender hereunder and under
the other Loan Documents, the Holdout Lender shall remain obligated to

- 92 -



--------------------------------------------------------------------------------

make the Holdout Lender’s Pro Rata Share of Advances and to purchase a
participation in each Letter of Credit, in an amount equal to its Pro Rata Share
of the Risk Participation Liability of such Letter of Credit.

15.3No Waivers; Cumulative Remedies

.  No failure by Agent or any Lender to exercise any right, remedy, or option
under this Agreement or any other Loan Document, or delay by Agent or any Lender
in exercising the same, will operate as a waiver thereof.  No waiver by Agent or
any Lender will be effective unless it is in writing, and then only to the
extent specifically stated.  No waiver by Agent or any Lender on any occasion
shall affect or diminish Agent’s and each Lender’s rights thereafter to require
strict performance by Borrower of any provision of this Agreement.  Agent’s and
each Lender’s rights under this Agreement and the other Loan Documents will be
cumulative and not exclusive of any other right or remedy that Agent or any
Lender may have.

16.AGENT; THE LENDER GROUP.

16.1Appointment and Authorization of Agent

.  Each Lender hereby designates and appoints CNB as its representative under
this Agreement and the other Loan Documents and each Lender hereby irrevocably
authorizes Agent to execute and deliver each of the other Loan Documents on its
behalf and to take such other action on its behalf under the provisions of this
Agreement and each other Loan Document and to exercise such powers and perform
such duties as are expressly delegated to Agent by the terms of this Agreement
or any other Loan Document, together with such powers as are reasonably
incidental thereto.  Agent agrees to act as such on the express conditions
contained in this Section 16.  The provisions of this Section 16 (other than the
proviso to Section 16.11(a))are solely for the benefit of Agent, and the
Lenders, and Borrower and its Subsidiaries shall have no rights as a third party
beneficiary of any of the provisions contained herein.  Any provision to the
contrary contained elsewhere in this Agreement or in any other Loan Document
notwithstanding, Agent shall not have any duties or responsibilities, except
those expressly set forth herein, nor shall Agent have or be deemed to have any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against Agent; it being
expressly understood and agreed that the use of the word “Agent” is for
convenience only, that CNB is merely the representative of the Lenders, and only
has the contractual duties set forth herein.  Except as expressly otherwise
provided in this Agreement, Agent shall have and may use its sole discretion
with respect to exercising or refraining from exercising any discretionary
rights or taking or refraining from taking any actions that Agent expressly is
entitled to take or assert under or pursuant to this Agreement and the other
Loan Documents.  Without limiting the generality of the foregoing, or of any
other provision of the Loan Documents that provides rights or powers to Agent,
Lenders agree that Agent shall have the right to exercise the following powers
as long as this Agreement remains in effect:  (a) maintain, in accordance with
its customary business practices, ledgers and records reflecting the status of
the Obligations, the Collateral, the Collections of Borrower and its
Subsidiaries, and related matters, (b) execute or file any and all financing or
similar statements or notices, amendments, renewals, supplements, documents,
instruments, proofs of claim, notices and other written agreements with respect
to the Loan Documents, (c) make Advances, for itself or on behalf of Lenders as
provided in the Loan Documents, (d) exclusively receive, apply, and distribute
the Collections of Borrower and its Subsidiaries as provided in the Loan
Documents,

- 93 -



--------------------------------------------------------------------------------

(e) open and maintain such bank accounts and cash management arrangements as
Agent deems necessary and appropriate in accordance with the Loan Documents for
the foregoing purposes with respect to the Collateral and the Collections of
Borrower and its Subsidiaries, (f) perform, exercise, and enforce any and all
other rights and remedies of the Lender Group with respect to Borrower, the
Obligations, the Collateral, the Collections of Borrower and its Subsidiaries,
or otherwise related to any of same as provided in the Loan Documents, and (g)
incur and pay such Lender Group Expenses as Agent may deem necessary or
appropriate for the performance and fulfillment of its functions and powers
pursuant to the Loan Documents.

16.2Delegation of Duties

.  Agent may execute any of its duties under this Agreement or any other Loan
Document by or through agents, employees or attorneys in fact and shall be
entitled to advice of counsel concerning all matters pertaining to such
duties.  Agent shall not be responsible for the negligence or misconduct of any
agent or attorney in fact that it selects as long as such selection was made
without gross negligence or willful misconduct.

16.3Liability of Agent

.  None of the Agent-Related Persons shall (a) be liable for any action taken or
omitted to be taken by any of them under or in connection with this Agreement or
any other Loan Document or the transactions contemplated hereby (except for its
own gross negligence or willful misconduct), or (b) be responsible in any manner
to any of the Lenders for any recital, statement, representation or warranty
made by Borrower or any Subsidiary or Affiliate of Borrower, or any officer or
director thereof, contained in this Agreement or in any other Loan Document, or
in any certificate, report, statement or other document referred to or provided
for in, or received by Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or for any failure
of Borrower or any other party to any Loan Document to perform its obligations
hereunder or thereunder.  No Agent-Related Person shall be under any obligation
to any Lender to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the Books or properties of Borrower or the
books or records or properties of any of Borrower’s Subsidiaries or Affiliates.

16.4Reliance by Agent

.  Agent shall be entitled to rely, and shall be fully protected in relying,
upon any writing, resolution, notice, consent, certificate, affidavit, letter,
telegram, telefacsimile or other electronic method of transmission, telex or
telephone message, statement or other document or conversation believed by it to
be genuine and correct and to have been signed, sent, or made by the proper
Person or Persons, and upon advice and statements of legal counsel (including
counsel to Borrower or counsel to any Lender), independent accountants and other
experts selected by Agent.  Agent shall be fully justified in failing or
refusing to take any action under this Agreement or any other Loan Document
unless Agent shall first receive such advice or concurrence of the Lenders as it
deems appropriate and until such instructions are received, Agent shall act, or
refrain from acting, as it deems advisable.  If Agent so requests, it shall
first be indemnified to its reasonable satisfaction by the Lenders against any
and all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action.  Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of the requisite Lenders and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all of the Lenders.

- 94 -



--------------------------------------------------------------------------------

16.5Notice of Default or Event of Default

.  Agent shall not be deemed to have knowledge or notice of the occurrence of
any Default or Event of Default, except with respect to defaults in the payment
of principal, interest, fees, and expenses required to be paid to Agent for the
account of the Lenders and, except with respect to Events of Default of which
Agent has actual knowledge, unless Agent shall have received written notice from
a Lender or Borrower referring to this Agreement, describing such Default or
Event of Default, and stating that such notice is a “notice of default.” Agent
promptly will notify the Lenders of its receipt of any such notice or of any
Event of Default of which Agent has actual knowledge.  If any Lender obtains
actual knowledge of any Event of Default, such Lender promptly shall notify the
other Lenders and Agent of such Event of Default.  Each Lender shall be solely
responsible for giving any notices to its Participants, if any.  Subject to
Section 16.4, Agent shall take such action with respect to such Default or Event
of Default as may be requested by the Required Lenders in accordance with
Section 9; provided, however, that unless and until Agent has received any such
request, Agent may (but shall not be obligated to) take such action, or refrain
from taking such action, with respect to such Default or Event of Default as it
shall deem advisable.

16.6Credit Decision

.  Each Lender acknowledges that none of the Agent-Related Persons has made any
representation or warranty to it, and that no act by Agent hereinafter taken,
including any review of the affairs of Borrower and its Subsidiaries or
Affiliates, shall be deemed to constitute any representation or warranty by any
Agent-Related Person to any Lender.  Each Lender represents to Agent that it
has, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrower and any
other Person party to a Loan Document, and all applicable bank regulatory laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to Borrower.  Each Lender also
represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of Borrower and any other Person party
to a Loan Document.  Except for notices, reports, and other documents expressly
herein required to be furnished to the Lenders by Agent, Agent shall not have
any duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of Borrower and any other Person party
to a Loan Document that may come into the possession of any of the Agent-Related
Persons.

16.7Costs and Expenses; Indemnification

.  Agent may incur and pay Lender Group Expenses to the extent Agent reasonably
deems necessary or appropriate for the performance and fulfillment of its
functions, powers, and obligations pursuant to the Loan Documents, including
court costs, attorneys fees and expenses, fees and expenses of financial
accountants, advisors, consultants, and appraisers, costs of collection by
outside collection agencies, auctioneer fees and expenses, and costs of security
guards or insurance premiums paid to maintain the Collateral, whether or not
Borrower is obligated to reimburse Agent or Lenders for such expenses pursuant
to this Agreement or otherwise.  Agent is authorized and directed to deduct and
retain sufficient

- 95 -



--------------------------------------------------------------------------------

amounts from the Collections of Borrower and its Subsidiaries received by Agent
to reimburse Agent for such out-of-pocket costs and expenses prior to the
distribution of any amounts to Lenders.  In the event Agent is not reimbursed
for such costs and expenses from the Collections of Borrower and its
Subsidiaries received by Agent, each Lender hereby agrees that it is and shall
be obligated to pay to or reimburse Agent for the amount of such Lender’s Pro
Rata Share thereof.  Whether or not the transactions contemplated hereby are
consummated, the Lenders shall indemnify upon demand the Agent-Related Persons
(to the extent not reimbursed by or on behalf of Borrower and without limiting
the obligation of Borrower to do so), according to their Pro Rata Shares, from
and against any and all Indemnified Liabilities; provided, however, , that no
Lender shall be liable for the payment to any Agent-Related Person of any
portion of such Indemnified Liabilities resulting solely from such Person’s
gross negligence or willful misconduct nor shall any Lender be liable for the
obligations of any Defaulting Lender in failing to make an Advance or other
extension of credit hereunder.  Without limitation of the foregoing, each Lender
shall reimburse Agent upon demand for such Lender’s Pro Rata Share of any costs
or out of pocket expenses (including attorneys, accountants, advisors, and
consultants fees and expenses) incurred by Agent in connection with the
preparation, execution, delivery, administration, modification, amendment, or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that Agent is not reimbursed for such expenses by or on behalf of
Borrower.  The undertaking in this Section shall survive the payment of all
Obligations hereunder and the resignation or replacement of Agent.

16.8Agent in Individual Capacity

.  CNB and its Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, acquire equity interests in, and generally
engage in any kind of banking, trust, financial advisory, underwriting, or other
business with Borrower and its Subsidiaries and Affiliates and any other Person
party to any Loan Documents as though CNB were not Agent hereunder, and, in each
case, without notice to or consent of the other members of the Lender
Group.  The other members of the Lender Group acknowledge that, pursuant to such
activities, CNB or its Affiliates may receive information regarding Borrower or
its Affiliates and any other Person party to any Loan Documents that is subject
to confidentiality obligations in favor of Borrower or such other Person and
that prohibit the disclosure of such information to the Lenders, and the Lenders
acknowledge that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver Agent will use its reasonable best
efforts to obtain), Agent shall not be under any obligation to provide such
information to them.  The terms “Lender” and “Lenders” include CNB in its
individual capacity.

16.9Successor Agent

.  Agent may resign as Agent upon 45 days notice to the Lenders.  If Agent
resigns under this Agreement, the Required Lenders shall appoint a successor
Agent for the Lenders.  If no successor Agent is appointed prior to the
effective date of the resignation of Agent, Agent may appoint, after consulting
with the Lenders, a successor Agent.  If Agent has materially breached or failed
to perform any material provision of this Agreement or of applicable law, the
Required Lenders may agree in writing to remove and replace Agent with a
successor Agent from among the Lenders.  In any such event, upon the acceptance
of its appointment as successor Agent hereunder, such successor Agent shall
succeed to all the rights, powers, and duties of the retiring Agent and the term
“Agent” shall mean such successor Agent and the retiring Agent’s appointment,
powers, and duties as Agent shall be terminated.  After any

- 96 -



--------------------------------------------------------------------------------

retiring Agent’s resignation hereunder as Agent, the provisions of this Section
16 shall inure to its benefit as to any actions taken or omitted to be taken by
it while it was Agent under this Agreement.  If no successor Agent has accepted
appointment as Agent by the date which is 45 days following a retiring Agent’s
notice of resignation, the retiring Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
Agent hereunder until such time, if any, as the Lenders appoint a successor
Agent as provided for above.

16.10Lender in Individual Capacity

.  Any Lender and its respective Affiliates may make loans to, issue letters of
credit for the account of, accept deposits from, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory,
underwriting, or other business with Borrower and its Subsidiaries and
Affiliates and any other Person party to any Loan Documents as though such
Lender were not a Lender hereunder without notice to or consent of the other
members of the Lender Group.  The other members of the Lender Group acknowledge
that, pursuant to such activities, such Lender and its respective Affiliates may
receive information regarding Borrower or its Affiliates and any other Person
party to any Loan Documents that is subject to confidentiality obligations in
favor of Borrower or such other Person and that prohibit the disclosure of such
information to the Lenders, and the Lenders acknowledge that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver such Lender will use its reasonable best efforts to
obtain), such Lender shall not be under any obligation to provide such
information to them.

16.11Withholding Taxes.

(a)All payments made by Borrower hereunder or under any note or other Loan
Document will be made without setoff, counterclaim, or other defense.  In
addition, all such payments will be made free and clear of, and without
deduction or withholding for, any present or future Taxes, and in the event any
deduction or withholding of Taxes is required, Borrower shall comply with the
penultimate sentence of this Section 16.11(a).  “Taxes” shall mean, any taxes,
levies, imposts, duties, fees, assessments or other charges of whatever nature
now or hereafter imposed by any jurisdiction or by any political subdivision or
taxing authority thereof or therein with respect to such payments (but excluding
any tax imposed by any jurisdiction or by any political subdivision or taxing
authority thereof or therein measured by or based on the net income or net
profits of any Lender) and all interest, penalties or similar liabilities with
respect thereto.  If any Taxes are so levied or imposed, Borrower agrees to pay
the full amount of such Taxes and such additional amounts as may be necessary so
that every payment of all amounts due under this Agreement, any note, or Loan
Document, including any amount paid pursuant to this Section 16.11(a) after
withholding or deduction for or on account of any Taxes, will not be less than
the amount provided for herein; provided, however, that Borrower shall not be
required to increase any such amounts if the increase in such amount payable
results from Agent’s or such Lender’s own willful misconduct or gross negligence
(as finally determined by a court of competent jurisdiction); and provided
further that Borrower shall not be required to increase any such amounts if the
increase in such amounts payable is or pertains to (i) any withholding tax
(including backup withholding tax) that is attributable to such person’s failure
to comply with Section 16.5(b), (ii) any branch profits taxes imposed by the
United States of America or any similar tax imposed by any other jurisdiction in
which any “lender” (including, to the extent applicable, and for purposes of
this Section 16.11 only, an

- 97 -



--------------------------------------------------------------------------------

Assignee or Participant) is located, (iii) in the case of a foreign lender, any
withholding tax that (x) is imposed on amounts payable to such foreign lender at
the time such foreign lender becomes a party to this Agreement, (y) is imposed
on amounts payable to such foreign lender as a result or consequences of the
foreign lender designating a new lending office, or (z) is attributable to such
foreign lender’s failure to comply with Section 16.11, and (iv) any U.S. federal
withholding Taxes imposed under FATCA.  Borrower will furnish to Agent as
promptly as possible after the date the payment of any Tax is due pursuant to
applicable law certified copies of tax receipts evidencing such payment by
Borrower.

(b)If a Lender claims an exemption from United States withholding tax, Lender
agrees with and in favor of Agent and Borrower, to deliver to Agent:

(i)if such Lender claims an exemption from United States withholding tax
pursuant to its portfolio interest exception, (A) a statement of the Lender,
signed under penalty of perjury, that it is not a (I) a “bank” as described in
Section 881(c)(3)(A) of the IRC, (II) a 10% shareholder of Borrower (within the
meaning of Section 871(h)(3)(B) of the IRC), or (III) a controlled foreign
corporation related to Borrower within the meaning of Section 864(d)(4) of the
IRC, and (B) a properly completed and executed IRS Form W-8BEN or W‑8BEN-E,
before receiving its first payment under this Agreement and at any other time
reasonably requested by Agent or Borrower;

(ii)if such Lender claims an exemption from, or a reduction of, withholding tax
under a United States tax treaty, properly completed and executed IRS Form
W‑8BEN before receiving its first payment under this Agreement and at any other
time reasonably requested by Agent or Borrower;

(iii)if such Lender claims that interest paid under this Agreement is exempt
from United States withholding tax because it is effectively connected with a
United States trade or business of such Lender, two properly completed and
executed copies of IRS Form W-8ECI before receiving its first payment under this
Agreement and at any other time reasonably requested by Agent or Borrower; or;

(iv)such other form or forms, including IRS Form W-9, as may be required under
the IRC or other laws of the United States as a condition to exemption from, or
reduction of, United States withholding or backup withholding tax before
receiving its first payment under this Agreement and at any other time
reasonably requested by Agent or Borrower.

If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the IRC, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the IRC) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their

- 98 -



--------------------------------------------------------------------------------

obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Lender agrees promptly to notify Agent and Borrower of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.

(c)If a Lender claims an exemption from withholding tax in a jurisdiction other
than the United States, Lender agrees with and in favor of Agent and Borrower,
to deliver to Agent any such form or forms, as may be required under the laws of
such jurisdiction as a condition to exemption from, or reduction of, foreign
withholding or backup withholding tax before receiving its first payment under
this Agreement and at any other time reasonably requested by Agent or Borrower.

Lender agrees promptly to notify Agent and Borrower of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.

(d)If any Lender claims exemption from, or reduction of, withholding tax and
such Lender sells, assigns, grants a participation in, or otherwise transfers
all or part of the Obligations of Borrower to such Lender, such Lender agrees to
notify Agent and Borrower of the percentage amount in which it is no longer the
beneficial owner of Obligations of Borrower to such Lender.  To the extent of
such percentage amount, Agent and Borrower will treat such Lender’s
documentation provided pursuant to Sections 16.11(b) or 16.11(c) as no longer
valid.  With respect to such percentage amount, Lender may provide new
documentation, pursuant to Sections 16.11 (b) or 16.11(c), if applicable.

(e)If any Lender is entitled to a reduction in the applicable withholding tax,
Agent may withhold from any interest payment to such Lender an amount equivalent
to the applicable withholding tax after taking into account such reduction.  If
the forms or other documentation required by subsection (b) or (c) of this
Section 16.11 are not delivered to Agent, then Agent may withhold from any
interest payment to such Lender not providing such forms or other documentation
an amount equivalent to the applicable withholding tax.

(f)If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that Agent did not properly withhold tax from
amounts paid to or for the account of any Lender due to a failure on the part of
the Lender (because the appropriate form was not delivered, was not properly
executed, or because such Lender failed to notify Agent of a change in
circumstances which rendered the exemption from, or reduction of, withholding
tax ineffective, or for any other reason) such Lender shall indemnify and hold
Agent harmless for all amounts paid, directly or indirectly, by Agent, as tax or
otherwise, including penalties and interest, and including any taxes imposed by
any jurisdiction on the amounts payable to Agent under this Section 16.11,
together with all costs and expenses (including attorneys fees and
expenses).  The obligation of the Lenders under this subsection shall survive
the payment of all Obligations and the resignation or replacement of Agent.

- 99 -



--------------------------------------------------------------------------------

(g)If any party determines, in its sole discretion exercised in good faith, that
it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section (including by the payment of additional amounts
pursuant to this Section), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant taxing authority with
respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant taxing authority) in the event that such indemnified
party is required to repay such refund to such taxing authority.  This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

16.12Collateral Matters.

(a)The Lenders hereby irrevocably authorize Agent, at its option and in its sole
discretion, to release any Lien on any Collateral (i) upon the termination of
the Commitments and payment and satisfaction in full by Borrower of all
Obligations, (ii) constituting property being sold or disposed of if a release
is required or desirable in connection therewith and if Borrower certifies to
Agent that the sale or disposition is permitted under Section 7.4 of this
Agreement or the other Loan Documents (and Agent may rely conclusively on any
such certificate, without further inquiry), (iii) constituting property in which
Borrower or its Subsidiaries owned no interest at the time the Agent’s Lien was
granted nor at any time thereafter, or (iv) constituting property leased to
Borrower or its Subsidiaries under a lease that has expired or is terminated in
a transaction permitted under this Agreement.  Except as provided above, Agent
will not execute and deliver a release of any Lien on any Collateral without the
prior written authorization of (y) if the release is of all or substantially all
of the Collateral, all of the Lenders, or (z) otherwise, the Required
Lenders.  Upon request by Agent or Borrower at any time, the Lenders will
confirm in writing Agent’s authority to release any such Liens on particular
types or items of Collateral pursuant to this Section 16.12; provided, however,
, that (1) Agent shall not be required to execute any document necessary to
evidence such release on terms that, in Agent’s opinion, would expose Agent to
liability or create any obligation or entail any consequence other than the
release of such Lien without recourse, representation, or warranty, and (2) such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
Borrower in respect of) all interests retained by Borrower, including, the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral.

(b)Agent shall have no obligation whatsoever to any of the Lenders to assure
that the Collateral exists or is owned by Borrower or is cared for, protected,
or insured or has been encumbered, or that the Agent’s Liens have been properly
or sufficiently or lawfully created, perfected, protected, or enforced or are
entitled to any particular priority, or to exercise at all or in any particular
manner or under any duty of care, disclosure or fidelity, or to continue
exercising, any of the rights, authorities and powers granted or available to
Agent pursuant to any of the Loan Documents, it being understood and agreed that
in respect of the Collateral, or any act, omission, or event related thereto,
subject to the terms and conditions contained herein,

- 100 -



--------------------------------------------------------------------------------

Agent may act in any manner it may deem appropriate, in its sole discretion
given Agent’s own interest in the Collateral in its capacity as one of the
Lenders and that Agent shall have no other duty or liability whatsoever to any
Lender as to any of the foregoing, except as otherwise provided herein.

16.13Restrictions on Actions by Lenders; Sharing of Payments.

(a)Each of the Lenders agrees that it shall not, without the express written
consent of Agent, and that it shall, to the extent it is lawfully entitled to do
so, upon the written request of Agent, set off against the Obligations, any
amounts owing by such Lender to Borrower or any deposit accounts of Borrower now
or hereafter maintained with such Lender.  Each of the Lenders further agrees
that it shall not, unless specifically requested to do so in writing by Agent,
take or cause to be taken any action, including, the commencement of any legal
or equitable proceedings, to foreclose any Lien on, or otherwise enforce any
security interest in, any of the Collateral.

(b)If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s ratable portion of all such
distributions by Agent, such Lender promptly shall (1) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (2) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided,
however, that to the extent that such excess payment received by the purchasing
party is thereafter recovered from it, those purchases of participations shall
be rescinded in whole or in part, as applicable, and the applicable portion of
the purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

16.14Agency for Perfection

.  Agent hereby appoints each other Lender as its agent (and each Lender hereby
accepts such appointment) for the purpose of perfecting the Agent’s Liens in
assets which, in accordance with Article 8 or Article 9, as applicable, of the
Code can be perfected only by possession or control.  Should any Lender obtain
possession or control of any such Collateral, such Lender shall notify Agent
thereof, and, promptly upon Agent’s request therefor shall deliver possession or
control of such Collateral to Agent or in accordance with Agent’s instructions.

16.15Payments by Agent to the Lenders

.  All payments to be made by Agent to the Lenders shall be made by bank wire
transfer of immediately available funds pursuant to such wire transfer
instructions as each party may designate for itself by written notice to
Agent.  Concurrently with each such payment, Agent shall identify whether such
payment (or any portion thereof) represents principal, premium, fees, or
interest of the Obligations.

- 101 -



--------------------------------------------------------------------------------

16.16Concerning the Collateral and Related Loan Documents

.  Each member of the Lender Group authorizes and directs Agent to enter into
this Agreement and the other Loan Documents.  Each member of the Lender Group
agrees that any action taken by Agent in accordance with the terms of this
Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders.

16.17Field Examinations and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information

.  By becoming a party to this Agreement, each Lender:

(a)is deemed to have requested that Agent furnish such Lender, promptly after it
becomes available, a copy of each field examination or examination report (each
a “Report” and collectively, “Reports”) prepared by Agent, and Agent shall so
furnish each Lender with such Reports,

(b)expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,

(c)expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any examination
will inspect only specific information regarding Borrower and will rely
significantly upon the Books, as well as on representations of Borrower’s
personnel,

(d)agrees to keep all Reports and other material, non-public information
regarding Borrower and its Subsidiaries and their operations, assets, and
existing and contemplated business plans in a confidential manner in accordance
with Section 17.7, and

(e)without limiting the generality of any other indemnification provision
contained in this Agreement, agrees:  (i) to hold Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Borrower, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrower, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

In addition to the foregoing:  (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Borrower to Agent that has not been contemporaneously
provided by Borrower to such Lender, and, upon receipt of such request, Agent
promptly shall provide a copy of same to such Lender, (y) to the extent that
Agent is entitled, under any provision of the Loan Documents, to request
additional reports or information from Borrower, any Lender may, from time to
time, reasonably request

- 102 -



--------------------------------------------------------------------------------

Agent to exercise such right as specified in such Lender’s notice to Agent,
whereupon Agent promptly shall request of Borrower the additional reports or
information reasonably specified by such Lender, and, upon receipt thereof from
Borrower, Agent promptly shall provide a copy of same to such Lender, and (z)
any time that Agent renders to Borrower a statement regarding the Loan Account,
Agent shall send a copy of such statement to each Lender.

16.18Several Obligations; No Liability

.  Notwithstanding that certain of the Loan Documents now or hereafter may have
been or will be executed only by or in favor of Agent in its capacity as such,
and not by or in favor of the Lenders, any and all obligations on the part of
Agent (if any) to make any credit available hereunder shall constitute the
several (and not joint) obligations of the respective Lenders on a ratable
basis, according to their respective Commitments, to make an amount of such
credit not to exceed, in principal amount, at any one time outstanding, the
amount of their respective Commitments.  Nothing contained herein shall confer
upon any Lender any interest in, or subject any Lender to any liability for, or
in respect of, the business, assets, profits, losses, or liabilities of any
other Lender.  Each Lender shall be solely responsible for notifying its
Participants of any matters relating to the Loan Documents to the extent any
such notice may be required, and no Lender shall have any obligation, duty, or
liability to any Participant of any other Lender. Except as provided in Section
16.7, no member of the Lender Group shall have any liability for the acts of any
other member of the Lender Group.  No Lender shall be responsible to Borrower or
any other Person for any failure by any other Lender to fulfill its obligations
to make credit available hereunder, nor to advance for it or on its behalf in
connection with its Commitment, nor to take any other action on its behalf
hereunder or in connection with the financing contemplated herein.

16.19Bank Product Providers

.  Each Bank Product Provider shall be deemed a party hereto for purposes of any
reference in a Loan Document to the parties for whom Agent is acting; it being
understood and agreed that the rights and benefits of such Bank Product Provider
under the Loan Documents consist exclusively of such Bank Product Provider’s
right to share in payments and collections out of the Collateral as more fully
set forth herein.  In connection with any such distribution of payments and
collections, Agent shall be entitled to assume no amounts are due to any Bank
Product Provider unless such Bank Product Provider has notified Agent in writing
of the amount of any such liability owed to it prior to such distribution.

16.20[Intentionally Omitted.]

16.21Legal Representation of Agent

.  In connection with the negotiation, drafting, and execution of this Agreement
and the other Loan Documents, or in connection with future legal representation
relating to loan administration, amendments, modifications, waivers, or
enforcement of remedies, Katten Muchin Rosenman LLP (“KMR”) only has represented
and only shall represent CNB in its capacity as Agent and as a Lender.  Each
other Lender hereby acknowledges that KMR does not represent it in connection
with any such matters.

17.GENERAL PROVISIONS.

17.1Effectiveness

.  This Agreement shall be binding and deemed effective when executed by
Borrower, Agent, and each Lender whose signature is provided for on the
signature pages hereof.

- 103 -



--------------------------------------------------------------------------------

17.2Section Headings

.  Headings and numbers have been set forth herein for convenience only.  Unless
the contrary is compelled by the context, everything contained in each Section
applies equally to this entire Agreement.

17.3Interpretation

.  Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed against the Lender Group or Borrower, whether under any rule of
construction or otherwise.  On the contrary, this Agreement has been reviewed by
all parties and shall be construed and interpreted according to the ordinary
meaning of the words used so as to accomplish fairly the purposes and intentions
of all parties hereto.

17.4Severability of Provisions

.  Each provision of this Agreement shall be severable from every other
provision of this Agreement for the purpose of determining the legal
enforceability of any specific provision.

17.5Counterparts; Electronic Execution

.  This Agreement may be executed in any number of counterparts and by different
parties on separate counterparts, each of which, when executed and delivered,
shall be deemed to be an original, and all of which, when taken together, shall
constitute but one and the same Agreement.  Delivery of an executed counterpart
of this Agreement by telefacsimile or other electronic method of transmission
shall be equally as effective as delivery of an original executed counterpart of
this Agreement.  Any party delivering an executed counterpart of this Agreement
by telefacsimile or other electronic method of transmission also shall deliver
an original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement.  The foregoing shall apply to each other Loan
Document mutatis mutandis.

17.6Revival and Reinstatement of Obligations; Certain Waivers.

(a)If any member of the Lender Group or any Bank Product Provider repays,
refunds, restores, or returns in whole or in part, any payment or property
(including any proceeds of Collateral) previously paid or transferred to such
member of the Lender Group or such Bank Product Provider in full or partial
satisfaction of any Obligation or on account of any other obligation of any Loan
Party under any Loan Document or any Bank Product Agreement, because the
payment, transfer, or the incurrence of the obligation so satisfied is asserted
or declared to be void, voidable, or otherwise recoverable under any law
relating to creditors’ rights, including provisions of the Bankruptcy Code
relating to fraudulent transfers, preferences, or other voidable or recoverable
obligations or transfers (each, a “Voidable Transfer”), or because such member
of the Lender Group or Bank Product Provider elects to do so on the reasonable
advice of its counsel in connection with a claim that the payment, transfer, or
incurrence is or may be a Voidable Transfer, then, as to any such Voidable
Transfer, or the amount thereof that such member of the Lender Group or Bank
Product Provider elects to repay,

restore, or return (including pursuant to a settlement of any claim in respect
thereof), and as to all reasonable costs, expenses, and attorneys fees of such
member of the Lender Group or Bank Product Provider related thereto, (i) the
liability of the Loan Parties with respect to the amount or property paid,
refunded, restored, or returned will automatically and immediately be revived,
reinstated, and restored and will exist and (ii) Agent’s Liens securing such
liability shall be

- 104 -



--------------------------------------------------------------------------------

effective, revived, and remain in full force and effect, in each case, as fully
as if such Voidable Transfer had never been made.  If, prior to any of the
foregoing, (A) Agent’s Liens shall have been released or terminated or (B) any
provision of this Agreement shall have been terminated or cancelled, Agent’s
Liens, or such provision of this Agreement, shall be reinstated in full force
and effect and such prior release, termination, cancellation or surrender shall
not diminish, release, discharge, impair or otherwise affect the obligation of
any Loan Party in respect of such liability or any Collateral securing such
liability.

(b)Anything to the contrary contained herein notwithstanding, if Agent or any
Lender accepts a guaranty of only a portion of the Obligations pursuant to any
guaranty, Borrower hereby waives its right under Section 2822(a) of the
California Civil Code or any similar laws of any other applicable jurisdiction
to designate the portion of the Obligations satisfied by the applicable
guarantor’s partial payment.

17.7Confidentiality

.  Agent and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding Borrower and
its Subsidiaries, their operations, assets, and existing and contemplated
business plans shall be treated by Agent and the Lenders in a confidential
manner, and shall not be disclosed by Agent and the Lenders to Persons who are
not parties to this Agreement, except:  (a) to attorneys for and other advisors,
accountants, auditors, and consultants to any member of the Lender Group, (b) to
Subsidiaries and Affiliates of any member of the Lender Group (including the
Bank Product Providers), provided that any such Subsidiary or Affiliate shall
have agreed to receive such information hereunder subject to the terms of this
Section 17.7, (c) as may be required by statute, decision, or judicial or
administrative order, rule, or regulation, (d) as may be agreed to in advance by
Borrower or its Subsidiaries or as requested or required by any Governmental
Authority pursuant to any subpoena or other legal process, (e) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders), (f) in connection
with any assignment, prospective assignment, sale, prospective sale,
participation or prospective participations, or pledge or prospective pledge of
any Lender’s interest under this Agreement, provided that any such assignee,
prospective assignee, purchaser, prospective purchaser, participant, prospective
participant, pledgee, or prospective pledgee shall have agreed in writing to
receive such information hereunder subject to the terms of this Section, and (g)
in connection with any litigation or other adversary proceeding involving
parties hereto which such litigation or adversary proceeding involves claims
related to the rights or duties of such parties under this Agreement or the
other Loan Documents.  The provisions of this Section 17.7 shall survive for 2
years after the payment in full of the Obligations.

17.8Integration

.  This Agreement, together with the other Loan Documents, reflects the entire
understanding of the parties with respect to the transactions contemplated
hereby and shall not be contradicted or qualified by any other agreement, oral
or written, before the date hereof.

17.9Amendment and Restatement

.  This Agreement amends and restates in its entirety the Existing Loan
Agreement effective as of the date hereof.  Anything contained herein to the
contrary notwithstanding, this Agreement is not intended to and shall not serve
to effect a novation of the “Obligations” (as defined in the Existing Loan
Agreement).  Instead, it is the

- 105 -



--------------------------------------------------------------------------------

express intention of the parties hereto to reaffirm the indebtedness,
obligations and liabilities created under the Existing Loan Agreement which is
secured by the Collateral pursuant to the terms of the Loan Documents, as
reaffirmed by the reaffirmations required hereunder.  Each of the Borrower and
the other Loan Parties acknowledges and confirms (x) that the liens and security
interests granted pursuant to the Loan Documents secure the applicable
indebtedness, liabilities and obligations of the Loan Parties to the Agent and
the Lenders under the Existing Loan Agreement, as amended and restated by this
Agreement, (y) the Loan Documents shall continue in full force and effect in
accordance with their terms unless otherwise amended by the parties thereto, and
(z) that the term “Obligations” as used in the Loan Documents (or any other term
used therein to describe or refer to the indebtedness, liabilities and
obligations of the Loan Parties to the Agent and the Lenders) includes, without
limitation, the indebtedness, liabilities and obligations of the Loan Parties
under this Agreement and any notes delivered hereunder, and under the Existing
Loan Agreement, as amended and restated hereby, as the same may be further
amended, modified, supplemented and/or restated from time to time.  The Loan
Documents and all agreements, instruments and documents executed or delivered in
connection with any of the foregoing shall each be deemed to be amended to the
extent necessary to give effect to the provisions of this Agreement.  Each
reference to the “Loan and Security Agreement” in any Loan Document shall mean
and be a reference to this Agreement (as further amended, restated, supplemented
or otherwise modified from time to time).  Cross-references in the Loan
Documents to particular section numbers in the Existing Loan Agreement shall be
deemed to be cross-references to the corresponding sections, as applicable, of
this Agreement.  Upon the effectiveness of this Agreement, and on and after the
Restatement Effective Date, each reference in the Existing Loan Agreement to
“this Agreement”, “hereunder”, “hereof”, “herein”, or words of like import, and
each reference to the Existing Loan Agreement in any other related document,
including any Loan Document as amended hereby, shall mean and be a reference to
this Agreement.

17.10Keepwell

.  If the Borrower is a Qualified ECP Guarantor at the time the guarantee or the
grant of a security interest under the Loan Documents by any Specified Loan
Party becomes effective with respect to any Hedge Obligation, the Borrower
hereby absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support to each Specified Loan Party as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under the
Loan Documents in respect of such Hedge Obligation (but, in each case, only up
to the maximum amount of such liability that can be hereby incurred by the
Borrower without rendering its obligations and undertakings under this Section
17.10 or otherwise under this Agreement voidable under applicable bankruptcy or
insolvency laws, and not for any greater amount).  The obligations and
undertakings of the Borrower under this Section shall remain in full force and
effect until the Obligations have been paid and performed in full.  The Borrower
intends this Section to constitute, and this Section shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
Specified Loan Party for all purposes of the Commodity Exchange Act.

[Signature pages to follow.]

 

 

- 106 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

 

FRESHPET, INC.,

 

a Delaware corporation

 

 

 

By: /s/ Richard Kassar

 

Name: Richard Kassar

Title: Chief Financial Officer




[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT]

--------------------------------------------------------------------------------



 

 

 

 

 

CITY NATIONAL BANK,

 

a national banking association,

 

as Agent and as a Lender

 

 

 

By: /s/ Garen Papazyan

 

Name: Garen Papazyan

Title: Senior Vice President

 

 

 

[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT]

--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

Exhibit A-1

Form of Assignment and Acceptance

Exhibit C-1

Form of Compliance Certificate

Exhibit L-1

Form of LIBOR Notice

Exhibit N-1

Form of Notice of Borrowing

 

 

Schedule A-1

Agent’s Account

Schedule C-1

Commitments

Schedule D-1

Designated Account

Schedule P-1

Permitted Liens

Schedule P-2

Permitted Holders

Schedule R-1

Real Property Collateral

Schedule 2.7(a)

Cash Management Banks

Schedule 5.5

Locations of Inventory and Equipment

Schedule 5.7(a)

States of Organization

Schedule 5.7(b)

Chief Executive Offices

Schedule 5.7(c)

Organizational Identification Numbers

Schedule 5.7(d)

Commercial Tort Claims

Schedule 5.8(c)

Capitalization of Borrower’s Subsidiaries

Schedule 5.8(d)

Subscriptions, Options, Warrants or Calls Relating to Shares of Borrower’s
Subsidiaries’ Capital Stock

Schedule 5.10

Litigation

Schedule 5.14

Environmental Matters

Schedule 5.16

Intellectual Property

Schedule 5.18

Deposit Accounts and Securities Accounts

Schedule 5.20

Permitted Indebtedness

 

 

- 1 -

